Exhibit 10.1

 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of June 30, 2015

 

by and among

 

REALTY INCOME CORPORATION,

as Borrower,

 

The financial institutions party hereto

and their assignees under Section 13.5.,

as Lenders,

 

and

 

WELLS FARGO Bank, National Association,

as Administrative Agent

 

______________________________________________________

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

and

Joint Bookrunners,

 

BANK OF AMERICA, N.A.,

ROYAL BANK OF CANADA,

and

REGIONS BANK,

as Syndication Agents,

 

 

and

 

JPMorgan chase bank, n.a.,

and

U.S. Bank National Association,

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS

Article I.
Definitions....................................................................................................
1

Section 1.1. 
Definitions..................................................................................
1

Section 1.2.  General; References to Pacific
Time.......................................... 31

Article II. Credit
Facility..............................................................................................
32

Section 2.1.  Revolving
Loans.........................................................................
32

Section 2.2.  Term
Loans.................................................................................
33

Section 2.3.  Bid Rate
Loans...........................................................................
34

Section 2.4.  Letters of
Credit..........................................................................
37

Section 2.5.  Swingline
Loans..........................................................................
43

Section 2.6.  Rates and Payment of Interest on
Loans.................................... 45

Section 2.7.  Number of Interest
Periods......................................................... 46

Section 2.8.  Repayment of
Loans................................................................... 46

Section 2.9. 
Prepayments................................................................................
46

Section 2.10. 
Continuation..............................................................................
47

Section 2.11. 
Conversion................................................................................
47

Section 2.12. 
Notes.........................................................................................
48

Section 2.13.  Voluntary Reductions of the
Commitments.............................. 48

Section 2.14.  Extension of Revolving Termination
Date................................ 49

Section 2.15.  Expiration Date of Letters of Credit Past Revolving

            Commitment
Termination...................................................................
49

Section 2.16.  Amount
Limitations.................................................................. 49

Section 2.17.  Increase in Revolving
Commitments........................................ 50

Section 2.18.  Funds Transfer
Disbursements.................................................. 51

Article III. Payments, Fees and Other General
Provisions............................................ 51

Section 3.1.
 Payments...................................................................................
51

Section 3.2.  Pro Rata
Treatment.................................................................... 52

Section 3.3.  Sharing of Payments,
Etc........................................................... 53

Section 3.4.  Several
Obligations....................................................................
53

Section 3.5. 
Fees............................................................................................
53

Section 3.6. 
Computations.............................................................................
55

Section 3.7. 
Usury.........................................................................................
55

Section 3.8.  Statements of Account; Bill Lead Date
Request......................... 55

Section 3.9.  Defaulting
Lenders..................................................................... 56

Section 3.10. 
Taxes.......................................................................................
59

Article IV.  Eligibility of
Properties............................................................................
63

Section 4.1.  Eligibility of
Properties.............................................................. 63

Section 4.2.  Termination of Designation as Unencumbered Asset................
64

Article V. Yield Protection,
Etc..................................................................................
64

Section 5.1.  Additional Costs; Capital
Adequacy.......................................... 64

Section 5.2.  Suspension of LIBOR Loans and LIBOR Margin Loans........... 66

Section 5.3. 
Illegality.....................................................................................
67

Section 5.4. 
Compensation.............................................................................
67

Section 5.5.  Treatment of Affected
Loans...................................................... 67

Section 5.6.  Affected
Lenders........................................................................
68

Section 5.7.  Change of Lending
Office........................................................... 69

- i -

--------------------------------------------------------------------------------

 
 

Section 5.8.  Assumptions Concerning Funding of LIBOR Loans and

            LIBOR Margin
Loans.........................................................................
69

Article VI. Conditions
Precedent..................................................................................
69

Section 6.1.  Initial Conditions
Precedent......................................................... 69

Section 6.2.  Conditions Precedent to All Loans and Letters of
Credit............. 71

Article VII. Representations and
Warranties................................................................ 72

Section 7.1.  Representations and
Warranties.................................................. 72

Section 7.2.  Survival of Representations and Warranties,
Etc......................... 78

Article VIII. Affirmative
Covenants.............................................................................
79

Section 8.1.  Preservation of Existence and Similar
Matters............................ 79

Section 8.2.  Compliance with Applicable
Law............................................... 79

Section 8.3.  Maintenance of
Property............................................................. 79

Section 8.4.  Conduct of
Business.................................................................... 79

Section 8.5. 
Insurance.....................................................................................
79

Section 8.6.  Payment of Taxes and
Claims..................................................... 80

Section 8.7.  Books and Records;
Inspections.................................................. 80

Section 8.8.  Use of
Proceeds...........................................................................
80

Section 8.9.  Environmental
Matters................................................................ 81

Section 8.10.  Further
Assurances....................................................................
81

Section 8.11.  Material
Contracts.....................................................................
81

Section 8.12.  REIT
Status................................................................................
81

Section 8.13.  Exchange
Listing.......................................................................
81

Section 8.14. 
Guarantors..................................................................................
82

Article IX.
Information.................................................................................................
82

Section 9.1.  Quarterly Financial
Statements.................................................... 83

Section 9.2.  Year‑End
Statements.................................................................. 83

Section 9.3.  Compliance
Certificate................................................................ 83

Section 9.4.  Other
Information........................................................................
83

Section 9.5.  Electronic Delivery of Certain
Information.................................. 85

Section 9.6.  Public/Private
Information............................................................ 86

Section 9.7.  USA Patriot Act Notice;
Compliance............................................ 86

Article X. Negative
Covenants.......................................................................................
86

Section 10.1.  Financial
Covenants.................................................................... 87

Section 10.2.  Negative
Pledge...........................................................................
88

Section 10.3.  Restrictions on Intercompany
Transfers....................................... 88

Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements...
89

Section 10.5. 
Plans............................................................................................
91

Section 10.6.  Fiscal
Year...................................................................................
91

Section 10.7.  Modifications of Organizational Documents and Material

           
Contracts.................................................................................................91

Section 10.8.  Transactions with
Affiliates......................................................... 91

Section 10.9.  Derivatives
Contracts.................................................................. 91

Article XI.
Default............................................................................................................
92

Section 11.1.  Events of
Default..........................................................................
92

Section 11.2.  Remedies Upon Event of
Default.................................................. 95

- ii -

--------------------------------------------------------------------------------

 
 

Section 11.3. 
[Reserved].................................................................................
96

Section 11.4.  Marshaling; Payments Set
Aside............................................... 96

Section 11.5.  Allocation of
Proceeds.............................................................. 96

Section 11.6.  Letter of Credit Collateral
Account........................................... 97

Section 11.7.  Performance by Administrative
Agent...................................... 98

Section 11.8.  Rights
Cumulative.....................................................................
99

Article XII. The Administrative
Agent.........................................................................
99

Section 12.1.  Appointment and
Authorization................................................ 99

Section 12.2.  Administrative Agent’s
Reliance.............................................. 100

Section 12.3.  Notice of Events of
Default...................................................... 101

Section 12.4.  Administrative Agent as
Lender............................................... 101

Section 12.5.  Approvals of
Lenders............................................................... 101

Section 12.6.  Indemnification of Administrative
Agent................................. 102

Section 12.7.  Lender Credit Decision,
Etc..................................................... 102

Section 12.8.  Successor Administrative
Agent.............................................. 103

Section 12.9.  Titled
Agents............................................................................
104

Article XIII.
Miscellaneous.........................................................................................
105

Section 13.1. 
Notices.....................................................................................
105

Section 13.2. 
Expenses..................................................................................
107

Section 13.3. 
Setoff.......................................................................................
108

Section 13.4.  Litigation; Jurisdiction; Other Matters;
Waivers...................... 108

Section 13.5.  Successors and
Assigns........................................................... 109

Section 13.6.  Amendments and
Waivers....................................................... 114

Section 13.7.  Nonliability of Administrative Agent and
Lenders.................. 117

Section 13.8. 
Confidentiality..........................................................................
117

Section 13.9. 
Indemnification........................................................................
118

Section 13.10.  Termination;
Survival............................................................. 119

Section 13.11.  Severability of
Provisions....................................................... 119

Section 13.12.  GOVERNING
LAW.............................................................. 120

Section 13.13. 
Counterparts...........................................................................
120

Section 13.14.  Obligations with Respect to Loan Parties and Subsidiaries....
120

Section 13.15.  Independence of
Covenants.................................................... 120

Section 13.16.  Limitation of
Liability............................................................. 120

Section 13.17.  Entire
Agreement....................................................................
120

Section 13.18. 
Construction............................................................................
121

Section 13.19. 
Headings.................................................................................
121

 

 

- iii -

--------------------------------------------------------------------------------

 
 

SCHEDULE I                 Commitments

SCHEDULE 1.1.(A)       Existing Letters of Credit

SCHEDULE 1.1.(B)        List of Loan Parties

SCHEDULE 4.1.             Initial Unencumbered Assets

SCHEDULE 7.1.(b)        Ownership Structure

SCHEDULE 7.1.(f)         Properties

SCHEDULE 7.1.(g)        Indebtedness and Guaranties

SCHEDULE 7.1.(h)        Material Contracts

SCHEDULE 7.1.(i)         Litigation

SCHEDULE 7.1.(r)         Affiliate Transactions

 

 

EXHIBIT A                    Form of Assignment and Assumption Agreement

EXHIBIT B                     Form of Bid Rate Note

EXHIBIT C                     Form of Designation Agreement

EXHIBIT D                    Form of Disbursement Instruction Agreement

EXHIBIT E                     Form of Guaranty

EXHIBIT F                     Form of Notice of Continuation

EXHIBIT G                    Form of Notice of Conversion

EXHIBIT H                    Form of Notice of Revolving Borrowing

EXHIBIT I                      Form of Notice of Swingline Borrowing

EXHIBIT J                      Form of Notice of Term Loan Borrowing

EXHIBIT K                    Form of Revolving Note

EXHIBIT L                     Form of Swingline Note

EXHIBIT M                    Form of Term Note

EXHIBIT N                    Form of Unencumbered Asset Certificate

EXHIBIT O                    Form of Bid Rate Quote Request

EXHIBIT P                     Form of Bid Rate Quote

EXHIBIT Q                    Form of Bid Rate Quote Acceptance

EXHIBITS R                   Forms of U.S. Tax Compliance Certificates

EXHIBIT S                     Form of Compliance Certificate

EXHIBIT T                     Form of Closing Certificate

 

 

- iv -

--------------------------------------------------------------------------------

 
 

            THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 30, 2015
by and among REALTY INCOME CORPORATION, a corporation formed under the laws of
the State of Maryland (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED and RBC CAPITAL
MARKETS1, as joint Lead Arrangers and joint Bookrunners (in such capacities, the
“Lead Arrangers”), each of BANK OF AMERICA, N.A., ROYAL BANK OF CANADA and
REGIONS BANK, as Syndication Agents (in such capacity, the “Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agents (in such capacity, the “Documentation Agents”).

 

            WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders desire to make available to the Borrower (a) a revolving
credit facility in the initial amount of $2,000,000,000, which will include a
$150,000,000 swingline subfacility, a $60,000,000 letter of credit subfacility,
and a competitive bid loan subfacility and (b) a $250,000,000 delayed-draw term
loan facility, in each case, on the terms and conditions contained herein.

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

 


ARTICLE I. DEFINITIONS


SECTION 1.1.  DEFINITIONS.

            In addition to terms defined elsewhere herein, the following terms
shall have the following meanings for the purposes of this Agreement:

 

            “Absolute Rate” has the meaning given that term in
Section 2.3.(c)(ii)(C).

 

            “Absolute Rate Auction” means a solicitation of Bid Rate Quotes
setting forth Absolute Rates pursuant to Section 2.3.

 

            “Absolute Rate Loan” means a Bid Rate Loan, the interest rate on
which is determined on the basis of an Absolute Rate pursuant to an Absolute
Rate Auction.

 

            “Accession Agreement” means an Accession Agreement substantially in
the form of Annex I to the Guaranty.

 

            “Additional Costs” has the meaning given that term in
Section 5.1.(b).

 

            “Adjusted Funds From Operations” means, with respect to a Person for
any period, (a) Funds From Operations of such Person for such period, plus
(b) non-cash deferred note financing costs and stock compensation costs of such
Person for such period, minus (c) capital expenditures paid in cash by such
Person during such period.  Adjusted Funds From Operations shall exclude
straight-line rent leveling adjustments required by GAAP.

 

--------------------------------------------------------------------------------

1              RBC Capital Markets is the brand name for the capital markets
activities of Royal Bank of Canada and its affiliates.

--------------------------------------------------------------------------------

 
 

            “Administrative Agent” means Wells Fargo Bank, National Association
as contractual representative of the Lenders under this Agreement, or any
successor Administrative Agent appointed pursuant to Section 12.8.

 

            “Administrative Questionnaire” means the Administrative
Questionnaire completed by each Lender and delivered to the Administrative Agent
in a form supplied by the Administrative Agent to the Lenders from time to time.

 

            “Affected Lender” has the meaning given that term in Section 5.6.

 

            “Affiliate” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.  In no
event shall the Administrative Agent or any Lender be deemed to be an Affiliate
of the Borrower.

 

            “Agreement” has the meaning set forth in the introductory paragraph
hereof.

 

            “Agreement Date” means the date as of which this Agreement is dated.

 

            “Anti-Corruption Laws” means all Applicable Laws of any jurisdiction
concerning or relating to bribery, corruption or money laundering, including
without limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

            “Anti-Terrorism Laws” has the meaning given that term in
Section 7.1.(y).

 

            “Applicable Law” means all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

            “Applicable Margin” means the percentage rates set forth in the
table below corresponding to the level (each a “Level”) into which the Credit
Rating then falls.  As of the Agreement Date, the Applicable Margins are
determined based on Level 2.  Any change in the Borrower’s Credit Rating which
would cause the Applicable Margins to be determined based on a different Level
shall be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 9.4.(p) that the Borrower’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent shall give
the Borrower notice of its awareness of such change (provided that failure to
give such notice shall not limit the effectiveness of any adjustment of the
applicable Level by the Administrative Agent in accordance with this definition)
and may, in its sole discretion, adjust the Level effective as of the first day
of the first calendar month following the date the Administrative Agent becomes
aware that the Credit Rating has changed.  The Applicable Margins shall be
determined based on the Level corresponding to the lower of the highest two
Credit Ratings; provided that if the highest two Credit Ratings are from S&P and
Moody’s, then the Applicable Margins shall be determined based on the highest of
such two Credit Ratings.  During any period for which the Borrower has received
a Credit Rating from only one Rating Agency, then the Applicable Margins shall
be determined based on such Credit Rating so long as such Credit Rating is from
either S&P or Moody’s.  In any other case, the Applicable Margins shall be
determined based on Level 5.  The provisions of this definition shall be subject
to Section 2.6.(c).

- 2 -

--------------------------------------------------------------------------------

 
 

 

 

Level

 

Credit Rating

Applicable Margin for Revolving Loans that are LIBOR Loans

 

Applicable Margin for Revolving Loans that are Base Rate Loans

 

Applicable Margin for Term Loans that are LIBOR Loans

 

Applicable Margin for Term Loans that are Base Rate Loans

 

1

A-/A3 (or higher)

0.850%

0.000%

0.900%

0.000%

2

BBB+/Baa1

0.900%

0.000%

0.950%

0.000%

3

BBB/Baa2

1.000%

0.000%

1.100%

0.100%

4

BBB-/Baa3

1.200%

0.200%

1.350%

0.350%

5

BB+/Ba1 (or lower or unrated)

1.550%

0.550%

1.750%

0.750%

 

            “Applicable Revolving Facility Fee” means the percentage rate set
forth in the table below corresponding to the Level at which the “Applicable
Margin” is determined in accordance with the definition thereof:

 

Level

Applicable Revolving Facility Fee

 

1

0.125%

2

0.150%

3

0.200%

4

0.250%

5

0.300%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Revolving Facility Fee. The provisions of this definition shall be subject to
Section 2.6.(c).

 

            “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

            “Assignment and Assumption” means an Assignment and Assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 13.5.), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

- 3 -

--------------------------------------------------------------------------------

 

 

            “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

            “Base Rate” means, at any time, the highest of (a) the Prime Rate,
(b) the Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus
1.0%.  Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

            “Base Rate Loan” means a Revolving Loan or Term Loan (or any portion
thereof) bearing interest at a rate based on the Base Rate.

 

            “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Multiemployer Plan
and which is maintained or otherwise contributed to by the Borrower or any
Subsidiary.

 

            “Bid Rate Borrowing” has the meaning given that term in
Section 2.3.(b).

 

            “Bid Rate Loan” means a loan made by a Lender under Section 2.3.(f).

 

            “Bid Rate Note” means a promissory note of the Borrower
substantially in the form of Exhibit B, payable to a Lender.

 

            “Bid Rate Quote” means an offer in accordance with Section 2.3.(c)
by a Lender to make a Bid Rate Loan with one single specified interest rate.

 

            “Bid Rate Quote Request” has the meaning given that term in
Section 2.3.(b).

 

            “Bill Lead Date” has the meaning given that term in Section 3.8.(b).

 

            “Borrower” has the meaning set forth in the introductory paragraph
hereof and shall include the Borrower’s successors and permitted assigns.

 

            “Borrower Information” has the meaning given that term in
Section 2.6.(c).

 

            “Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day (other than a Saturday, Sunday or legal holiday) on
which banks in San Francisco, California and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Loan, or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.  Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

            “Capitalization Rate” means 7.00%. 

 

            “Capitalized Lease Obligations” means obligations under a lease (or
other similar arrangement conveying the right to use property) to pay rent or
other similar amounts that are required to be capitalized for financial
reporting purposes in accordance with GAAP.  The amount of a Capitalized Lease
Obligation is the capitalized amount of such obligation as would be required to
be reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

- 4 -

--------------------------------------------------------------------------------

 

 

            “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

            “Cash Equivalents” means (a) securities issued, guaranteed or
insured by the United States of America or any of its agencies with maturities
of not more than one year from the date acquired; (b) time deposits,
certificates of deposit or bankers’ acceptances with maturities of not more than
one year from the date acquired issued by any Lender (or bank holding company
owning any Lender) or any other United States federal or state chartered
commercial bank, or a commercial bank organized under the laws of any other
country which is a member of the Organisation for Economic Cooperation and
Development, or a political subdivision of any such country, acting through a
branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short‑term commercial
paper rating of at least A‑2 or the equivalent by S&P or at least P‑2 or the
equivalent by Moody’s; (c) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (b) above; (d) commercial paper issued by any
Lender (or bank holding company owning any Lender) or any other Person
incorporated under the laws of the United States of America or any State thereof
and rated at least A‑2 or the equivalent thereof by S&P or at least P‑2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
year from the date acquired; and (e) investments in money market funds which
have net assets of at least $500,000,000 and whose assets consist primarily of
securities and other obligations of the type described in clauses (a) through
(d) above.

 

            “Class” (a) when used with respect to a Commitment, refers to
whether such Commitment is a Revolving Commitment or Term Loan Commitment, (b)
when used with respect to a Loan, refers to whether such Loan is a Revolving
Loan or a Term Loan and (c) when used with respect to a Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments.

 

            “Commitment” means, as to a Lender, such Lender’s Revolving
Commitment or such Lender’s Term Loan Commitment, as the context may require.  

 

            “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.) as amended from time to time, and any successor statute.

 

            “Compliance Certificate” has the meaning given that term in
Section 9.3.

 

            “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes.

 

            “Continue”, “Continuation” and “Continued” each refers to the
continuation of a LIBOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.10.

 

- 5 -

--------------------------------------------------------------------------------

 

            “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

            “Convert”, “Conversion” and “Converted” each refers to the
conversion of a Loan of one Type into a Loan of another Type pursuant to
Section 2.11.

 

            “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan and (b) the issuance of a Letter of Credit or the amendment
of a Letter of Credit that extends the maturity, or increases the Stated Amount,
of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to each series of
rated senior unsecured long term indebtedness of the Borrower.

 

            “Crest Net Subsidiaries” means Subsidiaries of Crest Net Lease, Inc.
that are Deemed Taxable REIT Subsidiaries.

 

            “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

 

            “Deemed Taxable REIT Subsidiary” has the meaning given that term in
the definition of the term “Taxable REIT Subsidiary”.

 

            “Default” means any of the events specified in Section 11.1.,
whether or not there has been satisfied any requirement for the giving of
notice, the lapse of time, or both.

 

            “Defaulting Lender” means, subject to Section 3.9.(f), any Lender
that (a) has failed to (i) fund all or any portion of its Loans within 2
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including, with respect to a Revolving Lender, in respect
of its participation in Letters of Credit or Swingline Loans) within 2 Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Banks, the Swingline Lender and each
Lender.

- 6 -

--------------------------------------------------------------------------------

 

 

            “Derivatives Contract” means a “swap agreement” as defined in
Section 101 of the Bankruptcy Code.

 

            “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, and (b) for
any date prior to the date such Derivatives Contracts have been terminated or
closed out, the then-current mark-to-market value for such Derivatives
Contracts, determined based upon one or more mid-market quotations or estimates
provided by any recognized dealer in Derivatives Contracts (which may include
the Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

            “Designated Lender” means a special purpose corporation which is an
Affiliate of, or sponsored by, a Revolving Lender, that is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and that issues (or the parent of which issues) commercial paper
rated at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 13.5.(g) and (c) is not otherwise a
Lender.

 

            “Designating Lender” has the meaning given that term in
Section 13.5.(g).

 

            “Designation Agreement” means a Designation Agreement between a
Revolving Lender and a Designated Lender and accepted by the Administrative
Agent, substantially in the form of Exhibit C or such other form as may be
agreed to by such Lender, such Designated Lender and the Administrative Agent.

 

            “Development Property” means a Property currently under development
(i) upon which a certificate of occupancy has not been obtained in accordance
with Applicable Law and local building and zoning ordinances and (ii) on which
the improvements (other than tenant improvements on unoccupied space) related to
the development have not been substantially completed. The term “Development
Property” shall include real property of the type described in the immediately
preceding sentence to be (but not yet) acquired by the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition.

 

“Diageo Portfolio” means the Properties comprised of vineyard properties as well
as the winery, production, retail and visitor center buildings of both the
Sterling Vineyards winery and the Beaulieu Vineyards (BV) winery, acquired by
the Borrower and its Subsidiaries from Diageo Chateau & Estate Wine Company.

- 7 -

--------------------------------------------------------------------------------

 

 

            “Disbursement Instruction Agreement” means an agreement
substantially in the form of Exhibit D to be executed and delivered by the
Borrower pursuant to Section 6.1.(a), as the same may be amended, restated or
modified from time to time with the prior written approval of the Administrative
Agent.

 

            “Dollars” or “$” means the lawful currency of the United States of
America.

 

            “EBITDA” means, with respect to a Person for any period and without
duplication, the sum of (a) net income (loss) of such Person for such period
determined on a consolidated basis excluding the following (but only to the
extent included in determining net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including without limitation,
gains and losses from the sale of Properties (but not from the sale of
Properties by any Taxable REIT Subsidiary); (v) gains and losses resulting from
currency exchange effects and hedging arrangements; and (vi) equity in net
income (loss) of its Unconsolidated Affiliates; plus (b) such Person’s Ownership
Share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to
remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of above and below market rent intangibles pursuant to
FASB ASC 805.  For purposes of this definition, nonrecurring items shall be
deemed to include, but shall not be limited to, (w) gains and losses on early
extinguishment of Indebtedness, (x) non-cash severance and other non-cash
restructuring charges, (y) transaction costs of acquisitions, capital markets
offerings, debt financings and amendments thereto not permitted to be
capitalized pursuant to GAAP and (z) non-cash impairment charges. 

 

            “Effective Date” means the later of (a) the Agreement Date and
(b) the date on which all of the conditions precedent set forth in Section 6.1.
shall have been fulfilled or waived by all of the Lenders.

 

            “Eligible Assignee” means any Person that meets the requirements to
be an assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 13.5.(b)(iii)).

 

            “Eligible Ground Lease” means a ground lease containing terms and
conditions customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease, including without limitation, the following: (a) a remaining term
(including any unexercised extension options exercisable at the sole option of
the ground lessee) of 30 years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property, and to
amend the terms of any such mortgage or encumbrance, in each case, without the
consent of the lessor; (c) a customary obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonably acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease (provided that a provision that if a consent of such ground lessor is
required, such consent is subject to either an express reasonableness standard
or an objective financial standard for the transferee that is reasonably
satisfactory to the Administrative Agent shall be deemed acceptable);
(e) acceptable limitations on the use of the leased property; and (f) clearly
determinable rental payment terms which in no event contain profit participation
rights.

 

            “Environmental Claims” means any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

- 8 -

--------------------------------------------------------------------------------

 

 

            “Environmental Laws” means any Applicable Law relating to
environmental protection or the manufacture, storage, remediation, disposal or
clean‑up of Hazardous Materials including, without limitation, the following:
Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency, any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.

 

            “Equity Interest” means, with respect to any Person, any share of
capital stock of (or other ownership or profit interests in) such Person, any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

            “ERISA” means the Employee Retirement Income Security Act of 1974,
as in effect from time to time.

 

            “ERISA Event” means, with respect to the ERISA Group, (a) any
“reportable event” as defined in Section 4043 of ERISA with respect to a Plan
(other than an event for which the 30-day notice period is waived); (b) the
withdrawal of a member of the ERISA Group from a Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA that results in the imposition of liability under
Section 4063 of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of the
ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability on any member of the ERISA Group under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is reasonably expected to be, insolvent (within
the meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien upon any member of the ERISA Group
in favor of the PBGC under Title IV of ERISA; or (j) a determination that a Plan
is, or is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).

- 9 -

--------------------------------------------------------------------------------

 

 

            “ERISA Group” means the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

            “Event of Default” means any of the events specified in
Section 11.1., provided that any requirement for notice or lapse of time or any
other condition has been satisfied.

 

            “Excluded Subsidiary” means any Subsidiary (a) that either (i) holds
title to assets that are or are to become collateral for any Secured
Indebtedness of such Subsidiary or (ii) owns Equity Interests of another
Excluded Subsidiary but has no assets other than such Equity Interests and other
assets of nominal value incidental thereto, and (b) that is prohibited from
Guarantying the Indebtedness of any other Person pursuant to (i) any document,
instrument, or agreement evidencing such Secured Indebtedness or (ii) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of (or pursuant to the terms of) such Secured Indebtedness.  In no
event shall the Borrower be considered to be an Excluded Subsidiary.

 

            “Excluded Swap Obligation” means, with respect to any Loan Party,
any Swap Obligation if, and to the extent that, all or a portion of the
liability of such Loan Party for or the Guarantee of such Loan Party of, or the
grant by such Loan Party of a Lien to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the Guarantee of such
Loan Party or the grant of such Lien becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 31 of the Guaranty).  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or Lien is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.

 

            “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Recipient, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by the Borrower under Section 5.6.) or (ii) such
Recipient (if such Recipient is a Lender) changes its lending office, except in
each case to the extent that, pursuant to Section 3.10., amounts with respect to
such Taxes were payable either to such Recipient’s assignor immediately before
such Recipient became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any Taxes imposed under FATCA.

- 10 -

--------------------------------------------------------------------------------

 

 

            “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of May 10, 2012, by and among the Borrower, the
financial institutions party thereto as lenders, and Wells Fargo, as
administrative agent.

 

            “Existing Letters of Credit” means each of the letters of credit
identified on Schedule 1.1.(A), if any.

 

            “Extended Letter of Credit” has the meaning given that term in
Section 2.4.(b).

 

            “FASB ASC” means the Accounting Standards Codification of the
Financial Accounting Standards Board.

 

            “FATCA” means Sections 1471 through 1474 of the Internal Revenue
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with) and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

 

            “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
Funds brokers of recognized standing selected by the Administrative Agent. 

 

            “Fee Letter” means that certain fee letter dated as of May 22, 2015,
by and among the Borrower, the Lead Arrangers, Wells Fargo and the other parties
thereto.

 

            “Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under the Fee
Letter or under any other Loan Document.

 

            “Fitch” means Fitch, Inc., and its successors.

 

            “Fixed Charges” means, with respect to a Person and for a given
period, the sum of (a) the Interest Expense of such Person for such period, plus
(b) the aggregate of all scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness), plus (c) the aggregate
of all dividends paid or accrued by such Person on any Preferred Stock during
such period but excluding redemption payments or repurchases or charges in
connection with the final redemption or repurchase in whole of any Preferred
Stock, plus (d) the Reserve for Replacements for such Person’s Properties.  The
Borrower’s Ownership Share of the Fixed Charges of its Unconsolidated Affiliates
will be included when determining the Fixed Charges of the Borrower.

 

- 11 -

--------------------------------------------------------------------------------

 

            “Foreign Lender” means a Lender that is resident or organized under
the laws of a jurisdiction other than that in which the Borrower is resident for
tax purposes. 

 

            “Foreign Subsidiary” means a Subsidiary not formed under the laws of
the United States of America, any state thereof or the District of Columbia.

 

            “Fronting Exposure” means, at any time there is a Defaulting Lender
that is a Revolving Lender, (a) with respect to each Issuing Bank, such
Defaulting Lender’s Revolving Commitment Percentage of the outstanding Letter of
Credit Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized by such
Defaulting Lender or by the Borrower in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Lenders.

 

            “Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.

 

            “Funds From Operations” means net income available to common
stockholders (computed in accordance with GAAP), plus depreciation, amortization
and impairments, but excluding gains on the sale of investment properties from
“continuing operations” and “discontinued operations” (as indicated on the
consolidated statements of income (and accompanying notes) of the Borrower) (it
being agreed that gains or losses on sales by Crest Net Lease, Inc. and the
Crest Net Subsidiaries are not extraordinary or non-recurring and should be
included in Funds From Operations) and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be calculated to reflect funds from operations on the same
basis. Funds From Operations shall be calculated consistent with the National
Association of Real Estate Investments Trusts, Inc. (“NAREIT”) as of the
Agreement Date, but without giving effect to any supplements, amendments or
other modifications promulgated after the Agreement Date.

 

            “GAAP” means generally accepted accounting principles in the United
States of America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

            “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, all Governmental Authorities.

 

            “Governmental Authority” means any national, state or local
government (whether domestic or foreign), any political subdivision thereof or
any other governmental, quasi‑governmental, judicial, administrative, public or
statutory instrumentality, authority, body, agency, bureau, commission, board,
department or other comparable authority (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), or any arbitrator with
authority to bind a party at law.

- 12 -

--------------------------------------------------------------------------------

 

 

            “Gross Asset Value” means, at a given time, the sum (without
duplication) of (a) (i) the aggregate Net Operating Income for all Properties
(other than Development Properties and land held for development) owned by the
Borrower or any of its Subsidiaries for the entire period of four consecutive
fiscal quarters of the Borrower most recently ended divided by (ii) the
Capitalization Rate, plus (b) all cash, Cash Equivalents (excluding tenant
deposits and other cash and Cash Equivalents the disposition of which is
restricted but including (x) fully refundable earnest money deposits associated
with potential acquisitions and (y) Unrestricted 1031 Cash) and marketable
securities of the Borrower and its Subsidiaries at such time, plus (c) the
current GAAP book value of all Development Properties and all land held for
development, plus (d)  the purchase price paid by the Borrower or any Subsidiary
(less any amounts paid to the Borrower or such Subsidiary as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or in connection
with other similar arrangements) for any Property (other than a Development
Property) acquired by the Borrower or such Subsidiary during the immediately
preceding period of four consecutive fiscal quarters of the Borrower most
recently ended, plus (e) the GAAP book value of all Mortgage Receivables, plus
(f) contractual purchase price of Properties of the Borrower and its
Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities, plus (g) the
GAAP book value (exclusive of accumulated depreciation) of the corporate
headquarters of the Borrower located at 11975/11995 El Camino Real, San Diego,
California 92130 so long as the Borrower owns such Property.  The Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates (excluding assets of
the type described in the immediately preceding clause (b)) will be included in
the calculation of Gross Asset Value consistent with the above described
treatment for wholly owned assets.  To the extent that more than (x) 30.0% of
the Gross Asset Value would be attributable to Unimproved Land, Equity Interest
in Persons that are not Subsidiaries and Mortgage Receivables, such excess shall
be excluded and (y) 15.0% of Gross Asset Value would be attributable to
Development Properties of the Borrower and its Subsidiaries, such excess shall
be excluded.  For purposes of this definition, if a Property to be included in
the determination of Gross Asset Value under the immediately preceding
clause (a) has not generated Net Operating Income for the entire period of four
consecutive fiscal quarters of the Borrower most recently ended because the
Property ceased to be a Development Property during such period, then the Net
Operating Income for such Property shall be annualized for such period in a
manner acceptable to the Administrative Agent.

 

            “Guaranteed Obligations” means, collectively, (a) the Obligations
and (b) all existing or future payment and other obligations owing by any Loan
Party under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 

            “Guarantor” means any Person that is a party to the Guaranty as a
“Guarantor”.

 

            “Guaranty”, “Guaranteed” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 6.1. or Section 8.14. and
substantially in the form of Exhibit E.

- 13 -

--------------------------------------------------------------------------------

 

 

            “Hazardous Materials” means all or any of the following:
(a) substances that are defined or listed in, or otherwise classified pursuant
to, any applicable Environmental Laws as “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “toxic substances” or any other formulation
intended to define, list or classify substances by reason of deleterious
properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, “TCLP” toxicity, or “EP toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form; (e) toxic mold; and (f) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty parts per million.

 

            “Indebtedness” means, with respect to a Person, at the time of
computation thereof, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person (other than (A) trade debt incurred in the ordinary course of
business and (B) any earnout obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP (excluding
disclosure on the notes and footnotes thereto) and if not paid after becoming
due and payable), whether or not for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing extensions of credit,
(ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off‑Balance Sheet Obligations of such Person; (f) net obligations under any
Derivative Contract in an amount equal to the Derivatives Termination Value
thereof; (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (h) all Indebtedness of other Persons which (i) such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
exceptions to non-recourse liability described in the definition of “Nonrecourse
Indebtedness”) or (ii) is secured by a Lien on any property of such Person
(valued in the case of this clause (ii) at the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) if such Indebtedness is non-recourse,
the fair market value of the property encumbered thereby as determined by such
Person in good faith).  All Loans and Letter of Credit Liabilities shall
constitute Indebtedness of the Borrower.

 

            “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document and
(b) to the extent not otherwise described in the immediately preceding
clause (a), Other Taxes.

 

            “Intellectual Property” has the meaning given that term in
Section 7.1.(s).

 

            “Interest Expense” means, with respect to a Person and for any
period, (a) all paid, accrued or capitalized interest expense (including,
without limitation, capitalized interest expense and interest expense
attributable to Capitalized Lease Obligations) of such Person and in any event
shall include all letter of credit fees and all interest expense with respect to
any Indebtedness in respect of which such Person is wholly or partially liable
whether pursuant to any repayment, interest carry, performance Guarantee or
otherwise, plus (b) to the extent not already included in the foregoing
clause (a) such Person’s Ownership Share of all paid, accrued or capitalized
interest expense for such period of Unconsolidated Affiliates of such Person;
provided, that Interest Expense shall not include (i) capitalized interest
funded from a construction loan interest reserve account held by another lender
and not included in the calculation of cash for balance sheet reporting
purposes, (ii) commitment or arrangement fees or (iii) premiums or penalties
(including, without limitation, any make-whole payments associated with the
early repayment, redemption or defeasance of Indebtedness).

- 14 -

--------------------------------------------------------------------------------

 

 

            “Interest Period” means:

 

            (a)        with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Revolving
Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
and

 

            (b)        with respect to each Bid Rate Loan, the period commencing
on the date such Bid Rate Loan is made and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
Business Day) in the first, second, third or sixth calendar month thereafter, as
the Borrower may select as provided in a Bid Rate Quote Request.

 

Notwithstanding the foregoing: (i) if any Interest Period for a Class of Loans
would otherwise end after the Termination Date for such Class, such Interest
Period shall end on such Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day). 

 

            “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.

 

            “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of any of the following: (a) the purchase or other acquisition of any
Equity Interest in another Person, (b) a loan, advance or extension of credit
to, capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person.  Except as expressly provided otherwise, for purposes of
determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but determined net of all payments constituting returns of invested capital
received in respect of such Investment and, in the case of a guaranty or similar
obligation, such Investment will be reduced to the extent the exposure under
such guaranty or similar obligation is reduced.

 

            “Investment Grade Rating” means a Credit Rating of BBB- or higher by
S&P or Fitch, or Baa3 or higher by Moody’s.

- 15 -

--------------------------------------------------------------------------------

 

 

            “IRS” means the Internal Revenue Service.

 

            “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

 

            “Issuing Bank” means each of Wells Fargo, Bank of America, N.A., and
Royal Bank of Canada, in its capacity as an issuer of Letters of Credit pursuant
to Section 2.4.

 

            “L/C Commitment Amount” has the meaning given to that term in
Section 2.4.(a).

 

            “L/C Disbursement” has the meaning given to that term in
Section 3.9.(b).

 

            “Lender” means each financial institution from time to time party
hereto as a “Lender” or a “Designated Lender,” together with its respective
successors and permitted assigns, and, as the context requires, includes the
Swingline Lender; provided, however, that the term “Lender” (i) shall exclude
each Designated Lender when used in reference to any Loan other than a Bid Rate
Loan, the Commitments or terms relating to any Loan other than a Bid Rate Loan
and shall further exclude each Designated Lender for all other purposes under
the Loan Documents except that any Designated Lender which funds a Bid Rate Loan
shall, subject to Section 13.5.(d), have only the rights (including the rights
given to a Lender contained in Sections 13.2. and 13.9.) and obligations of a
Lender associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

 

            “Lender Parties” means, collectively, the Administrative Agent, the
Lenders, the Issuing Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 12.2., any other
holder from time to time of any of any Obligations and, in each case, their
respective successors and permitted assigns.

 

            “Lending Office” means, for each Lender and for each Type of Loan,
the office of such Lender specified in such Lender’s Administrative
Questionnaire or in the applicable Assignment and Assumption, or such other
office of such Lender as such Lender may notify the Administrative Agent in
writing from time to time.

 

            “Letter of Credit” has the meaning given that term in
Section 2.4.(a).

 

            “Letter of Credit Collateral Account” means a special deposit
account maintained by the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders, and under the
sole dominion and control of the Administrative Agent.

 

            “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor, any certificate or other
document presented in connection with a drawing under such Letter of Credit and
any other agreement, instrument or other document governing or providing for
(a) the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit or (b) any collateral security for any of such
obligations.

 

            “Letter of Credit Liabilities” means, without duplication, at any
time and in respect of any Letter of Credit (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, (i)
a Revolving Lender (other than a Lender in its capacity as an Issuing Bank of a
Letter of Credit) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest under Section 2.4. in such Letter of
Credit, and the Lender that is the Issuing Bank of such Letter of Credit shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in such Letter of Credit after giving effect to the
acquisition by the Revolving Lenders (other than the Lender then acting as the
Issuing Bank of such Letter of Credit) of their participation interests under
such Section and (ii) if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

- 16 -

--------------------------------------------------------------------------------

 

 

            “Level” has the meaning given that term in the definition of the
term “Applicable Margin.”

 

            “LIBOR” means, with respect to any LIBOR Loan for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to the applicable Interest Period which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of the applicable Interest Period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America).  If, for
any reason, the rate referred to in the preceding clause (i) does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (i) shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.  Any change in the maximum rate of reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective.  If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero.

 

            “LIBOR Auction” means a solicitation of Bid Rate Quotes setting
forth LIBOR Margin Loans based on LIBOR pursuant to Section 2.3.

 

            “LIBOR Loan” means a Revolving Loan or Term Loan (or any portion
thereof) (other than a Base Rate Loan) bearing interest at a rate based on
LIBOR.

 

            “LIBOR Margin” has the meaning given that term in
Section 2.3.(c)(ii)(D).

 

            “LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which
is determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

            “LIBOR Market Index Rate” means, for any day, LIBOR as of that day
that would be applicable for a LIBOR Loan having a one-month Interest Period
determined at approximately 8:00 a.m. Pacific time on such day (rather than
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period as otherwise provided in the definition of “LIBOR”), or if such
day is not a Business Day, the immediately preceding Business Day.  The LIBOR
Market Index Rate shall be determined on a daily basis.

 

- 17 -

--------------------------------------------------------------------------------

 

            “Lien” as applied to the property of any Person means:  (a) any
security interest, encumbrance, mortgage, deed to secure debt, deed of trust,
assignment of leases and rents, pledge, lien, hypothecation, assignment, charge
or lease constituting a Capitalized Lease Obligation, conditional sale or other
title retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any filing, including without
limitation, any precautionary filing, not otherwise constituting or giving rise
to a Lien, including a financing statement filed (i) in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement.

 

            “Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a
Swingline Loan, as the context may require.

 

            “Loan Document” means this Agreement, each Note, the Guaranty (if in
effect), each Letter of Credit Document, the Fee Letter and each other document
or instrument now or hereafter executed and delivered by a Loan Party in
connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).

 

            “Loan Party” means each of the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations.  Schedule 1.1.(B) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.

 

            “Mandatorily Redeemable Stock” means, with respect to any Person,
any Equity Interest of such Person which by the terms of such Equity Interest
(or by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the latest Termination Date for any Class of Loans. 

 

            “Material Acquisition” means any acquisition by the Borrower or any
Subsidiary in which the assets acquired exceed 10% of the consolidated total
assets of the Borrower and its Subsidiaries determined under GAAP as of the last
day of the most recently ended fiscal quarter of the Borrower for which
financial statements are publicly available.

 

            “Material Adverse Effect” means a materially adverse effect on
(a) the business, assets, liabilities, financial condition or results of
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower and the other Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents, (c) the validity or enforceability
of any of the Loan Documents, or (d) the rights and remedies of the Lenders, the
Issuing Banks and the Administrative Agent under any of the Loan Documents.

 

- 18 -

--------------------------------------------------------------------------------

 

            “Material Contract” means any contract or other arrangement (other
than Loan Documents and Specified Derivatives Contracts), whether written or
oral, to which the Borrower, any Subsidiary or any other Loan Party is a party
as to which the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect.

 

            “Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

            “Mortgage” means a mortgage, deed of trust, deed to secure debt or
similar security instrument made by a Person owning an interest in real estate
granting a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

            “Mortgage Receivable” means a promissory note secured by a Mortgage
of which the Borrower or a Subsidiary is the holder and retains the rights of
collection of all payments thereunder.

 

            “Multiemployer Plan” means at any time a multiemployer plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding six plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
six-year period.

 

            “Negative Pledge” means, with respect to a given asset, any
provision of a document, instrument or agreement (other than any Loan Document
or any Specified Derivatives Contract) which prohibits or purports to prohibit
the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

            “Net Operating Income” or “NOI” means, for any Property and for a
given period, the sum (without duplication) of (a) rents and other revenues
received in the ordinary course from such Property (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower and its Subsidiaries and related to the ownership, operation or
maintenance of such Property (other than those expenses normally covered by a
management fee), including but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding depreciation and general overhead expenses of the Borrower and its
Subsidiaries) minus (c) the Reserve for Replacements for such Property for such
period minus (d) the greater of (i) the actual property management fee paid
during such period with respect to such Property and (ii) an imputed management
fee in an amount equal to 1% of the gross revenues for such Property for such
period, all as determined in accordance with GAAP.

 

            “Non-Consenting Lender” means any Lender that does not approve any
consent, waiver or amendment that (a) requires the approval of all or all
affected Lenders in accordance with the terms of Section 13.6. and (b) has been
approved by the Requisite Lenders and, in the case of amendments that require
the approval of all or all affected Lenders of a particular Class, Requisite
Class Lenders of such Class.

 

            “Non-Defaulting Lender” means, at any time, each Lender that is not
a Defaulting Lender at such time.

 

- 19 -

--------------------------------------------------------------------------------

 

            “Nonrecourse Indebtedness” means, with respect to a Person, (a)
Indebtedness for borrowed money in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness and (b) if such Person is a Single Asset Entity, any Indebtedness
for borrowed money of such Person.

 

            “Note” means a Revolving Note, Term Note, a Bid Rate Note or a
Swingline Note, as the context may require.

 

            “Notice of Continuation” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

            “Notice of Conversion” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.11. evidencing the Borrower’s request
for the Conversion of a Loan from one Type to another Type.

 

            “Notice of Revolving Borrowing” means a notice substantially in the
form of Exhibit H (or such other form reasonably acceptable to the
Administrative Agent and containing the information required in such Exhibit) to
be delivered to the Administrative Agent pursuant to Section 2.1.(b) evidencing
the Borrower’s request for a borrowing of Revolving Loans.

 

            “Notice of Swingline Borrowing” means a notice substantially in the
form of Exhibit I (or such other form reasonably acceptable to the
Administrative Agent and containing the information required in such Exhibit) to
be delivered to the Swingline Lender pursuant to Section 2.5.(b) evidencing the
Borrower’s request for a Swingline Loan.

 

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2.(b) evidencing the Borrower’s
request for a borrowing of Term Loans.

 

            “Obligations” means, individually and collectively: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Loans; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower and the other Loan Parties owing to the
Administrative Agent, the Issuing Bank or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.  For the avoidance of doubt, “Obligations”
shall not include any indebtedness, liabilities, obligations, covenants or
duties in respect of Specified Derivatives Contracts.

 

            “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

 

            “Off-Balance Sheet Obligations” means, with respect to a Person:
(a) obligations of such Person in respect of any financing transaction or series
of financing transactions (including factoring arrangements) pursuant to which
such Person or any Subsidiary of such Person has sold, conveyed or otherwise
transferred, or granted a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose Subsidiary or Affiliate of such Person; (b) obligations of such
Person under a sale and leaseback transaction that does not create a liability
on the balance sheet of such Person; (c) obligations of such Person under any
so-called “synthetic” lease transaction; (d) obligations of such Person under
any other transaction which is the functional equivalent of, or takes the place
of, a borrowing but which does not constitute a liability on the balance sheet
of such Person; and (e) in the case of the Borrower, liabilities and obligations
of the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Borrower would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Borrower’s report on Form 10‑Q or Form
10‑K (or their equivalents) which the Borrower is required to file with the
SEC. 

- 20 -

--------------------------------------------------------------------------------

 

 

            “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

            “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.6.).

 

            “Ownership Share” means, with respect to any Subsidiary of a Person
(other than a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Subsidiary or
Unconsolidated Affiliate or (b) such Person’s relative direct and indirect
economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary or Unconsolidated
Affiliate. 

 

            “Participant” has the meaning given that term in Section 13.5.(d).

 

            “Participant Register” has the meaning given that term in
Section 13.5.(d).

 

            “Patriot Act” means The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended from time to time, and any successor statute.

 

            “PBGC” means the Pension Benefit Guaranty Corporation and any
successor agency.

 

            “Permitted Liens” means, with respect to any Unencumbered Asset
owned by a Person, (a) Liens securing taxes, assessments and other charges or
levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or property owner association or similar entity or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time delinquent or required to be paid or discharged under
Section 8.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or other social security or
other similar Applicable Laws; (c) Liens consisting of encumbrances in the
nature of covenants, conditions, zoning restrictions, easements, and rights or
restrictions on the use of real property, which do not materially detract from
the value of such property or impair the use thereof in the business of such
Person; (d) the rights of tenants under leases or subleases and the rights of
managers or operators with respect to real or personal property made in the
ordinary course of business, in each case, not interfering with the ordinary
conduct of business of such Person; (e) Liens in favor of the Administrative
Agent for the benefit of the Lenders; (f) any option, contract or other
agreement to sell an asset provided such sale is otherwise permitted by this
Agreement; and (g) with respect to any Property, any attachment or judgment Lien
on such Property arising from a judgment or order against such Person by any
court or other tribunal so long as (i) such judgment or order is paid, stayed or
dismissed through appropriate appellate proceedings on or before 60 days from
the date of entry and (ii) the amount thereof is equal to or less than $500,000.

- 21 -

--------------------------------------------------------------------------------

 

 

            “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.

 

            “Plan” means at any time an employee pension benefit plan (other
than a Multiemployer Plan) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

            “Post-Default Rate” means, in respect of any principal of any Class
of Loans, the rate otherwise applicable to such Class of Loans plus an
additional two percent (2.0%) per annum and with respect to any other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans that are Base Rate Loans
plus two percent (2.0%).

 

            “Preferred Stock” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

            “Prime Rate” means, at any time, the rate of interest per annum
publicly announced from time to time by the Lender then acting as the
Administrative Agent as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in such prime
rate occurs.  The parties hereto acknowledge that the rate announced publicly by
the Lender acting as Administrative Agent as its prime rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

 

            “Principal Office” means the office of the Administrative Agent
located at 608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916,
or any other subsequent office that the Administrative Agent shall have
specified as the Principal Office by written notice to the Borrower and the
Lenders.

 

            “Property” means, with respect to any Person, any parcel of real
property, together with any building, facility, structure, equipment or other
asset located on such parcel of real property, in each case owned by such
Person.

- 22 -

--------------------------------------------------------------------------------

 

 

            “Pro Rata Share” means, as to each Lender, the ratio, expressed as a
percentage of (a) (i) the aggregate amount of such Lender’s Commitments plus
(ii) the aggregate amount of such Lender’s outstanding Term Loans (if any) to
(b) (i) the aggregate amount of the Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans (if any); provided,
however, that if at the time of determination the Commitments have been
terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be the
ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Loans and Letter of Credit Liabilities of all Lenders as of
such date.  If at the time of determination the Commitments have been terminated
or reduced to zero and there are no outstanding Loans or Letter of Credit
Liabilities, then the Pro Rata Shares of the Lenders shall be determined as of
the most recent date on which Commitments were in effect or Loans or Letters of
Credit Liabilities were outstanding.  For purposes of this definition, a
Revolving Lender shall be deemed to hold a Swingline Loan or a Letter of Credit
Liability to the extent such Revolving Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

 

            “Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

            “Rating Agency” means S&P, Moody’s or Fitch.

 

            “Recipient” means (a) the Administrative Agent, (b) any Lender and
(c) any Issuing Bank, as applicable.

 

            “Recurring Capital Expenditures” means capital expenditures made in
respect of a Property for maintenance of such Property and replacement of items
due to ordinary wear and tear including, but not limited to, expenditures made
for maintenance or replacement of carpeting, roofing materials, mechanical
systems, electrical systems and other structural systems and expenditures
relating to tenant improvements and leasing commissions.  “Recurring Capital
Expenditures” shall not include any of the following: (a) improvements to the
appearance of such Property or any other major upgrade or renovation of such
Property not necessary for proper maintenance or marketability of such Property;
(b) capital expenditures for seismic upgrades; or (c) capital expenditures for
deferred maintenance for such Property existing at the time such Property was
acquired by the Borrower or a Subsidiary.

 

            “Register” has the meaning given that term in Section 13.5.(c). 

 

            “Regulatory Change” means, with respect to any Lender, any change
effective after the Agreement Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity.  Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

 

- 23 -

--------------------------------------------------------------------------------

 

            “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the applicable Issuing Bank
for any drawing honored by such Issuing Bank under a Letter of Credit.

 

            “REIT” means a “real estate investment trust” under Sections 856
through 860 of the Internal Revenue Code.

 

            “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, shareholders, directors, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

            “Requisite Class Lenders” means, with respect to a Class of Lenders
as of any date of determination, Lenders of such Class (a) having more than
50.0% of the aggregate amount of the Commitments of such Class and, in the case
of Term Loans or Term Loan Commitments, the outstanding Term Loans (if any) of
all Lenders or (b) if the Commitments of such Class have been terminated or
reduced to zero, holding more than 50.0% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders of such Class will be disregarded and excluded, and (ii) at
all times when two or more Lenders (excluding Defaulting Lenders) of such Class
are party to this Agreement, the term “Requisite Class Lenders” shall in no
event mean less than two Lenders of such Class.  For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

            “Requisite Lenders” means, as of any date, (a) Lenders having more
than 50.0% of the aggregate amount of the Commitments and the outstanding Term
Loans (if any) of all Lenders, or (b) if the Commitments have been terminated or
reduced to zero, Lenders holding more than 50.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

            “Reserve for Replacements” means, for any period and with respect to
any Property, an amount equal to the greater of (a)(i) the aggregate square
footage of all completed space of such Property times (ii) $0.10 times (iii) the
number of days in such period divided by (iv) 365 and (b) the amount of
Recurring Capital Expenditures actually made in respect of such Property during
such period.  If the term Reserve for Replacements is used without reference to
any specific Property, then it shall be determined on an aggregate basis with
respect to all Properties and the applicable Ownership Shares of all real
property of all Unconsolidated Affiliates.

 

            “Responsible Officer” means with respect to the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer and chief
operating officer of the Borrower or such Subsidiary.

 

            “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interest of the Borrower or any of
its Subsidiaries now or hereafter outstanding, except a dividend payable solely
in shares of that class of Equity Interests to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

- 24 -

--------------------------------------------------------------------------------

 

 

            “Revolving Commitment” means, as to each Revolving Lender (other
than the Swingline Lender), such Revolving Lender’s obligation to make Revolving
Loans pursuant to Section 2.1., to issue (in the case of an Issuing Bank) and to
participate (in the case of the other Revolving Lenders) in Letters of Credit
pursuant to Section 2.4.(i), and to participate in Swingline Loans pursuant to
Section 2.5.(e), in an amount up to, but not exceeding the amount set forth for
such Revolving Lender on Schedule I as such Revolving Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Assumption,
or agreement executed by a Person becoming a Revolving Lender pursuant to
Section 2.17., as the same may be reduced from time to time pursuant to
Section 2.13. or increased or reduced as appropriate to reflect any assignments
to or by such Revolving Lender effected in accordance with Section 13.5. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.

 

            “Revolving Commitment Percentage” means, as to each Lender with a
Revolving Commitment, the ratio, expressed as a percentage, of (a) the amount of
such Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or reduced to zero,
the “Revolving Commitment Percentage” of each Lender with a Revolving Commitment
shall be the “Revolving Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.

 

            “Revolving Credit Exposure” means, as to any Revolving Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Loans and such Revolving Lender’s participation in Letter of Credit Liabilities
and Swingline Loans at such time.

 

            “Revolving Lender” means a Lender having a Revolving Commitment, or
if the Revolving Commitments have been terminated or reduced to zero, holding
any Revolving Loans or Letter of Credit Liabilities.

 

            “Revolving Loan” means a loan made by a Revolving Lender to the
Borrower pursuant to Section 2.1.(a).

 

            “Revolving Note” means a promissory note of the Borrower
substantially in the form of Exhibit K, payable to a Revolving Lender in a
principal amount equal to the amount of such Lender’s Revolving Commitment.

 

            “Revolving Termination Date” means June 30, 2019, or such later date
to which the Revolving Termination Date may be extended pursuant to
Section 2.14.

 

            “Sanctioned Country” means, at any time, a country, region or
territory which is, or whose government is, the subject or target of any
Sanctions.

 

            “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any member state of the European Union, (b) any Person
located, operating, organized or resident in a Sanctioned Country, (c) an agency
of the government of a Sanctioned County or (d) any Person Controlled by any
Person or agency described in any of the preceding clauses (a) through (c).

- 25 -

--------------------------------------------------------------------------------

 

 

            “Sanctions” means any sanctions or trade embargoes imposed,
administered or enforced by any Governmental Authority of the United States of
America, including without limitation, OFAC or the U.S. Department of State, or
by the United Nations Security Council, the European Union  or any member state
of the European Union.

 

            “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

 

            “Secured Indebtedness” means, with respect to a Person as of a given
date, the aggregate principal amount of all Indebtedness of such Person
outstanding on such date that is secured in any manner by any Lien on any
property of such Person and, in the case of the Borrower, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates.  Indebtedness of the Borrower or a Subsidiary secured
solely by a pledge of Equity Interests in one or more Subsidiaries shall not be
treated as Secured Indebtedness but shall be treated as Unsecured Indebtedness.

 

            “Securities Act” means the Securities Act of 1933, as amended from
time to time, together with all rules and regulations issued thereunder.

 

            “Single Asset Entity” means a Person (other than an individual) that
(a) only owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more other Single Asset
Entities that collectively own a single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the other Single Asset
Entities, such Person shall also be deemed to be a Single Asset Entity for
purposes hereof.

 

            “Solvent” means, when used with respect to any Person, that (a) the
fair value and the fair salable value of its assets are each in excess of the
fair valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

            “Specified Derivatives Contract” means any Derivatives Contract that
is made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between or among
any Loan Party and any Specified Derivatives Provider, and which was not
prohibited by any of the Loan Documents when made or entered into. 

 

            “Specified Derivatives Provider” means any Person that (a) at the
time it enters into a Specified Derivatives Contract with a Loan Party, is a
Lender or an Affiliate of a Lender or (b) at the time it (or its Affiliate)
becomes a Lender (including on the Effective Date), is a party to a Specified
Derivatives Contract with a Loan Party, in each case in its capacity as a party
to such Specified Derivatives Contract.

 

            “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, or any successor.

 

- 26 -

--------------------------------------------------------------------------------

 

            “Stated Amount” means the amount available to be drawn by a
beneficiary under a Letter of Credit from time to time, as such amount may be
increased or reduced from time to time in accordance with the terms of such
Letter of Credit.

 

            “Subsidiary” means, for any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

            “Substantial Amount” means, at the time of determination thereof, an
amount equal to 25% of Gross Asset Value at such time.

 

            “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

            “Swingline Commitment” means the Swingline Lender’s obligation to
make Swingline Loans pursuant to Section 2.5. in an amount up to, but not
exceeding the amount set forth in the first sentence of Section 2.5.(a), as such
amount may be reduced from time to time in accordance with the terms hereof.

 

            “Swingline Lender” means Wells Fargo, together with its successors
and assigns.

 

            “Swingline Loan” means a loan made by the Swingline Lender to the
Borrower pursuant to Section 2.5.

 

            “Swingline Maturity Date” means the date which is 5 Business Days
prior to the Revolving Termination Date.

 

            “Swingline Note” means the promissory note of the Borrower
substantially in the form of Exhibit L, payable to the Swingline Lender in a
principal amount equal to the amount of the Swingline Commitment as originally
in effect and otherwise duly completed.

 

            “Tau” means Tau Operating Partnership, L.P., a limited partnership
formed under the law of the State of Delaware.

 

            “Taxable REIT Subsidiary” means any corporation (other than a REIT)
in which the Borrower directly or indirectly owns stock and the Borrower and
such corporation jointly elect on IRS Form 8875 (or with respect to which IRS
Form 8875 is otherwise filed with the IRS) to have the corporation treated as a
taxable REIT subsidiary of Borrower under Section 856(l) of the Internal Revenue
Code.  For purposes of this Agreement, any Subsidiary of a Taxable REIT
Subsidiary that is disregarded as an entity for United States federal income tax
purposes (a “Deemed Taxable REIT Subsidiary”) shall not be treated as an entity
separate from such Taxable REIT Subsidiary but shall instead be deemed to be the
same entity as such Taxable REIT Subsidiary.

 

            “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

- 27 -

--------------------------------------------------------------------------------

 

 

            “Term Loan” means a loan made by a Term Loan Lender to the Borrower
pursuant to Section 2.2.

 

            “Term Loan Availability Termination Date” means the first to occur
of:  (a) December 30, 2015; (b) the date on which the Term Loan Commitments have
been fully utilized; and (c) the date on which the Term Loan Commitments are
terminated or reduced to zero in accordance with this Agreement (including
without limitation, pursuant to Section 2.13.).

 

            “Term Loan Commitment” means, as to each Term Loan Lender, such
Lender’s obligation to make Term Loans pursuant to Section 2.2., in an amount up
to, but not exceeding, the amount set forth for such Lender on Schedule I as
such Lender’s “Term Loan Commitment Amount”.

 

            “Term Loan Lender” means a Lender having a Term Loan Commitment, or
if the Term Loan Commitments have terminated, a Lender holding a Term Loan.

 

            “Term Loan Maturity Date” means June 30, 2020.

 

            “Term Note” means a promissory note of the Borrower substantially in
the form of Exhibit M, payable to a Term Loan Lender in a principal amount equal
to the amount of such Term Loan Lender’s Term Loan Commitment.

 

            “Termination Date” means (a) with respect to the Revolving Loans and
Revolving Commitments, the Revolving Termination Date and (b) with respect to
the Term Loans and Term Loan Commitment, the Term Loan Maturity Date.

 

            “Titled Agent” has the meaning given that term in Section 12.9.

 

            “Total Liabilities” means, as to any Person as of a given date, all
liabilities which would, in conformity with GAAP, be properly classified as a
liability on a consolidated balance sheet of such Person as of such date, and in
any event shall include (without duplication): (a) all Indebtedness of such
Person (whether or not Nonrecourse Indebtedness and whether or not secured by a
Lien), including without limitation, Capitalized Lease Obligations and
reimbursement obligations with respect to any letter of credit; (b) [reserved];
(c) all purchase and repurchase obligations and forward commitments of such
Person to the extent such obligations or commitments are evidenced by a binding
purchase agreement (forward commitments shall include without limitation
(i) forward equity commitments and (ii) commitments to purchase any real
property under development, redevelopment or renovation); (d) all unfunded
obligations of such Person; (e) all lease obligations of such Person (including
ground leases) to the extent required under GAAP to be classified as a liability
on a balance sheet of such Person; (f) all contingent obligations of such Person
including, without limitation, all Guarantees of Indebtedness by such Person;
(g) all liabilities of any Unconsolidated Affiliate of such Person, which
liabilities such Person has Guaranteed or is otherwise obligated on a recourse
basis; and (h) such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person, including Nonrecourse Indebtedness of
such Person.  Accounts payable and accrued expenses shall be excluded from Total
Liabilities.  For purposes of clauses (c) and (d) of this definition, the amount
of Total Liabilities of a Person at any given time in respect of (x) a contract
to purchase or otherwise acquire unimproved or fully developed real property
shall be equal to (i) the total purchase price payable by such Person under such
contract if, at such time, the seller of such real property would be entitled to
specifically enforce such contract against such Person, otherwise, (ii) the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made by such Person under such contract which, at such time,
would be subject to forfeiture upon termination of the contract and (y) a
contract relating to the acquisition of real property which the seller is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition, shall equal the maximum amount reasonably estimated to be payable
by such Person under such contract assuming performance by the seller of its
obligations under such contract, which amount shall include, without limitation,
any amounts payable after consummation of such acquisition which may be based on
certain performance levels or other related criteria.  For purposes of this
definition, if the assets of a Subsidiary of a Person consist solely of Equity
Interests in one Unconsolidated Affiliate of such Person and such Person is not
otherwise obligated in respect of the Indebtedness of such Unconsolidated
Affiliate, then only such Person’s Ownership Share of the Indebtedness of such
Unconsolidated Affiliate shall be included as Total Liabilities of such Person. 
Notwithstanding the use of GAAP, the calculation of Total Liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.

- 28 -

--------------------------------------------------------------------------------

 

 

            “Type” with respect to any Revolving Loan or Term Loan, refers to
whether such Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

            “UCC” means the Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

            “Unconsolidated Affiliate” means, with respect to any Person, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

 

            “Unencumbered Asset” means a Property which satisfies all of the
following requirements: (a) such Property is owned in fee simple, or leased
under an Eligible Ground Lease, by (i) the Borrower, (ii) a Guarantor which is
not an Unconsolidated Affiliate and of which the Borrower directly or indirectly
owns and controls at least 51% of the issued and outstanding Equity Interests of
such Guarantor or (iii) a Subsidiary of which the Borrower directly or
indirectly owns and controls at least 90% of the issued and outstanding Equity
Interests of such Subsidiary; (b) such Property is a retail, office, industrial,
manufacturing or distribution Property, or is the Diageo Portfolio, and is
leased to third party tenants on a net lease basis; (c) if such Property is
owned by a Subsidiary that is not a Guarantor, such Subsidiary has not incurred,
acquired or suffered to exist any Indebtedness other than (i) Nonrecourse
Indebtedness, (ii) Indebtedness that does not constitute Nonrecourse
Indebtedness not to exceed 5% of the Unencumbered Asset Value of such Subsidiary
in the aggregate at any time outstanding and (iii) in the case of Tau, the
Indebtedness of Tau under that certain Term Loan Agreement dated as of January
22, 2013, by and among Tau, the financial institutions from time to time party
thereto as “Lenders”, and Wells Fargo Bank, as administrative agent for such
lenders, in the original principal amount of $70,000,000, as the same may be
amended, restated, supplemented or otherwise modified from time to time so long
as there is no increase in the aggregate principal amount thereof;
(d) regardless of whether such Property is owned by the Borrower or a
Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (e) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens or (ii) any Negative Pledge; and (f) such Property is free of
all structural defects, title defects and environmental conditions except for
such defects or conditions individually or collectively which do not materially
adversely affect the profitable operation of such Property; provided that no
Property owned by (A) Crest Net Lease, Inc., (B) any Deemed Taxable REIT
Subsidiary of Crest Net Lease, Inc., (C) ARCT TRS Corp., (D) any Deemed Taxable
REIT Subsidiary of ARCT TRS Corp., (E) any Taxable REIT Subsidiary (in addition
to Crest Net Lease, Inc., and ARCT TRS Corp.) that is designated by the Borrower
pursuant to Section 8.14. hereof to not become a Guarantor hereunder or (F) any
Deemed Taxable REIT Subsidiary of a Taxable REIT Subsidiary identified in the
foregoing clause (E) shall be included as an Unencumbered Asset hereunder.
 Notwithstanding the foregoing, any Property approved by the Requisite Lenders
shall be deemed to be an Unencumbered Asset even if such Property does not
satisfy all of the requirements herein, so long as such Property continues to
satisfy all those remaining requirements in this definition that were satisfied
by such Property at the time of such Requisite Lender approval.

- 29 -

--------------------------------------------------------------------------------

 

 

            “Unencumbered Asset Certificate” means a report, certified by the
chief financial officer of the Borrower in the manner provided for in Exhibit N,
setting forth the calculations required to establish Unencumbered Asset Value as
of a specified date, all in form and detail reasonably satisfactory to the
Administrative Agent.

 

            “Unencumbered Asset Value” means, at any time, the sum (without
duplication) of (a)(i) the Net Operating Income of all Unencumbered Assets
(excluding (A) Development Properties and (B) any Unencumbered Asset that has a
negative Net Operating Income for such period) for the period of four
consecutive fiscal quarters of the Borrower most recently ended divided by
(ii) the Capitalization Rate, plus (b) the current GAAP book value of all
Development Properties that are Unencumbered Assets plus (c) the GAAP book value
(exclusive of accumulated depreciation) of the corporate headquarters of the
Borrower located at 11975/11995 El Camino Real, San Diego, California 92130so
long as the Borrower owns such Property and such Property would qualify as an
Unencumbered Asset except for clause (b) of the definition thereof.  If an
Unencumbered Asset (other than a Development Property) was acquired by the
Borrower or a Subsidiary during the period of four consecutive fiscal quarters
of the Borrower most recently ended, then the Net Operating Income from such
Unencumbered Asset shall be excluded from determination of Unencumbered Asset
Value and Unencumbered Asset Value shall be increased by an amount equal to the
purchase price paid by the Borrower or any Subsidiary for such Unencumbered
Asset (less any amounts paid to the Borrower or such Subsidiary as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or in
connection with other similar arrangements).  To the extent that Unencumbered
Assets leased pursuant to ground leases would, in the aggregate, account for
more than 10.0% of Unencumbered Asset Value, such excess shall be excluded.  To
the extent that Development Properties would, in the aggregate, account for more
than 10.0% of Unencumbered Asset Value, such excess shall be excluded.  To the
extent that Unencumbered Assets that are not located in a state of the United
States of America or the District of Columbia would, in the aggregate account
for more than 10.0% of Unencumbered Asset Value, such excess shall be excluded. 
In the event that a Property meets the definition of Unencumbered Asset by way
of its owner becoming a Guarantor as provided for in clause (a)(ii) of the
definition of Unencumbered Asset (which Guarantor is not a Subsidiary for which
the Borrower directly or indirectly owns and controls at least 90% of its issued
and outstanding Equity Interests), then to the extent that such Unencumbered
Assets (excluding any Unencumbered Assets owned directly or indirectly by Tau or
Realty Income, LP) would account for more than 10.0% of Unencumbered Asset
Value, such excess shall be excluded.

 

            “Unimproved Land” means land on which no development (other than
improvements that are not material and are temporary in nature) has occurred.

 

            “Unrestricted 1031 Cash” means the aggregate amount of cash of the
Borrower, each Guarantor and each Subsidiary that is held in escrow in
connection with the completion of “like-kind” exchanges being effected in
accordance with Section 1031 of the Internal Revenue Code.

 

            “Unsecured Indebtedness” means, with respect to a Person,
Indebtedness of such Person that is not Secured Indebtedness.

- 30 -

--------------------------------------------------------------------------------

 

 

            “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.

 

            “U.S. Tax Compliance Certificate” has the meaning assigned to such
term in Section 3.10.(g)(ii)(B)(III).

 

            “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.

 

            “Wholly Owned Subsidiary” means any Subsidiary of a Person in
respect of which all of the Equity Interests (other than, in the case of a
corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

            “Withdrawal Liability” means any liability as a result of a complete
or partial withdrawal from a Multiemployer Plan as such terms are defined in
Part I of Subtitle E of Title IV of ERISA.

 

            “Withholding Agent” means (a) the Borrower, (b) any other Loan Party
and (c) the Administrative Agent, as applicable.

 


SECTION 1.2.  GENERAL; REFERENCES TO PACIFIC TIME.

            Unless otherwise indicated, all accounting terms, ratios and
measurements shall be interpreted or determined in accordance with GAAP as in
effect as of the Agreement Date.  References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  references in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Except as
expressly provided otherwise in any Loan Document, (i) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time and
(ii) any reference to any Person shall be construed to include such Person’s
permitted successors and permitted assigns. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  The word “or” has the inclusive meaning represented by the phrase
“and/or”. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means an
Affiliate of the Borrower.  Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.  Unless otherwise indicated,
all references to time are references to Pacific time daylight or standard, as
applicable.

 


 

- 31 -

--------------------------------------------------------------------------------

 


ARTICLE II. CREDIT FACILITY


SECTION 2.1.  REVOLVING LOANS.

            (a)        Making of Revolving Loans.  Subject to the terms and
conditions set forth in this Agreement, including without limitation,
Section 2.16., each Revolving Lender severally and not jointly agrees to make
Revolving Loans in Dollars to the Borrower during the period from and including
the Effective Date to but excluding the Revolving Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Revolving Lender’s Revolving Commitment.  Each borrowing of Revolving Loans
that are to be (i) Base Rate Loans shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof and (ii) LIBOR
Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.  Notwithstanding the immediately
preceding two sentences but subject to Section 2.16., a borrowing of Revolving
Loans may be in the aggregate amount of the unused Revolving Commitments. 
Within the foregoing limits and subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.

 

            (b)        Requests for Revolving Loans. Not later than 9:00 a.m.
Pacific time at least 1 Business Day prior to a borrowing of Revolving Loans
that are to be Base Rate Loans and not later than 9:00 a.m. Pacific time at
least 3 Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Revolving Borrowing.  Each Notice of Revolving Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of such Revolving Loans, the Type of the requested Revolving Loans,
and if such Revolving Loans are to be LIBOR Loans, the initial Interest Period
for such Revolving Loans.  Each Notice of Revolving Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Revolving Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

            (c)        Funding of Revolving Loans.  Promptly after receipt of a
Notice of Revolving Borrowing under the immediately preceding subsection (b),
the Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Each Revolving Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Administrative Agent at
the Principal Office, in immediately available funds not later than 9:00 a.m.
Pacific time on the date of such proposed Revolving Loans.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 Noon Pacific time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent. 

 

            (d)        Assumptions Regarding Funding by Revolving Lenders.  With
respect to Revolving Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Revolving Lender that such
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Lender in connection with any borrowing, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Revolving
Loans that are Base Rate Loans.  If the Borrower and such Lender shall pay the
amount of such interest to the Administrative Agent for the same or overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.  If such Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Lender’s Revolving Loan included in the borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Revolving Lender that shall have failed to make available the
proceeds of a Revolving Loan to be made by such Lender (including, if
applicable, treatment of such Lender as a Defaulting Lender in accordance with
the terms of this Agreement).

- 32 -

--------------------------------------------------------------------------------

 

 


SECTION 2.2.  TERM LOANS.

            (a)        Making of Term Loans.  Subject to the terms and
conditions set forth in this Agreement, during the period from and including the
Effective Date to but excluding the Term Loan Availability Termination Date,
each Term Loan Lender severally and not jointly agrees to make Term Loans in
Dollars to the Borrower in an aggregate principal amount up to, but not
exceeding, such Lender’s Term Loan Commitment.  There shall be no more than 4
separate borrowings of Term Loans and each borrowing of Term Loans shall be in
an aggregate minimum amount of $50,000,000 and integral multiples of $50,000,000
in excess thereof; provided, that a borrowing of Term Loans may be in the
aggregate amount of the Term Loan Commitments.  Upon a Term Loan Lender’s
funding of a Term Loan, such Lender’s Term Loan Commitment shall be permanently
reduced by the principal amount of such Term Loan.  All Term Loan Commitments of
the Term Loan Lenders shall terminate on the Term Loan Availability Termination
Date if not previously terminated pursuant hereto.  Once repaid, the principal
amount of a Term Loan (or portion thereof) may not be reborrowed.

 

            (b)        Requests for Term Loans.  Not later than 9:00 a.m.
Pacific time at least 1 Business Day prior to a borrowing of Term Loans that are
to be Base Rate Loans and not later than 9:00 a.m. Pacific time at least 3
Business Days prior to a borrowing of Term Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Term Loan
Borrowing.  Each Notice of Term Loan Borrowing shall specify the aggregate
principal amount of Term Loans to be borrowed, the Type of the Term Loans, the
date such Term Loans are to be borrowed (which must be a Business Day), the use
of proceeds of such Term Loans and if such Term Loans are to be LIBOR Loans, the
initial Interest Period for such Term Loans.  Each Notice of Term Loan Borrowing
shall be irrevocable once given and binding on the Borrower.  Upon receipt of a
Notice of Term Loan Borrowing, the Administrative Agent shall promptly notify
each Term Loan Lender.

 

            (c)        Funding of Term Loans.  Promptly after receipt of a
Notice of Term Loan Borrowing, each Term Loan Lender shall deposit an amount
equal to the Term Loan to be made by such Term Loan Lender to the Borrower with
the Administrative Agent at the Principal Office, in immediately available
funds, not later than 9:00 a.m. Pacific time on the date of such proposed Term
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in the Disbursement Instruction Agreement, not later
than 12:00 Noon Pacific time on the date of such proposed Term Loans, the
proceeds of such amounts received by the Administrative Agent.

 

- 33 -

--------------------------------------------------------------------------------

 

            (d)        Assumptions Regarding Funding by Term Loan Lenders. With
respect to Term Loans to be made after the Effective Date, unless the
Administrative Agent shall have been notified by any Term Loan Lender that such
Lender will not make available to the Administrative Agent a Term Loan to be
made by such Lender in connection with any borrowing, the Administrative Agent
may assume that such  Lender will make the proceeds of such Loan available to
the Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Loan to be provided by such
Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Loan, then such Lender and the
Borrower severally agree to pay to the Administrative Agent on demand the amount
of such Loan with interest thereon, for each day from and including the date
such Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans that are Term Loans.  If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays to the Administrative Agent
the amount of such Loan, the amount so paid shall constitute such Lender’s Term
Loan included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Term Loan Lender that
shall have failed to make available the proceeds of a Term Loan to be made by
such Lender (including, if applicable, treatment of such Lender as a Defaulting
Lender in accordance with the terms of this Agreement).

 


SECTION 2.3.  BID RATE LOANS.

            (a)        Bid Rate Loans.  In addition to borrowings of Revolving
Loans, at any time during the period from the Effective Date to but excluding
the Revolving Termination Date, and so long as the Borrower continues to
maintain an Investment Grade Rating from any two Ratings Agencies, the Borrower
may, as set forth in this Section, request the Revolving Lenders to make offers
to make Bid Rate Loans to the Borrower in Dollars.  The Revolving Lenders may,
but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section.

 

            (b)        Requests for Bid Rate Loans.  When the Borrower wishes to
request from the Revolving Lenders offers to make Bid Rate Loans, it shall give
the Administrative Agent notice (a “Bid Rate Quote Request”) so as to be
received no later than 9:00 a.m. Pacific time on (x) the Business Day
immediately preceding the date of borrowing proposed therein, in the case of an
Absolute Rate Auction and (y) the date 4 Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction.  The Administrative Agent
shall deliver to each Revolving Lender a copy of each Bid Rate Quote Request
promptly upon receipt thereof by the Administrative Agent.  The Borrower may
request offers to make Bid Rate Loans for up to 3 different Interest Periods in
any one Bid Rate Quote Request; provided that if granted each separate Interest
Period shall be deemed to be a separate borrowing (a “Bid Rate Borrowing”). 
Each Bid Rate Quote Request shall be substantially in the form of Exhibit O and
shall specify as to each Bid Rate Borrowing all of the following:

 

            (i)         the proposed date of such Bid Rate Borrowing, which
shall be a Business Day;

 

            (ii)        the aggregate amount of such Bid Rate Borrowing which
shall be in a minimum amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof which shall not cause any of the limits specified in
Section 2.16. to be violated;

 

- 34 -

--------------------------------------------------------------------------------

 

            (iii)       whether the Bid Rate Quote Request is for LIBOR Margin
Loans or Absolute Rate Loans;

 

            (iv)       the duration of the Interest Period applicable thereto,
which shall not extend beyond the Revolving Termination Date; and

 

            (v)        an express statement as to whether such Bid Rate Loans
may be prepaid without premium or penalty.

 

The Borrower shall not deliver any Bid Rate Quote Request within 5 Business Days
of the giving of any other Bid Rate Quote Request and the Borrower shall not
deliver more than 2 Bid Rate Quote Requests in any calendar month.

 

            (c)        Bid Rate Quotes.

 

            (i)         Each Revolving Lender may submit one or more Bid Rate
Quotes, each containing an offer to make a Bid Rate Loan in response to any Bid
Rate Quote Request; provided that, if the Borrower’s request under
Section 2.3.(b) specified more than one Interest Period, such Revolving Lender
may make a single submission containing only one Bid Rate Quote for each such
Interest Period.  Each Bid Rate Quote must be submitted to the Administrative
Agent not later than 8:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, and in either case the Administrative Agent shall disregard any Bid
Rate Quote received after such time; provided that the Revolving Lender then
acting as the Administrative Agent may submit a Bid Rate Quote only if it
notifies the Borrower of the terms of the offer contained therein not later than
30 minutes prior to the latest time by which the Revolving Lenders must submit
applicable Bid Rate Quotes.  Any Bid Rate Quote so made shall be irrevocable
except with the consent of the Administrative Agent given at the request of the
Borrower.  Such Bid Rate Loans may be funded by a Revolving Lender’s Designated
Lender (if any) as provided in Section 13.5.(h); however, such Revolving Lender
shall not be required to specify in its Bid Rate Quote whether such Bid Rate
Loan will be funded by such Designated Lender.

 

            (ii)        Each Bid Rate Quote shall be substantially in the form
of Exhibit P and shall specify:

 

            (A)       the proposed date of borrowing and the Interest Period
therefor;

 

            (B)       the principal amount of the Bid Rate Loan for which each
such offer is being made; provided that the aggregate principal amount of all
Bid Rate Loans for which a Revolving Lender submits Bid Rate Quotes (x) may be
greater or less than the Revolving Commitment of such Revolving Lender but (y)
shall not exceed the principal amount of the Bid Rate Borrowing for a particular
Interest Period for which offers were requested; provided further that any Bid
Rate Quote shall be in a minimum amount of $5,000,000 and integral multiples of
$100,000 in excess thereof;

 

            (C)       in the case of an Absolute Rate Auction, the rate of
interest per annum (rounded upwards, if necessary, to the nearest one-hundredth
of one percent (0.01%)) offered for each such Absolute Rate Loan (the “Absolute
Rate”);

 

- 35 -

--------------------------------------------------------------------------------

 

            (D)       in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage (rounded upwards, if necessary, to the nearest
one-hundredth of one percent (0.01%)) to be added to (or subtracted from) the
applicable LIBOR; and

 

            (E)       the identity of the quoting Revolving Lender.

 

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

 

            (d)        Notification by Administrative Agent.  The Administrative
Agent shall, as promptly as practicable after the Bid Rate Quotes are submitted
(but in any event not later than 9:30 a.m. Pacific time (x) on the proposed date
of borrowing, in the case of an Absolute Rate Auction or (y) on the date 3
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower of the terms (i) of any Bid Rate Quote submitted
by a Revolving Lender that is in accordance with Section 2.3.(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Revolving Lender with respect to the
same Bid Rate Quote Request.  Any such subsequent Bid Rate Quote shall be
disregarded by the Administrative Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote.  The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Revolving Lender (identifying the Revolving
Lender that made such Bid Rate Quote).

 

            (e)        Acceptance by Borrower.

 

            (i)         Not later than 10:30 a.m. Pacific time (x) on the
proposed date of borrowing, in the case of an Absolute Rate Auction and (y) on
the date 3 Business Days prior to the proposed date of borrowing, in the case of
a LIBOR Auction, the Borrower shall notify the Administrative Agent of its
acceptance or nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.3.(d). which notice shall be in the form of Exhibit Q.  In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted.  The failure of the Borrower
to give such notice by such time shall constitute nonacceptance.  The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

 

            (A)       the aggregate principal amount of each Bid Rate Borrowing
may not exceed the applicable amount set forth in the related Bid Rate Quote
Request;

 

            (B)       the aggregate principal amount of each Bid Rate Borrowing
shall comply with the provisions of Section 2.3.(b)(ii) and together with all
other Bid Rate Loans then outstanding shall not cause the limits specified in
Section 2.16. to be violated;

 

            (C)       acceptance of Bid Rate Quotes may be made only in
ascending order of Absolute Rates or LIBOR Margins, as applicable, in each case
beginning with the lowest rate so offered;

 

            (D)       any acceptance in part by the Borrower shall be in a
minimum amount of $5,000,000 and integral multiples of $100,000 in excess
thereof; and

- 36 -

--------------------------------------------------------------------------------

 

 

            (E)       the Borrower may not accept any Bid Rate Quote that fails
to comply with Section 2.3.(c) or otherwise fails to comply with the
requirements of this Agreement.

 

            (ii)        If Bid Rate Quotes are made by two or more Revolving
Lenders with the same Absolute Rates or LIBOR Margins, as applicable, for a
greater aggregate principal amount than the amount in respect of which Bid Rate
Quotes are permitted to be accepted for the related Interest Period, the
principal amount of Bid Rate Loans in respect of which such Bid Rate Quotes  are
accepted shall be allocated by the Administrative Agent among such Revolving
Lenders in proportion to the aggregate principal amount of such Bid Rate
Quotes.  Determinations by the Administrative Agent of the amounts of Bid Rate
Loans shall be conclusive in the absence of manifest error.

 

            (f)        Obligation to Make Bid Rate Loans.  The Administrative
Agent shall promptly (and in any event not later than (x) 11:30 a.m. Pacific
time on the proposed date of borrowing of Absolute Rate Loans and (y) on the
date 3 Business Days prior to the proposed date of borrowing of LIBOR Margin
Loans) notify each Revolving Lender that submitted a Bid Rate Quote as to whose
Bid Rate Quote has been accepted and the amount and rate thereof.  A Revolving
Lender who is notified that it has been selected to make a Bid Rate Loan may
designate its Designated Lender (if any) to fund such Bid Rate Loan on its
behalf, as described in Section 13.5.(g).  Any Designated Lender which funds a
Bid Rate Loan shall on and after the time of such funding become the obligee in
respect of such Bid Rate Loan and be entitled to receive payment thereof when
due.  No Revolving Lender shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded.  Any Revolving Lender whose offer to
make any Bid Rate Loan has been accepted shall, not later than 12:30 p.m.
Pacific time on the date specified for the making of such Loan, make the amount
of such Loan available to the Administrative Agent at its Principal Office in
immediately available funds, for the ac­count of the Borrower.  The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower not later than 1:30 p.m.
Pacific time on such date by depositing the same, in immediately available
funds, in an account of the Borrower designated by the Borrower.

 

            (g)        No Effect on Revolving Commitment.  Except for the
purpose and to the extent expressly stated in Section 2.13. and 2.16., the
amount of any Bid Rate Loan made by any Revolving Lender shall not constitute a
utilization of such Revolving Lender’s Revolving Commitment.

 


SECTION 2.4.  LETTERS OF CREDIT.

            (a)        Letters of Credit.  Subject to the terms and conditions
of this Agreement, including without limitation, Section 2.16., each Issuing
Bank severally and not jointly, on behalf of the Revolving Lenders, agrees to
issue for the account of the Borrower (which may be in support of the
obligations of the Borrower or in support of obligations of a Subsidiary of the
Borrower) during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Revolving Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed $60,000,000 as such
amount may be reduced from time to time in accordance with the terms hereof (the
“L/C Commitment Amount”); provided, that an Issuing Bank shall not be obligated
to issue any Letter of Credit if, after giving effect to such issuance, the
aggregate Stated Amount of outstanding Letters of Credit issued by such Issuing
Bank would exceed the lesser of (i) one-third of the L/C Commitment Amount and
(ii) the Commitment of such Issuing Bank in its capacity as a Lender.  The
parties hereto agree that each of the Existing Letters of Credit, if any, shall,
from and after the Effective Date, be deemed to be a Letter of Credit issued
under this Agreement.

- 37 -

--------------------------------------------------------------------------------

 

 

            (b)        Terms of Letters of Credit.  At the time of issuance, the
amount, form, terms and conditions of each Letter of Credit, and of any drafts
or acceptances thereunder, shall be subject to approval by the applicable
Issuing Bank and the Borrower, such approvals not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is 5 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have a duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the automatic extension of the expiration date in the
absence of a notice of non-renewal from the applicable Issuing Bank but in no
event shall any such provision permit the extension of the current expiration
date of such Letter of Credit beyond the earlier of (x) the date that is 5 days
prior to the Revolving Termination Date and (y) the date one year after the
current expiration date.  Notwithstanding the foregoing, a Letter of Credit may,
as a result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Revolving Lenders no later than 5 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 5 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Extended Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Extended Letter of Credit.  The initial
Stated Amount of each Letter of Credit shall be at least $50,000 (or such lesser
amount as may be acceptable to the Borrower, the applicable Issuing Bank and the
Administrative Agent).

 

            (c)        Requests for Issuance of Letters of Credit.  The Borrower
shall give the Issuing Bank selected by the Borrower to issue a Letter of Credit
and the Administrative Agent written notice at least 5 Business Days prior to
the requested date of issuance of such Letter of Credit (or such shorter period
as agreed to by the applicable Issuing Bank), such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as reasonably
requested from time to time by the applicable Issuing Bank.  Provided the
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 6.2., the applicable Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days (or such shorter
period as agreed to by the applicable Issuing Bank) following the date after
which the applicable Issuing Bank has received all of the items required to be
delivered to it under this subsection.  The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Revolving Lender to exceed any limits imposed
by, any Applicable Law.  References herein to “issue” and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires. 
Upon the written request of the Borrower, an Issuing Bank shall deliver to the
Borrower a copy of each Letter of Credit issued by such Issuing Bank within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document (excluding any certificate or other document presented
by a beneficiary in connection with a drawing under such Letter of Credit) is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.  The Borrower shall examine the copy of any Letter of Credit or
any amendment to a Letter of Credit that is delivered to it by the Issuing Bank
and, in the event of any claim of noncompliance with the Borrower’s instructions
or other irregularity, the Borrower will promptly (but in any event, within 5
Business Days after the later of (x) receipt by the beneficiary of such Letter
of Credit of the original of, or amendment to, such Letter of Credit, as
applicable and (y) receipt by the Borrower of a copy of such Letter of Credit or
amendment, as applicable) notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

- 38 -

--------------------------------------------------------------------------------

 

 

            (d)        Reimbursement Obligations.  Upon receipt by an Issuing
Bank from the beneficiary of a Letter of Credit issued by such Issuing Bank of
any demand for payment under such Letter of Credit and such Issuing Bank’s
determination that such demand for payment complies with the requirements of
such Letter of Credit, such Issuing Bank shall promptly notify the Borrower and
the Administrative Agent of the amount to be paid by such Issuing Bank as a
result of such demand and the date on which payment is to be made by such
Issuing Bank to such beneficiary in respect of such demand; provided, however,
that an Issuing Bank’s failure to give, or delay in giving, such notice shall
not discharge the Borrower in any respect from the applicable Reimbursement
Obligation.  The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each applicable Issuing Bank for the amount of each
demand for payment under such Letter of Credit at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind.  Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation in respect of a Letter of Credit issued by such Issuing Bank, such
Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Lender’s Revolving Commitment Percentage of such payment.

 

            (e)        Manner of Reimbursement.  Upon its receipt of a notice
referred to in the immediately preceding subsection (d), the Borrower shall
advise the Administrative Agent and the applicable Issuing Bank whether or not
the Borrower intends to borrow hereunder to finance its obligation to reimburse
the applicable Issuing Bank for the amount of the related demand for payment
and, if it does, the Borrower shall submit a timely request for such borrowing
as provided in the applicable provisions of this Agreement.  If the Borrower
fails to so advise the Administrative Agent and such Issuing Bank, or if the
Borrower fails to reimburse the applicable Issuing Bank for a demand for payment
under a Letter of Credit issued by such Issuing Bank by the date of such
payment, the failure of which the applicable Issuing Bank shall promptly notify
the Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply.  The amount limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

            (f)        Effect of Letters of Credit on Revolving Commitments. 
Upon the issuance by an Issuing Bank of any Letter of Credit and until such
Letter of Credit shall have expired or been cancelled, the Revolving Commitment
of each Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.

- 39 -

--------------------------------------------------------------------------------

 

 

            (g)        Issuing Banks’ Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligations.  In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, each Issuing Bank
shall only be required to use the same standard of care as it uses in connection
with examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders.  None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or Administrative Agent’s rights or powers hereunder.  Any action taken
or omitted to be taken by an Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against such Issuing Bank any
liability to the Borrower, the Administrative Agent, any other Issuing Bank or
any Lender.  In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, any Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non‑application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by it against
presentation of a draft or certificate which does not strictly comply with the
terms of such Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, the Borrower’s Reimbursement Obligations.  Notwithstanding
anything to the contrary contained in this Section or Section 13.9., but not in
limitation of the Borrower’s unconditional obligation to reimburse the
applicable Issuing Bank for any drawing made under a Letter of Credit issued by
such Issuing Bank as provided in this Section and to repay any Revolving Loan
made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, any Issuing Bank
or any Lender with respect to any Letter of Credit.

- 40 -

--------------------------------------------------------------------------------

 

 

            (h)        Amendments, Etc.  The issuance by an Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit issued by it
constituting a Credit Event under clause (b) of the definition of such term
shall be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no amendment, supplement or other modification to any
Letter of Credit shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and the Revolving Lenders, if any, required by
Section 13.6. shall have consented thereto.  In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

 

            (i)         Revolving Lenders’ Participation in Letters of Credit. 
Immediately upon (i) the Effective Date with respect to any Existing Letters of
Credit and (ii) the issuance by an Issuing Bank of any other Letter of Credit,
each Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Revolving Lender thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to such Issuing Bank to pay
and discharge when due, such Lender’s Revolving Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit.  In addition, upon the
making of each payment by a Revolving Lender to the Administrative Agent for the
account of an Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank pursuant to the immediately following subsection (j), such Lender
shall, automatically and without any further action on the part of any Issuing
Bank, the Administrative Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to such
Issuing Bank by the Borrower in respect of such Letter of Credit and (ii) a
participation in a percentage equal to such Lender’s Revolving Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to such Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

            (j)         Payment Obligation of Revolving Lenders.  Each Revolving
Lender severally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, on demand in immediately available funds in Dollars
the amount of such Lender’s Revolving Commitment Percentage of each drawing paid
by such Issuing Bank under each Letter of Credit issued by such Issuing Bank to
the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Revolving Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Lender’s Revolving Commitment Percentage of such drawing
except as otherwise provided in Section 3.9.(d).  If the notice referenced in
the second sentence of Section 2.4.(e) is received by a Revolving Lender not
later than 9:00 a.m. Pacific time, then such Lender shall make such payment
available to the Administrative Agent not later than 12:00 p.m. Pacific time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 11:00 a.m. Pacific time on the next
succeeding Business Day.  Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever. 

- 41 -

--------------------------------------------------------------------------------

 

 

            (k)        Information to Revolving Lenders.  Promptly following any
change in any Letter of Credit outstanding, the applicable Issuing Bank shall
deliver to the Administrative Agent, which shall promptly deliver the same to
each Revolving Lender and the Borrower, a notice describing the aggregate amount
of all Letters of Credit issued by such Issuing Bank and outstanding at such
time.  Upon the request of any Revolving Lender from time to time, each Issuing
Bank shall deliver any other information reasonably requested by such Lender
with respect to each Letter of Credit issued by such Issuing Bank and then
outstanding.  Other than as set forth in this subsection, the Issuing Banks
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of any Issuing Bank
to perform its requirements under this subsection shall not relieve any
Revolving Lender from its obligations under the immediately preceding subsection
(j).

 

            (l)         Extended Letters of Credit.  Each Revolving Lender
confirms that its obligations under the immediately preceding subsections (i)
and (j) shall be reinstated in full and apply if the delivery of any Cash
Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

            (m)       Applicability of ISP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Borrower when
a Letter of Credit is issued, the rules of the ISP shall apply to each standby
Letter of Credit issued by such Issuing Bank.  Notwithstanding the foregoing, no
Issuing Bank shall be responsible to the Borrower for, and each Issuing Bank’s
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of such Issuing Bank required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including Applicable Law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and
Trade-International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(n)        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder, is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 


 

- 42 -

--------------------------------------------------------------------------------

 


SECTION 2.5.  SWINGLINE LOANS.

            (a)        Swingline Loans.  Subject to the terms and conditions
hereof, including without limitation Section 2.16., the Swingline Lender agrees
to make Swingline Loans in Dollars to the Borrower, during the period from the
Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability”) of
(i) $150,000,000, as such amount may be reduced from time to time in accordance
with the terms hereof and (ii) the Revolving Commitment of the Swingline Lender
in its capacity as a Revolving Lender minus the aggregate outstanding principal
amount of Revolving Loans of the Swingline Lender in its capacity as a Revolving
Lender.  If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline Availability at such time, the
Borrower shall promptly pay the Administrative Agent for the account of the
Swingline Lender the amount of such excess.  Subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. 

 

            (b)        Procedure for Borrowing Swingline Loans.  The Borrower
shall give the Administrative Agent and the Swingline Lender notice pursuant to
a Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 9:00 a.m. Pacific time on the proposed date of
such borrowing.  Any telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy on the same day of the giving of such
telephonic notice.  Not later than 11:00 a.m. Pacific time on the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 6.2. for such borrowing, the Swingline Lender
will make the proceeds of such Swingline Loan available to the Borrower in
Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing.

 

            (c)        Interest.  Swingline Loans shall bear interest at a per
annum rate equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Revolving Loans that are Base Rate Loans (or at such other
rate or rates as the Borrower and the Swingline Lender may agree from time to
time in writing).  Interest on Swingline Loans is solely for the account of the
Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)).  All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.6. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

 

            (d)        Swingline Loan Amounts, Etc.  Each Swingline Loan shall
be in the minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof, or such other minimum amounts agreed to by the Swingline Lender
and the Borrower.  Any voluntary prepayment of a Swingline Loan must be in
integral multiples of $100,000 or the aggregate principal amount of all
outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 10:00 a.m. Pacific time on the
day prior to the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

            (e)        Repayment and Participations of Swingline Loans.  The
Borrower agrees to repay each Swingline Loan within one Business Day of demand
therefor by the Swingline Lender and, in any event, within 10 Business Days
after the date such Swingline Loan was made.  Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, if it has not yet received notice from
the Borrower of a repayment, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Revolving Lenders in an amount
equal to the principal balance of such Swingline Loan.  The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of such Revolving Loans made pursuant to this subsection.  The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing.  Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Revolving Lender of the proposed borrowing.  Not later than 9:00 a.m.
Pacific time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender.  The Administrative Agent shall
pay the proceeds of such Revolving Loans to the Swingline Lender, which shall
apply such proceeds to repay such Swingline Loan.  If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(e) or (f), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds.  A Revolving Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Administrative Agent, the Swingline Lender or any other Person
whatsoever, (ii) the existence of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Sections 11.1. (e) or (f)), or the termination of any Revolving Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Revolving Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate.  If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

- 43 -

--------------------------------------------------------------------------------

 

 


SECTION 2.6.  RATES AND PAYMENT OF INTEREST ON LOANS.

            (a)        Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

- 44 -

--------------------------------------------------------------------------------

 

 

            (i)         during such periods as such Loan is a Base Rate Loan, at
the Base Rate (as in effect from time to time), plus the Applicable Margin for
Base Rate Loans of the applicable Class;

 

            (ii)        during such periods as such Loan is a LIBOR Loan, at
LIBOR for such Loan for the Interest Period therefor, plus the Applicable Margin
for LIBOR Loans of the applicable Class;

 

            (iii)       if such Loan is an Absolute Rate Loan, at the Absolute
Rate for such Loan for the Interest Period therefor quoted by the Lender making
such Loan in accordance with Section 2.3.; and

 

            (iv)       if such Loan is a LIBOR Margin Loan, at LIBOR for such
Loan for the Interest Period therefor plus the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.3.

 

Notwithstanding the foregoing, while an Event of Default exists under Section
11.1(a), 11.1(e) or 11.1(f), or in the case of any other Event of Default, at
the direction of the Requisite Lenders, the Borrower shall pay to the
Administrative Agent for the account of each Class of Lenders and the Issuing
Banks, as the case may be, interest at the Post-Default Rate on the outstanding
principal amount of any Class of Loans made by such Lender, on all Reimbursement
Obligations and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law). 

 

            (b)        Payment of Interest. All accrued and unpaid interest on
the outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

            (c)        Borrower Information Used to Determine Applicable
Interest Rates.  The parties understand that the applicable interest rate for
the Obligations and certain fees set forth herein may be determined and/or
adjusted from time to time based upon certain information to be provided or
certified to the Lenders by the Borrower (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within 5 Business Days of receipt of such written
notice.  Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s
other rights under this Agreement.

 


 

- 45 -

--------------------------------------------------------------------------------

 


SECTION 2.7.  NUMBER OF INTEREST PERIODS.

            There may be no more than (a) 15 different Interest Periods for
LIBOR Loans that are Revolving Loans and Bid Rate Loans, collectively,
outstanding at the same time and (b) 4 different Interest Periods for LIBOR
Loans that are Term Loans outstanding at the same time.

 


SECTION 2.8.  REPAYMENT OF LOANS.

            (a)        Revolving Loans.  The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Revolving Loans on the Revolving Termination Date.

 

            (b)        Term Loans.   The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Term Loans on the Term Loan Maturity Date.

 

            (c)        Bid Rate Loans.  The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, each
Bid Rate Loan on the last day of the Interest Period of such Bid Rate Loan.

 


SECTION 2.9.  PREPAYMENTS.

            (a)        Optional.  Subject to Section 5.4., (i) the Borrower may
prepay any Loan (other than a Bid Rate Loan) at any time without premium or
penalty, and (ii) the Borrower may prepay at any time without premium or penalty
any Bid Rate Loan that has been made with respect to a Bid Rate Quote Request
containing an express statement that such Bid Rate Loan could be prepaid without
premium or penalty.  Any other Bid Rate Loan may only be prepaid with the prior
written consent of the Lender holding such Bid Rate Loan.  The Borrower shall
give the Administrative Agent at least 1 Business Day prior written notice of
the prepayment of any Loan that is a Base Rate Loan and at least 3 Business Days
prior written notice of the prepayment of any Loan that is a LIBOR Rate Loan or
Bid Rate Loan.  Any such notice may be conditioned upon the receipt of
replacement financing or any other event and may be withdrawn at any time prior
to the specified date of prepayment if such event does not occur.  Each
voluntary prepayment of Loans (other than a prepayment of all outstanding Loans
of a Class) shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof.

 

            (b)        Mandatory.

 

            (i)         Revolving Commitment Overadvance.  If at any time the
aggregate principal amount of all outstanding Revolving Loans, Swingline Loans
and Bid Rate Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Revolving Lenders, the amount of such excess.

 

            (ii)        Bid Rate Facility Overadvance.  If at any time the
aggregate principal amount of all outstanding Bid Rate Loans exceeds one‑half of
the aggregate amount of all Revolving Commitments at such time, then the
Borrower shall immediately pay to the Administrative Agent for the accounts of
the applicable Lenders the amount of such excess.

 

            (iii)       Application of Mandatory Prepayments.  Amounts paid
under the preceding subsection (b)(i) shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  Amounts
paid under the preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(g).  If the Borrower is required to pay any outstanding LIBOR Loans
or Bid Rate Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due, if any, under
Section 5.4.

- 46 -

--------------------------------------------------------------------------------

 

 

            (c)        No Effect on Derivatives Contracts.  No repayment or
prepayment of the Loans pursuant to this Section shall affect any of the
Borrower’s obligations under any Derivatives Contracts entered into with respect
to the Loans.

 


SECTION 2.10.  CONTINUATION.

            So long as no Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
9:00 a.m. Pacific time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder.  Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given.  Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation.  If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if an Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11. or the
Borrower’s failure to comply with any of the terms of such Section.

 


SECTION 2.11.  CONVERSION.

            The Borrower may on any Business Day, upon the Borrower’s giving of
a Notice of Conversion to the Administrative Agent by telecopy, electronic mail
or other similar form of communication, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted into a LIBOR Loan if an Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Each such Notice of
Conversion shall be given not later than 9:00 a.m. Pacific time 3 Business Days
prior to the date of any proposed Conversion.  Promptly after receipt of a
Notice of Conversion, the Administrative Agent shall notify each Lender holding
Loans being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan.  Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given. 

 


 

- 47 -

--------------------------------------------------------------------------------

 


SECTION 2.12.  NOTES.

            (a)        Notes.  Except in the case of a Lender that has notified
the Administrative Agent in writing that it elects not to receive any Notes,
(i) the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to such Revolving
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed, (ii) the Bid Rate Loans made
by a Revolving Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Bid Rate Note payable to such Revolving Lender and (iii) the
Term Loans made by a Term Loan Lender shall, in addition to this Agreement, also
be evidenced by a Term Note, payable to such Term Loan Lender in a principal
amount equal to the amount of such Lender’s Term Loan Commitment as originally
in effect and otherwise duly completed.  The Swingline Loans made by the
Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to the Swingline Lender.  

 

            (b)        Records.  The date, amount, interest rate, Class, Type
and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent in the Register, in the absence of manifest error, the
statements of account maintained by the Administrative Agent in the Register
shall be controlling.

 

            (c)        Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt
by the Borrower of (i) written notice from a Lender that a Note of such Lender
has been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note. 

 


SECTION 2.13.  VOLUNTARY REDUCTIONS OF THE COMMITMENTS.

            The Borrower shall have the right to terminate or reduce the
aggregate unused amount of the Revolving Commitments (for which purpose use of
the Revolving Commitments shall be deemed to include the aggregate amount of all
Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Bid Rate Loans and Swingline Loans) or the Term Loan Commitments at
any time and from time to time without penalty or premium upon not less than 5
Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the Class of Commitments
subject to such termination or reduction, the effective date thereof and the
amount of any such reduction (which in the case of any partial reduction of
Commitments shall not be less than $10,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Prepayment Notice”); provided, that a Prepayment Notice providing for
termination of the Commitments may state that such Prepayment Notice is
conditioned on the closing of other financing facilities, in which case such
Prepayment Notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the date such termination of the Commitments
is to become effective) if such condition is not satisfied.  Promptly after
receipt of a Prepayment Notice with respect to a Class of Commitments, the
Administrative Agent shall notify each Lender of such Class of the proposed
termination or reduction.  Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated.  If the Commitments of a Class
are terminated or reduced to zero, the Borrower shall pay all fees on the
Commitments so reduced or terminated that have accrued to the date of such
reduction or termination to the Administrative Agent for the account of the
Lenders of the applicable Class, including but not limited to any applicable
compensation due to any Lender in accordance with Section 5.4.

- 48 -

--------------------------------------------------------------------------------

 

 


SECTION 2.14.  EXTENSION OF REVOLVING TERMINATION DATE.

            The Borrower may, not more than two times, request that the
Administrative Agent and the Revolving Lenders extend the current Revolving
Termination Date by 6 months per each request.  The Borrower may exercise such
right only by executing and delivering to the Administrative Agent at least 30
days but not more than 120 days prior to the current Revolving Termination Date,
a written request for such extension (a “Revolving Extension Request”).  The
Administrative Agent shall notify the Lenders if it receives a Revolving
Extension Request promptly upon receipt thereof.  Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for six
months effective upon receipt by the Administrative Agent of a Revolving
Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by Requisite Lenders in accordance with the provisions of Section
13.6. and (y) the Borrower shall have paid the Fees payable under
Section 3.5.(e).  At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).  The Termination Date may be extended only
two times pursuant to this Section.

 


SECTION 2.15.  EXPIRATION DATE OF LETTERS OF CREDIT PAST REVOLVING COMMITMENT
TERMINATION. 

            If on the date the Revolving Commitments are terminated or reduced
to zero (whether voluntarily, by reason of the occurrence of an Event of Default
or otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

 


SECTION 2.16.  AMOUNT LIMITATIONS. 

            Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan, no Revolving Lender shall
make any Bid Rate Loan, the Issuing Banks shall not be required to issue Letters
of Credit and no reduction of the Revolving Commitments pursuant to
Section 2.13. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

 

- 49 -

--------------------------------------------------------------------------------

 

            (a)        the aggregate principal amount of all outstanding
Revolving Loans, Bid Rate Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitments at such time; or

 

            (b)        the aggregate principal amount of all outstanding Bid
Rate Loans would exceed 50.0% of the aggregate amount of the Revolving
Commitments at such time.

 


SECTION 2.17.  INCREASE IN REVOLVING COMMITMENTS.

            The Borrower shall have the right at any time after the Term Loan
Availability Termination Date and prior to the Revolving Termination Date to
request increases in the aggregate amount of the Revolving Commitments by
providing written notice thereof to the Administrative Agent, which notice shall
be irrevocable once given; provided, however, that after giving effect to any
such increases the aggregate amount of the Revolving Commitments shall not
exceed $3,000,000,000.  Each such increase in the Revolving Commitments must be
an aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000
in excess thereof (or, in each case, in such less amounts as may be acceptable
to the Administrative Agent and the Borrower).  The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments so as to achieve a syndication of
such increase reasonably satisfactory to the Administrative Agent and the
Borrower, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to any such increase and the allocations of any increase
in the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders, in each case, as
reasonably agreed to by the Administrative Agent and the Borrower.  No Lender
shall be obligated in any way whatsoever to increase its Revolving Commitment or
provide a new Revolving Commitment, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee.  If a new Revolving Lender becomes a party to this Agreement, or if
any existing Revolving Lender is increasing its Revolving Commitment, such
Lender shall on the date it becomes a Revolving Lender hereunder (or in the case
of an existing Revolving Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Revolving
Commitment Percentage (determined with respect to the Revolving Lenders’
respective Revolving Commitments after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Revolving Lenders, in
same day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.4.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans.  The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Lenders under Section 5.4. as a result of the
prepayment of any such Revolving Loans.  Effecting any increase of the Revolving
Commitments under this Section is subject to the following conditions precedent:
 (x) no Default or Event of Default shall be in existence on the effective date
of such increase, (y) the representations and warranties made or deemed made by
the Borrower and any other Loan Party in any Loan Document to which such Loan
Party is a party shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
or waived or consented to by the Requisite Lenders in accordance with the
provisions of Section 13.6., and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:  (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate or other necessary action taken by the Borrower to authorize such
increase and (B) all corporate or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters with respect to the increase of the Commitments as
reasonably requested by the Administrative Agent; and (iii) except in the case
of a Lender that has requested not to receive Notes, new Revolving Notes and/or
Bid Rate Notes executed by the Borrower, payable to any such new Revolving
Lenders and replacement Revolving Notes and/or Bid Rate Notes, as applicable,
executed by the Borrower, payable to any such existing Revolving Lenders
increasing their respective Revolving Commitments, in each case, in the amount
of such Lender’s Revolving Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the Revolving Commitments.  In
connection with any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.17. any Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

- 50 -

--------------------------------------------------------------------------------

 

 


SECTION 2.18.  FUNDS TRANSFER DISBURSEMENTS.

            The Borrower hereby authorizes the Administrative Agent to disburse
the proceeds of any Loan made by the Lenders or any of their Affiliates pursuant
to the Loan Documents as requested by an authorized representative of the
Borrower to any of the accounts designated in the Disbursement Instruction
Agreement.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


SECTION 3.1.  PAYMENTS.

            (a)        Payments by Borrower.  Except to the extent otherwise
provided herein, all payments of principal, interest, Fees and other amounts to
be made by the Borrower under this Agreement, the Notes or any other Loan
Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the Administrative Agent at the Principal Office,
not later than 11:00 a.m. Pacific time on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  Subject to Section
11.5., the Borrower shall, at the time of making each payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by the Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of an
Issuing Bank under this Agreement shall be paid to such Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Issuing Bank to the Administrative Agent from time
to time, for the account of such Issuing Bank.  If the Administrative Agent
fails to pay such amounts to such Lender or such Issuing Bank, as the case may
be, within one Business Day of receipt of such amounts, the Administrative Agent
shall pay interest on such amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall continue to accrue at the rate, if any,
applicable to such payment for the period of such extension.

- 51 -

--------------------------------------------------------------------------------

 

 

            (b)        Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. 

 


SECTION 3.2.  PRO RATA TREATMENT.

            Except to the extent otherwise provided herein: (a) each borrowing
from the Revolving Lenders under Sections 2.1.(a), 2.4.(e) and 2.5.(e) shall be
made from the Revolving Lenders, each payment of the fees under
Sections 3.5.(b)(i), the first sentence of 3.5.(c), and 3.5.(e) shall be made
for the account of the Revolving Lenders, and each termination or reduction of
the amount of the Revolving Commitments under Section 2.13. shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (b) each
payment or prepayment of principal of Revolving Loans shall be made for the
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Revolving Lenders pro rata in accordance with such respective Revolving
Commitments; (c) the making of Term Loans under Section 2.2.(a) shall be made
from the Term Loan Lenders, pro rata according to the amounts of their
respective Term Loan Commitments; (d) (i) each payment of the fees under
Section 3.5.(b)(ii) shall be made for the account of the Term Loan Lenders pro
rata in accordance with their respective Term Loan Commitment and (ii) each
payment or prepayment of principal of Term Loans shall be made for the account
of the Term Loan Lenders pro rata in accordance with the respective unpaid
principal amounts of the Term Loans held by them; (e) each payment of interest
on Loans of a Class shall be made for the account of the Lenders of such Class
pro rata in accordance with the amounts of interest on such Loans of such Class
then due and payable to the respective Lenders; (f) the Conversion and
Continuation of Loans of a particular Type and Class (other than Conversions
provided for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each such Lender’s portion of each such Loan of such Type
and Class shall be coterminous; (g) each prepayment of principal of Bid Rate
Loans pursuant to Section 2.9.(b)(iii) shall be made for account of the Lenders
then owed Bid Rate Loans pro rata in accordance with the respective unpaid
principal amounts of the Bid Rate Loans then owing to each such Lender; (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.5., shall be in accordance with their respective
Revolving Commitment Percentages; and (i) the Revolving Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.4.,
shall be in accordance with their respective Revolving Commitment Percentages. 
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Revolving Lender shall have acquired a participating interest in
any such Swingline Loan pursuant to Section 2.5.(e), in which case such payments
shall be pro rata in accordance with such participating interests).

- 52 -

--------------------------------------------------------------------------------

 

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.

            If a Lender shall obtain payment of any principal of, or interest
on, any Loan of a Class made by it to the Borrower under this Agreement or shall
obtain payment on any other Obligation owing by the Borrower or any other Loan
Party through the exercise of any right of set-off, banker’s lien, counterclaim
or similar right or otherwise or through voluntary prepayments directly to a
Lender or other payments made by or on behalf of the Borrower or any other Loan
Party to a Lender not in accordance with the terms of  this Agreement and such
payment should be distributed to the Lenders of the same Class in accordance
with Section 3.2. or Section 11.5., as applicable, such Lender shall promptly
purchase from the other Lenders of such Class participations in (or, if and to
the extent specified by such Lender, direct interests in) the Loans of such
Class made by the other Lenders of such Class or other Obligations owed to such
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 11.5., as
applicable.  To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation.  Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 


SECTION 3.4.  SEVERAL OBLIGATIONS.

            No Lender shall be responsible for the failure of any other Lender
to make a Loan or to perform any other obligation to be made or performed by
such other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.

 


SECTION 3.5.  FEES.

            (a)        Closing Fee.  On the Effective Date, the Borrower agrees
to pay to the Administrative Agent, the Lead Arrangers and each Lender all fees
as have been agreed to in writing by the Borrower, the Administrative Agent and
the Lead Arrangers.

 

            (b)        Facility and Ticking Fees.

 

(i)                 During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Revolving Facility Fee. Such fee shall be
payable quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and on the Revolving Termination Date
or any earlier date of termination of the Revolving Commitments or reduction of
the Revolving Commitments to zero.  The Borrower acknowledges that the fee
payable hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Revolving Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.

- 53 -

--------------------------------------------------------------------------------

 

 

(ii)        Term Loan Ticking Fees.  If any Term Loan Commitments remain in
effect on the date that is 61 days following the Effective Date, then from the
date that is 61 days following the Effective Date through the Term Loan
Availability Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Term Loan Lenders a ticking fee equal to the sum of
the daily amount of the Term Loan Commitments multiplied by a per annum rate
equal to 0.15%.  Such fee shall be computed on a daily basis and payable
quarterly in arrears, on the date of any reduction of the Term Loan Commitments
pursuant to 2.13. on such terminated amount and on the Term Loan Availability
Termination Date.

 

            (c)        Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for Revolving Loans that
are LIBOR Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, during any period that the Post-Default rate is payable in accordance
with Section 2.6.(a), such letter of credit fees shall accrue at the
Post‑Default Rate.  In addition to such fees, the Borrower shall pay to each
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit issued by such Issuing Bank equal to one‑eighth of one percent
(0.125%) of the initial Stated Amount of such Letter of Credit; provided,
however, in no event shall the aggregate amount of such fee in respect of any
Letter of Credit be less than $500.  The fees provided for in this subsection
shall be nonrefundable and payable, in the case of the fee provided for in the
first sentence, in arrears (i) quarterly on the first day of January, April,
July and October, (ii) on the Revolving Termination Date, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit.  The Borrower shall pay directly to the applicable Issuing Bank from
time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged or incurred by such Issuing Bank from time to time
in like circumstances with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or any other transaction relating thereto.

 

            (d)        Bid Rate Loan Fees.  The Borrower agrees to pay to the
Administrative Agent such fees for services rendered by the Administrative Agent
in connection with the Bid Rate Loans as shall be separately agreed upon between
the Borrower and the Administrative Agent.

 

            (e)        Revolving Extension Fee.  Each time the Borrower
exercises its right to extend the Revolving Termination Date in accordance with
Section 2.14., the Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender a fee equal to three‑fortieths of one percent
(0.075%) of the amount of such Revolving Lender’s Revolving Commitment (whether
or not utilized).  Such fee shall be paid to the Administrative Agent prior to,
and as a condition to, such extension.

 

- 54 -

--------------------------------------------------------------------------------

 

            (f)        Administrative and Other Fees.  The Borrower agrees to
pay the administrative and other fees of the Administrative Agent as provided in
the Fee Letter and as may be otherwise agreed to in writing from time to time by
the Borrower and the Administrative Agent.

 


SECTION 3.6.  COMPUTATIONS.

            Unless otherwise expressly set forth herein, any accrued interest on
any Loan, any Fees or any other Obligations due hereunder shall be computed on
the basis of a year of 360 days and the actual number of days elapsed.

 


SECTION 3.7.  USURY.

            In no event shall the amount of interest due or payable on the Loans
or other Obligations exceed the maximum rate of interest allowed by Applicable
Law and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith.  It
is the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.6.(a)(i) through (iv)
and, with respect to Swingline Loans, in Section 2.5.(c).  Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, ticking fees, closing fees, letter of credit
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by the Administrative Agent or any Lender to third parties or for
damages incurred by the Administrative Agent or any Lender, in each case, in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Administrative Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

 


SECTION 3.8.  STATEMENTS OF ACCOUNT; BILL LEAD DATE REQUEST.

            (a)        The Administrative Agent will account to the Borrower
monthly with a statement of Loans, accrued interest and Fees, charges and
payments made pursuant to this Agreement and the other Loan Documents, and,
subject to the entries in the Register, which shall be controlling, such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error.  The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its Obligations.

 

            (b)        By written notice to the Administrative Agent, the
Borrower may request to receive monthly billings on a date (the “Bill Lead
Date”) that is prior to the first day of a month.  The Administrative Agent will
submit to the Borrower monthly billings, which will consist of the actual
interest and principal due through the Bill Lead Date plus projected interest
and principal due through the balance, if any, of such month.  Any necessary
adjustments in the applicable interest rate and/or principal payments due or
made between a Bill Lead Date and the end of a month will be reflected as an
additional charge (or credit) in the billing for the next following month. 
Neither the failure of the Administrative Agent to submit a Bill Lead Date
billing nor any error in any such billing will excuse the Borrower’s obligation
to make full payment of all amounts due under this Agreement.  In its sole
discretion, the Administrative Agent may cancel or modify the terms of such
request which cancellation or modification will be effective upon written
notification to the Borrower.  Should the Borrower request a Bill Lead Date, the
Administrative Agent shall not be required to prepare a month end invoice.

- 55 -

--------------------------------------------------------------------------------

 

 


SECTION 3.9.  DEFAULTING LENDERS.

            Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

            (a)        Waivers and Amendments.  Such Defaulting Lender’s right
to approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Requisite
Lenders and Requisite Class Lenders and in Section 13.6.

 

            (b)        Defaulting Lender Waterfall.  Any payment of principal,
interest, Fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article XI. or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 13.3. shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swingline Lender hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposures with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future
Fronting Exposures with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection (e)
below; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans of
any Class or amounts owing by such Defaulting Lender under Section 2.4.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article VI. were satisfied or waived, such
payment shall be applied solely to pay the Loans of such Class of, and L/C
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans of
such Class and, as applicable, funded and unfunded participations in Letter of
Credit Liabilities and Swingline Loans are held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately following subsection (d))
and all Term Loans (if any) are held by the Term Loan Lenders pro rata as if
there had been no Defaulting Lenders that are Term Loan Lenders.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

- 56 -

--------------------------------------------------------------------------------

 

 

            (c)        Certain Fees.

 

            (i)         No Defaulting Lender shall be entitled to receive any
Fee payable under Section 3.5.(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). 

 

            (ii)        Each Defaulting Lender that is a Revolving Lender shall
be entitled to receive the Fee payable under Section 3.5.(c) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to the immediately following
subsection (c).

 

            (iii)       With respect to any Fee not required to be paid to any
Defaulting Lender that is a Revolving Lender pursuant to the immediately
preceding clause  (ii), the Borrower shall (x) pay to each Non‑Defaulting Lender
that is a Revolving Lender that portion of any such Fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non‑Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and the Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

 

            (d)        Reallocation of Participations to Reduce Fronting
Exposure.  In the case of a Defaulting Lender that is a Revolving Lender, all or
any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (determined without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in Article VI. are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender that is a
Revolving Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. 
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Revolving
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

            (e)        Cash Collateral, Repayment of Swingline Loans.

 

            (i)         If the reallocation described in the immediately
preceding subsection (d) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize each
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
this subsection.

- 57 -

--------------------------------------------------------------------------------

 

 

            (ii)        At any time that there shall exist a Defaulting Lender
that is a Revolving Lender, within 1 Business Day following the written request
of the Administrative Agent or any Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued by such Issuing Bank and outstanding at such time.

 

            (iii)       The Borrower, and to the extent provided by any
Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Banks, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligation of Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Banks
with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender that is a Revolving Lender).

 

            (iv)       Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section in respect of
Letters of Credit shall be applied to the satisfaction of the obligation of a
Defaulting Lender that is a Revolving Lender to fund participations in respect
of Letter of Credit Liabilities (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

            (v)        Cash Collateral (or the appropriate portion thereof)
provided to reduce the Issuing Banks’ Fronting Exposures shall no longer be
required to be held as Cash Collateral pursuant to this subsection following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Revolving Lender), or
(y) the determination by the Administrative Agent and the Issuing Banks that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

            (f)        Defaulting Lender Cure.  If the Borrower and the
Administrative Agent, and solely in the case of a Defaulting Lender that is a
Revolving Lender, the Swingline Lender and the Issuing Banks, agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause, as applicable, (i) the Revolving Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), and (ii) the Term Loans (if any) to be
held by the Term Loan Lenders pro rata as if there had been no Defaulting
Lenders of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

- 58 -

--------------------------------------------------------------------------------

 

 

            (g)        New Swingline Loans/Letters of Credit.  So long as any
Revolving Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

            (h)        Purchase of Defaulting Lender’s Commitment; Termination
of Defaulting Lender. 

 

(i)         During any period that a Lender is a Defaulting Lender, the Borrower
may, by the Borrower giving written notice thereof to the Administrative Agent,
such Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitments and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such Defaulting Lender’s Commitments and
Loans via an assignment subject to and in accordance with the provisions of
Section 13.5.(b).  In connection with any such assignment, such Defaulting
Lender shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.

 

(ii)        The Borrower may terminate the unused amount of the Commitment of
any Revolving Lender that is a Defaulting Lender upon not less than 15 Business
Days’ prior written notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), and in such event the provisions of Section 3.9.(b)
will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (A) no Event of
Default shall have occurred and be continuing, and (B) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

 


SECTION 3.10.  TAXES.

            (a)        Issuing Banks.  For purposes of this Section, the term
“Lender” includes each Issuing Bank and the term “Applicable Law” includes
FATCA.

 

            (b)        Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower or any other Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

- 59 -

--------------------------------------------------------------------------------

 

 

            (c)        Payment of Other Taxes by the Borrower.  The Borrower and
the other Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

            (d)        Indemnification by the Borrower.  The Borrower and the
other Loan Parties shall jointly and severally indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

            (e)        Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower or another Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

            (f)        Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrower or any other Loan Party to a Governmental
Authority pursuant to this Section, the Borrower or such other Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

            (g)        Status of Lenders. 

 

            (i)         Any Recipient that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Recipient, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in the Recipient’s reasonable
judgment such completion, execution or submission would subject such Recipient
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Recipient.

- 60 -

--------------------------------------------------------------------------------

 

 

            (ii)        Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person:

 

            (A)       any Recipient that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Recipient becomes a party to this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Recipient is exempt from U.S. federal backup withholding
tax;

 

            (B)       any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

            (I)        in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

            (II)       an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8ECI;

 

            (III)      in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit R-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

- 61 -

--------------------------------------------------------------------------------

 

 

            (IV)      to the extent a Foreign Lender is not the beneficial
owner, an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit R-2 or Exhibit R-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit R-4 on behalf of each such
direct and indirect partner;

 

            (C)       any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

            (D)       if a payment made to a Recipient under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Recipient shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by Applicable Law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(E)       If any successor Administrative Agent is not a U.S. Person, it shall
deliver two duly completed copies of IRS Form W-8ECI (with respect to any
payments to be received on its own behalf) and IRS Form W-8IMY (for all other
payments) certifying that it is a “U.S. branch” and that the payments it
receives for the account of others are not effectively connected with the
conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Loan Parties to be treated as a U.S.
Person with respect to such payments (and the Loan Parties and Administrative
Agent agree to so treat Administrative Agent as a U.S. Person with respect to
such payments), with the effect that the Loan Parties can make payments to
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States.

- 62 -

--------------------------------------------------------------------------------

 

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

            (h)        Treatment of Certain Refunds.  If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

            (i)         Survival.  Each party’s obligations under this Section
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 


ARTICLE IV.  ELIGIBILITY OF PROPERTIES


SECTION 4.1.  ELIGIBILITY OF PROPERTIES.

            (a)        Existing Unencumbered Assets.  Subject to compliance with
the terms and conditions of Section 6.1.(a), as of the Effective Date the
parties hereto acknowledge and agree that the Properties listed on Schedule 4.1.
are Unencumbered Assets as of the Effective Date. 

 

            (b)        Additional Unencumbered Assets.  After the Effective
Date, a Property shall be included as an Unencumbered Asset upon delivery to the
Administrative Agent of an Unencumbered Asset Certificate pursuant to
Section 9.4.(d). setting forth the information required to be contained therein
and assuming that such Property is included as an Unencumbered Asset.  Subject
to the terms and conditions of this Agreement, upon the Administrative Agent’s
receipt of such certificate, such Property shall be included as an Unencumbered
Asset.

 

(c)        Alternative Acceptance Procedure for Additional Unencumbered Assets. 
Any Property that does not satisfy all of the requirements of an Unencumbered
Asset shall be included only upon the written approval of the Requisite Lenders
provided, however, that such approval shall only be a waiver of those
requirements in the definition of Unencumbered Assets specifically set forth and
approved therein with respect to such Property.

- 63 -

--------------------------------------------------------------------------------

 

 


SECTION 4.2.  TERMINATION OF DESIGNATION AS UNENCUMBERED ASSET.

            A Property shall cease to be included as an Unencumbered Asset for
purposes of this Agreement if either (i) such Property ceases to satisfy the
requirements of the definition of the term “Unencumbered Assets” applicable to
it (with the termination effective immediately) or (ii) such Property is noted
to have been removed as an Unencumbered Asset in an Unencumbered Asset
Certificate subsequently submitted pursuant to this Agreement (with the
termination effective as of the date of receipt by the Administrative Agent of
such Unencumbered Asset Certificate).  Notwithstanding the foregoing, no
Property will be terminated as an Unencumbered Asset if (i) a Default or Event
of Default exists or (ii) a Default or Event of Default would exist immediately
after such Property is terminated as an Unencumbered Asset.

 

 


ARTICLE V. YIELD PROTECTION, ETC.


SECTION 5.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.

            (a)        Capital Adequacy.  If any Lender determines that any
Regulatory Change affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

            (b)        Additional Costs.  In addition to, and not in limitation
of the immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or LIBOR Margin Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (other than any amounts included
in the determination of “LIBOR” in the definition thereof) (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

 

            (i)         changes the basis of taxation of any amounts payable to
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or LIBOR Margin Loans or its Commitments (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes);

 

            (ii)        imposes or modifies any reserve, special deposit,
compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans or LIBOR Margin Loans is determined to the extent
utilized when determining LIBOR for such Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder); or

- 64 -

--------------------------------------------------------------------------------

 

 

            (iii)       imposes on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
the Loans made by such Lender.

 

            (c)        Lender’s Suspension of LIBOR Loans and LIBOR Margin
Loans.  Without limiting the effect of the provisions of the immediately
preceding subsections (a) and (b), if by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Loans or LIBOR Margin Loans is determined as provided in 
this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Administrative Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans and/or the obligation
of a Revolving Lender that has outstanding a Bid Rate Quote to make LIBOR Margin
Loans hereunder shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 5.5. shall apply).

 

            (d)        Additional Costs in Respect of Letters of Credit. 
Without limiting the obligations of the Borrower under the preceding subsections
of this Section (but without duplication), if as a result of any Regulatory
Change or any risk-based capital guideline or other requirement heretofore or
hereafter issued by any Governmental Authority there shall be imposed, modified
or deemed applicable any Tax (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to an Issuing Bank of issuing (or any
Revolving Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by such Issuing Bank or any Revolving Lender
hereunder in respect of any Letter of Credit, then, upon demand by such Issuing
Bank or such Lender, the Borrower shall pay immediately to such Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount.

 

            (e)        Notification and Determination of Additional Costs.  Each
of the Administrative Agent, each Issuing Bank and each Lender, as the case may
be, agrees to notify the Borrower (and in the case of an Issuing Bank and or a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, any Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder; provided,
further, that the Borrower shall not be required to compensate the
Administrative Agent, an Issuing Bank or a Lender pursuant to this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, notifies the Borrower of the Regulatory Change giving rise to
such increased costs or reductions, and of the intention of the Administrative
Agent, such Issuing Bank or such Lender to claim compensation therefor (except
that, if the Regulatory Change giving rise to such increased costs or reductions
is retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Administrative Agent,
each Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of an Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section.  Determinations by the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, of the effect of
any Regulatory Change shall, provided that such determinations are made on a
reasonable basis and in good faith, be conclusive and binding for all purposes,
absent manifest error.  The Borrower shall pay the Administrative Agent, such
Issuing Bank and or any such Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof. 

- 65 -

--------------------------------------------------------------------------------

 

 


SECTION 5.2.  SUSPENSION OF LIBOR LOANS AND LIBOR MARGIN LOANS.

            Anything herein to the contrary notwithstanding, if, on or prior to
the determination of LIBOR for any Interest Period:

 

            (a)        the Administrative Agent reasonably determines (which
determination shall be conclusive) that reasonable and adequate means do not
exist for ascertaining LIBOR for such Interest Period;

 

            (b)        the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein;

 

            (c)        the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period; or

 

            (d)        any Revolving Lender that has outstanding a Bid Rate
Quote with respect to a LIBOR Margin Loan reasonably determines (which
determination shall be conclusive) that LIBOR will not adequately and fairly
reflect the cost to such Revolving Lender of making or maintaining such LIBOR
Margin Loan;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (d) above, no Revolving Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.

 


SECTION 5.3.  ILLEGALITY.

            Notwithstanding any other provision of this Agreement, (a) if any
Lender shall determine (which determination shall be conclusive and binding)
that it is unlawful for such Lender to honor its obligation to make or maintain
LIBOR Loans hereunder and/or (b) if any Lender that has an outstanding Bid Rate
Quote shall determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans, as the
case may be (in which case the provisions of Section 5.5. shall be applicable).

- 66 -

--------------------------------------------------------------------------------

 

 


SECTION 5.4.  COMPENSATION.

            The Borrower shall pay to the Administrative Agent for the account
of each Lender, upon the request of such Lender through the Administrative
Agent, such amount or amounts as shall be sufficient to compensate such Lender
for any loss, cost or expense that the Administrative Agent reasonably
determines is attributable to:

 

            (a)        any payment or prepayment (whether mandatory or optional)
of a LIBOR Loan or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such
Lender for any reason (including, without limitation, acceleration) on a date
other than the last day of the Interest Period for such Loan; or

 

            (b)        any failure by the Borrower for any reason (including,
without limitation, the failure of any of the applicable conditions precedent
specified in Section 6.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate
Loan from such Lender on the date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties; provided, that
any such compensation shall, for the avoidance of doubt, in no event include any
lost profit.  Upon the Borrower’s request, the Administrative Agent will provide
to the Borrower, on behalf of any Lender seeking compensation under this
Section, a statement setting forth in reasonable detail the basis for requesting
such compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.

 


SECTION 5.5.  TREATMENT OF AFFECTED LOANS.

            (a)        If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s
LIBOR Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 5.1.(c), Section 5.2., or Section 5.3. on
such earlier date as such Lender or the Administrative Agent, as applicable, may
specify to the Borrower (with a copy to the Administrative Agent, as
applicable)) and, unless and until such Lender or the Administrative Agent, as
applicable, gives notice as provided below that the circumstances specified in
Section 5.1., Section 5.2. or Section 5.3. that gave rise to such Conversion no
longer exist:

- 67 -

--------------------------------------------------------------------------------

 

 

            (i)         to the extent that such Lender’s LIBOR Loans have been
so Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

            (ii)        all Loans that would otherwise be made or Continued by
such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

            (b)        If the obligation of a Lender to make LIBOR Margin Loans
shall be suspended pursuant to Section 5.1.(c) or 5.2., then the LIBOR Margin
Loans of such Lender shall be automatically due and payable on such date as such
Lender may specify to the Borrower by written notice with a copy to the
Administrative Agent.

 


SECTION 5.6.  AFFECTED LENDERS.

            If (a) a Lender requests compensation pursuant to Section 3.10. or
5.1., or is a Lender that sold a participation to a Participant that requests
compensation pursuant to Section 3.10. or 5.1., and the Requisite Lenders are
not also doing the same, (b) the obligation of any Lender to make LIBOR Loans or
to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(c), 5.2. or 5.3. but the obligation of the Requisite
Lenders shall not have been suspended under such Sections or (c) becomes a
Non-Consenting Lender, then, so long as there does not then exist any Default or
Event of Default, the Borrower may either (i) demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitments and Loans to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.4.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee or (ii) pay to the Affected Lender the
aggregate principal balance of the Loans then owing to the Affected Lender, plus
the aggregate amount of payments previously made by the Affected Lender under
Section 2.4.(j) that have not been repaid, plus any accrued but unpaid interest
and accrued but unpaid fees owing to the Affected Lender (or such other amount
as may be mutually agreed upon by the Borrower and such Affected Lender), and by
written notice to such Affected Lender, terminate such Affected Lender’s
Commitment, whereupon the Affected Lender shall no longer be a party hereto or
have any rights or obligations hereunder or under any of the other Loan
Documents (but shall continue to be entitled to the benefits of Sections 3.10.,
5.1., 5.4., 13.2. and 13.9. and the other provisions of this Agreement and the
other Loan Documents as provided in Section 13.10. with respect to facts and
circumstances occurring prior to the effective date of such payment).  Each of
the Administrative Agent, the Borrower and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender,
any other Lender or any Titled Agent be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent, the Affected Lender or any of the other Lenders; provided, however,
notwithstanding anything to the contrary in this Agreement, the Borrower shall
not be obligated to reimburse or otherwise pay an Affected Lender’s
administrative or legal costs incurred as a result of the Borrower’s exercise of
its rights under this Section.  The terms of this Section shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10., 5.1. or 5.4.) with respect to any period
up to the date of replacement.  In connection with any such assignment under
this Section 5.6., such Affected Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption.

- 68 -

--------------------------------------------------------------------------------

 

 


SECTION 5.7.  CHANGE OF LENDING OFFICE.

            Each Lender agrees that it will use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

 


SECTION 5.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS AND LIBOR MARGIN
LOANS.

            Calculation of all amounts payable to a Lender under this Article
shall be made as though such Lender had actually funded LIBOR Loans or LIBOR
Margin Loans through the purchase of deposits in the relevant market bearing
interest at the rate applicable to such LIBOR Loans or LIBOR Margin Loans, in an
amount equal to the amount of the LIBOR Loans or LIBOR Margin Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans and LIBOR Margin Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

 


ARTICLE VI. CONDITIONS PRECEDENT


SECTION 6.1.  INITIAL CONDITIONS PRECEDENT.

            The obligation of the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance of a Letter of Credit, is subject to the satisfaction or waiver of the
following conditions precedent:

 

            (a)        The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

            (i)         counterparts of this Agreement executed by each of the
parties hereto;

 

            (ii)        Revolving Notes, Term Notes and Bid Rate Notes executed
by the Borrower, payable to each applicable Lender (including any Designated
Lender, if applicable but excluding any Lender that has requested that it not
receive Notes) and complying with the terms of Section 2.12.(a) and the
Swingline Note executed by the Borrower;

- 69 -

--------------------------------------------------------------------------------

 

 

            (iii)       the Guaranty executed by each of the Guarantors
initially to be a party thereto, if any;

 

            (iv)       an opinion of in-house or outside counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering such matters as the Administrative Agent may request;

 

            (v)        copies of the certificate or articles of incorporation or
formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Person (or in the case of any Loan Party other than
the Borrower, any other date acceptable to the Administrative Agent so long as
such organizational documents are certified as of the Effective Date by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of the applicable Loan Party);

 

            (vi)       a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Person;

 

            (vii)      a certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

            (viii)     copies certified by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

            (ix)       an Unencumbered Asset Certificate calculated as of March
31, 2015,

 

(x)        a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2015,

 

(xi)       a Closing Certificate substantially in form of Exhibit T, executed on
behalf of the Borrower by an authorized officer of the Borrower;

 

            (xii)      a Disbursement Instruction Agreement effective as of the
Agreement Date;

 

            (xiii)     evidence that all indebtedness, liabilities or
obligations owing by the Loan Parties under the Existing Credit Agreement shall
have been paid in full;

 

            (xiv)     evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent, the Lead Arrangers and any of the
Lenders, including without limitation, the reasonable fees and expenses of
counsel to the Administrative Agent, have been paid; and

- 70 -

--------------------------------------------------------------------------------

 

 

            (xv)      such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

            (b)        there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders by or on
behalf of the Borrower prior to the Agreement Date in connection with the
transactions contemplated by this Agreement that has had or could reasonably be
expected to result in a Material Adverse Effect;

 

            (c)        no litigation, action, suit, investigation or other
arbitral, administrative or judicial proceeding shall be pending or threatened
which is reasonably likely to be adversely determined, and, if adversely
determined, could reasonably be expected to (A) result in a Material Adverse
Effect or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect, the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

            (d)        the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which,
or the failure to make, give or receive which, would not reasonably be likely to
(A) have a Material Adverse Effect, or (B) restrain or enjoin or impose
materially burdensome conditions on, or otherwise materially and adversely
affect the ability of the Borrower or any other Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and

 

            (e)        the Borrower and each other Loan Party shall have
provided all information requested by the Administrative Agent and each Lender
at least 2 Business Days prior to the Agreement Date in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 


SECTION 6.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.16. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder or waived or consented to by the
applicable Lenders in accordance with the provisions of Section 13.17.; and
(c) in the case of the borrowing of Revolving Loans, the Administrative Agent
shall have received a timely Notice of Revolving Borrowing, in the case of a
Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing, in the case of the borrowing of Term Loans, the
Administrative Agent shall have received a timely Notice of Term Loan Borrowing,
and in the case of the issuance of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a timely request for the
issuance of such Letter of Credit.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Administrative Agent, the Issuing Banks and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in Section 6.1., solely in
the case of the initial Loan made or Letter of Credit issued hereunder,
whichever occurs first, and in this Section, in the case of the making of all
Loans and the issuance of all Letters of Credit have been satisfied.  Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent for
the benefit of the Administrative Agent and the Lenders that the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2. that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

- 71 -

--------------------------------------------------------------------------------

 

 


ARTICLE VII. REPRESENTATIONS AND WARRANTIES


SECTION 7.1.  REPRESENTATIONS AND WARRANTIES.

            In order to induce the Administrative Agent and each Lender to enter
into this Agreement and to make Loans and, in the case of the Issuing Banks, to
issue Letters of Credit, the Borrower represents and warrants to the
Administrative Agent, each Issuing Bank and each Lender as follows:

 

            (a)        Organization; Power; Qualification.  Each of the Loan
Parties and the other Subsidiaries is a corporation, limited liability company,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, limited liability company, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

 

            (b)        Ownership Structure.  Part I of Schedule 7.1.(b) is, as
of the Agreement Date, a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person and (iv) the percentage of ownership of such Subsidiary represented by
such Equity Interests.  As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Borrower and its Subsidiaries owns, free and clear of
all Liens, and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other Equity Interests of any type in, any such
Person.  Part II of Schedule 7.1.(b) correctly sets forth, as of the Agreement
Date, all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.

- 72 -

--------------------------------------------------------------------------------

 

 

            (c)        Authorization of Loan Documents and Borrowings.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  The
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby.  The Loan
Documents to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally (whether in a proceeding at law or in
equity).

 

            (d)        Compliance of Loan Documents with Laws.  The execution,
delivery and performance of this Agreement and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both:  (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws) in any
material respect relating to the Borrower or any other Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation or the bylaws of the Borrower or the organizational or governing
documents of any Loan Party, or any material indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the other Lender
Parties.

 

            (e)        Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

            (f)        Title to Properties; Liens.  Schedule 7.1.(f) is, as of
March 31, 2015, a complete and correct listing of all real estate assets of the
Borrower, each other  Loan Party and each other Subsidiary, setting forth, for
each such Property, the current occupancy status of such Property and whether
such Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property.  During the period from
March 31, 2015 to and including the Agreement Date, the Borrower and its
Subsidiaries have not acquired or disposed of any material real estate assets. 
Schedule 4.1. is, as of May 31, 2015, a complete and correct listing of all
Unencumbered Assets.  Each of the Borrower, each other Loan Party and each other
Subsidiary has good, marketable (in the case of real property) and legal title
to, or a valid leasehold interest in, its respective material assets.  No
Unencumbered Asset is subject to any Lien other than Permitted Liens. 

 

            (g)        Existing Indebtedness; Total Liabilities.  Part I of
Schedule 7.1.(g) is, as of March 31, 2015, a complete and correct listing of all
Indebtedness (including all Guarantees) of each of the Borrower, the other Loan
Parties and the other Subsidiaries, and if such Indebtedness is secured by any
Lien, a description of all of the property subject to such Lien.  Part II of
Schedule 7.1.(g) is, as of such date, a complete and correct listing of all
Total Liabilities of the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule). 
The outstanding principal amount of Indebtedness incurred by the Borrower and
its Subsidiaries during the period from March 31, 2015 to and including the
Agreement Date does not exceed $300,000,000 in the aggregate.

- 73 -

--------------------------------------------------------------------------------

 

 

            (h)        Material Contracts.  Schedule 7.1.(h) is, as of
March 31, 2015, a true, correct and complete listing of all Material Contracts. 
Copies of any Material Contracts entered into by the Borrower or any Subsidiary
during the period from March 31, 2015 to and including the Agreement Date have
been publicly filed by the Borrower with the SEC.  As of the Agreement Date,
each of the Borrower, the other Loan Parties and the other Subsidiaries that are
parties to any Material Contract has performed and is in compliance with all of
the terms of such Material Contract to the extent that the noncompliance
therewith would give any other party thereto the right to terminate such
Material Contract.

 

            (i)         Litigation.  Except as set forth on Schedule 7.1.(i),
there are no actions, suits or proceedings pending (or, to the knowledge of any
Loan Party, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting the Borrower, any other Loan
Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which, (i) is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (ii) in any manner draws into question the validity or enforceability
of any Loan Document.  There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to, any Loan
Party or any other Subsidiary.

 

            (j)         Taxes.  All federal, material state and other tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all material
federal, state and other taxes, assessments and other governmental charges or
levies upon, each Loan Party, each other Subsidiary and their respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment or non-filing which is at the time permitted under
Section 8.6.  As of the Agreement Date, none of the United States federal income
tax returns of the Borrower, any other Loan Party or any other Subsidiary is
under a material tax audit.  All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP to the
extent required under GAAP.

 

            (k)        Financial Statements.  The Borrower has furnished to the
Administrative Agent for distribution to the Lenders copies of (i) the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
for the fiscal years ended December 31, 2013 and December 31, 2014, and the
related audited consolidated statements of income, equity and cash flows for the
fiscal years ended on such dates, with the opinion thereon of KPMG LLP, and
(ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended March 31, 2015, and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended on such
date.  Such financial statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year‑end audit adjustments and the absence of footnotes). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements. 

- 74 -

--------------------------------------------------------------------------------

 

 

            (l)         No Material Adverse Change.  Since December 31, 2014,
there have been no events, changes, circumstances or occurrences that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The Borrower is Solvent and the Borrower and its
Subsidiaries on a consolidated basis are Solvent.

 

            (m)       ERISA. 

 

            (i)         Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, each Benefit Arrangement
is in compliance with the applicable provisions of ERISA, the Internal Revenue
Code and other Applicable Laws.  Except with respect to Multiemployer Plans,
each Qualified Plan has received a favorable determination letter from the IRS
or is maintained under a prototype plan and may rely upon a favorable opinion
letter issued by the IRS with respect to such prototype plan, or an application
for such a letter is currently being processed by the IRS with respect thereto. 
To the best knowledge of the Borrower, nothing has occurred which would cause
the loss of its reliance on each Qualified Plan’s favorable determination letter
or opinion letter.

 

            (ii)        With respect to any Benefit Arrangement that is a
retiree welfare benefit arrangement, all amounts have been accrued on the
financial statements of the Borrower or any Subsidiary in accordance with FASB
ASC 715.

 

            (iii)       Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of the Borrower, threatened, claims, actions or lawsuits or other
action against the Borrower by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules by the Borrower or, to the knowledge of
the Borrower, any other fiduciary with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would reasonably be
expected to subject any member of the Borrower or such Subsidiary to a tax on
prohibited transactions imposed by Section 502(i) of ERISA or an excise tax
imposed by Section 4975 of the Internal Revenue Code.

 

            (n)        Absence of Defaults.  None of the Loan Parties or any of
the other Subsidiaries is in default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement, limited liability
company agreement or other similar organizational documents, and no event has
occurred, which has not been remedied, cured or waived:  (i) which constitutes a
Default or an Event of Default; or (ii) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

            (o)        Environmental Laws.  In the ordinary course of business,
and from time to time, each of the Borrower, each other Loan Party and each
other Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties.  Each of the Borrower, each
other Loan Party and each other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect.  Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common‑law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.  There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law, except to the extent all such
listings taken together could not reasonably be expected to result in a Material
Adverse Effect.  To the Borrower’s knowledge, no Hazardous Materials generated
at or transported from the Properties are or have been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result in a
Material Adverse Effect.

- 75 -

--------------------------------------------------------------------------------

 

 

            (p)        Investment Company.  None of the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

            (q)        Margin Stock.  None of the Borrower, any other Loan Party
or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

            (r)        Affiliate Transactions.  As of the Agreement Date, except
as set forth on Schedule 7.1.(r), and as permitted by Section 10.8., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement  with any Affiliate.

 

            (s)        Intellectual Property.  Except for such instances as
would not, individually or in the aggregate, have a Material Adverse Effect:
(1) each of the Loan Parties and each other Subsidiary owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
 trade names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) necessary to the conduct of its businesses, without
known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright, or other
proprietary right of any other Person; (2) all such Intellectual Property is
fully protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filing or issuances
and (3) no claim has been asserted by any Person with respect to the use of any
such Intellectual Property by the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. 

- 76 -

--------------------------------------------------------------------------------

 

 

            (t)         Business.  As of the Agreement Date, the Borrower, the
other Loan Parties and the other Subsidiaries are engaged primarily in the
business of owning, funding the development of, operating, buying, selling and
managing completed commercial properties leased to third party tenants
principally, but not exclusively, on a net lease basis, together with other
business activities incidental thereto.

 

            (u)        Broker’s Fees.  No broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  Except for Fees payable pursuant to the Fee Letter, no
other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Borrower, any other Loan Party or any other
Subsidiary ancillary to the transactions contemplated hereby.

 

            (v)        Accuracy and Completeness of Information.   All written
information, reports and other papers and data (other than financial projections
and other forward looking statements and general economic and general industry
data) furnished to the Administrative Agent, any Issuing Bank or any Lender by,
on behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary, in connection with the negotiation, preparation or execution
of this Agreement or delivered hereunder from time to time, taken as a whole,
together with the information publicly filed by the Borrower or its Subsidiaries
with the SEC does not, taken as a whole, contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure).  All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender by or on behalf of the Borrower, any other
Loan Party or any other Subsidiary were or will be prepared in good faith based
on based upon assumptions believed to be reasonable at the time made (it being
understood that projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, that no
assurance can be given that any particular projections will be realized and that
actual results during the period or periods covered by any such information may
differ significantly from the forecasted, estimated, pro forma, project or
anticipated results and assumptions, and such differences may be material).

 

            (w)       Unencumbered Assets.  Each of the Properties included in
calculations of Unencumbered Asset Value qualifies as an Unencumbered Asset.

 

            (x)        Not Plan Assets; No Prohibited Transactions.  None of the
assets of the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

- 77 -

--------------------------------------------------------------------------------

 

 

            (y)        Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. 
None of the Borrower, any Subsidiary or, to the knowledge of the Borrower, any
of their respective directors, officers, employees and agents (i) is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (C) the Patriot Act (collectively, the
“Anti-Terrorism Laws”).  The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Borrower, its Subsidiaries
and, to the knowledge of the Borrower, their respective directors, officers,
employees and agents are in compliance with Anti-Corruption Laws, Anti-Terrorism
Laws and applicable Sanctions in all material respects.  None of the Borrower or
any Subsidiary is, or derives any material portion of its assets or operating
income from investments in or transactions with, a Sanctioned Person and, to the
knowledge of the Borrower, none of the respective directors, officers, employees
or agents of the Borrower or any of its Subsidiaries is a Sanctioned Person.

 

            (z)        REIT Status.  The Borrower qualifies as, and has elected
to be treated as, a REIT.

 


SECTION 7.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.14., the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.17. and at and as
of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder or as waived or consented to by the applicable Lenders in accordance
with Section 13.6.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 


ARTICLE VIII. AFFIRMATIVE COVENANTS

            For so long as this Agreement is in effect, the Borrower shall
comply with the following covenants:

 


 

- 78 -

--------------------------------------------------------------------------------

 


SECTION 8.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.

            Except as otherwise permitted under Section 10.4., the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 


SECTION 8.2.  COMPLIANCE WITH APPLICABLE LAW.

            The Borrower shall comply, and shall cause each other Loan Party and
each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Applicable Law, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance in all material respects
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions.

 


SECTION 8.3.  MAINTENANCE OF PROPERTY.

            In addition to the requirements of any of the other Loan Documents
and except as may otherwise be expressly permitted herein, the Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, protect and
preserve all of its respective material properties, including, but not limited
to, all material Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.

 


SECTION 8.4.  CONDUCT OF BUSINESS.

            The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t).

 


SECTION 8.5.  INSURANCE.

            The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, maintain insurance (on a replacement cost basis) with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 


SECTION 8.6.  PAYMENT OF TAXES AND CLAIMS.

            The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien (other than a Lien not
resulting in an Event of Default under Section 11.1.(h)) on any properties of
such Person; provided, however, that this Section shall not require the payment
or discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP to the extent required by GAAP.

- 79 -

--------------------------------------------------------------------------------

 

 


SECTION 8.7.  BOOKS AND RECORDS; INSPECTIONS.

            The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities.  The Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants (in the
presence of an officer of the Borrower), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their
reasonable costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while a Default or Event
of Default exists.  The Borrower hereby authorizes and instructs its accountants
to discuss the financial affairs of the Borrower, any other Loan Party or any
other Subsidiary with the Administrative Agent or any Lender in accordance with
the terms of this Section.

 


SECTION 8.8.  USE OF PROCEEDS.

            The Borrower will use the proceeds of Loans only (a) for the payment
of pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and equity
and debt investments otherwise permitted under this Agreement; (c) to finance
capital expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries (including scheduled amortization payments on Indebtedness); and
(d) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries (including distributions and stock repurchases otherwise permitted
under this Agreement).  The Borrower shall only use Letters of Credit for the
same purposes for which it may use the proceeds of Loans.  The Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary to, use
any part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Borrower may use proceeds of the Loans to purchase outstanding
shares of its common stock and Preferred Stock (to the extent such payments are
permitted by Section 10.1.(c)) so long as such use will not result in any of the
Loans, Letters of Credit or other Obligations being considered to be “purpose
credit” directly or indirectly secured by margin stock within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.  No proceeds of any Loan or any Letter of Credit will be used directly
or indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.

 


SECTION 8.9.  ENVIRONMENTAL MATTERS.

            The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with, and to include within all leases relating to
any Property for which the Borrower, any other Loan Party or other Subsidiary is
the lessor terms requiring their respective tenants to comply with, all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect.  The Borrower shall comply, and shall cause
each other Loan Party and each other Subsidiary to comply, and the Borrower
shall use, and shall cause each other Loan Party and each other Subsidiary to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws in all
material respects.  The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions and pay or arrange to
pay all costs necessary for it and for the Properties to comply in all material
respects with all Environmental Laws and all Governmental Approvals, including
actions to remove and dispose of all Hazardous Materials and to clean up the
Properties as required under Environmental Laws.  The Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, promptly take all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

- 80 -

--------------------------------------------------------------------------------

 

 


SECTION 8.10.  FURTHER ASSURANCES.

            At the Borrower’s cost and expense and upon request of the
Administrative Agent, the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, duly execute and deliver or cause to be duly
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 


SECTION 8.11.  MATERIAL CONTRACTS.

            The Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, duly and punctually perform and comply with all terms and
conditions of all Material Contracts to which it is a party to the extent that
the failure to comply therewith would permit any other party thereto to
terminate such Material Contract.  The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, do or knowingly permit to be
done anything to impair materially the value of any of the Material Contracts.

 


SECTION 8.12.  REIT STATUS.

            The Borrower shall maintain its status as, and election to be
treated as, a REIT under the Internal Revenue Code.

 


SECTION 8.13.  EXCHANGE LISTING.

            The Borrower shall maintain at least one class of common shares of
the Borrower listed on the New York Stock Exchange.

 


SECTION 8.14.  GUARANTORS.

            (a)        Requirements to Become a Guarantor.  As soon as
available, and in any event within 30 days of the date on which a Subsidiary
Guarantees, or otherwise becomes obligated in respect of, any Indebtedness of
the Borrower or of any other Subsidiary, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by such Subsidiary
and (ii) the items that would have been delivered under subsections (iv) through
(viii) and (xv) of Section 6.1.(a) and under Section 6.1.(e) if such Subsidiary
had been required to become a Guarantor on the Agreement Date; provided, that
(x) the foregoing requirement to become a Guarantor shall not apply to
Guaranties of exceptions to non-recourse liability described in the definition
of “Nonrecourse Indebtedness” and (y) a Foreign Subsidiary that only Guarantees,
or otherwise becomes obligated in respect of, Indebtedness of another Foreign
Subsidiary shall not be required to become a Guarantor.  In addition, the
Borrower shall be permitted, in its sole discretion, to cause any Subsidiary to
become a Guarantor at any time by delivering to the Administrative Agent each of
the following in form and substance satisfactory to the Administrative Agent:
(i) an Accession Agreement executed by such Subsidiary and (ii) the items that
would have been delivered under subsections (iv) through (viii) and (xv) of
Section 6.1.(a) and under Section 6.1.(e) if such Subsidiary had been required
to become a Guarantor on the Agreement Date.  Notwithstanding the foregoing, (A)
none of Crest Net Lease, Inc., its Deemed Taxable REIT Subsidiaries, ARCT TRS
Corp. or its Deemed Taxable REIT Subsidiaries shall be required to become
Guarantors and (B) upon written notice from the Borrower to the Administrative
Agent and the Lenders, the Borrower may designate up to three Taxable REIT
Subsidiaries (in addition to Crest Net Lease, Inc. and ARCT TRS Corp.) that
shall not, and whose Deemed Taxable REIT Subsidiaries shall not, be required to
become Guarantors.

- 81 -

--------------------------------------------------------------------------------

 

 

            (b)        Release of Guarantors.  The Borrower may request in
writing that the Administrative Agent release, and upon receipt of such request
the Administrative Agent shall release, a Guarantor from the Guaranty so long
as: (i)(A) such Guarantor is not, or simultaneously with its release from the
Guaranty will not be, required to be a party to the Guaranty under the
immediately preceding subsection (a) or (B) such Guarantor has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a
Subsidiary; (ii) no Default or Event of Default shall then be in existence or
would occur as a result of such release; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except to the extent otherwise qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such release with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents or waived or
consented to by the applicable Lenders in accordance with the provisions of
Section 13.6.; and (iv) the Administrative Agent shall have received such
written request at least 10 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release. 
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. 

 


ARTICLE IX. INFORMATION

            For so long as this Agreement is in effect, the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 


SECTION 9.1.  QUARTERLY FINANCIAL STATEMENTS.

            As soon as available and in any event within 5 Business Days after
the same is filed with the SEC (but in no event later than 45 days after the end
of each of the first, second and third fiscal quarters of the Borrower), the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer of the Borrower, in his or her opinion,
to present fairly, in accordance with GAAP, the consolidated financial position
of the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year‑end audit adjustments and the
absence of footnotes).

- 82 -

--------------------------------------------------------------------------------

 

 


SECTION 9.2.  YEAR‑END STATEMENTS.

            As soon as available and in any event within 5 Business Days after
the same is filed with the SEC (but in no event later than 75 days after the end
of each fiscal year of the Borrower), the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of income, equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of KPMG LLP or any other independent certified public
accountants of recognized national standing whose report shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and who shall have authorized the
Borrower to deliver such financial statements and report to the Administrative
Agent and the Lenders pursuant to this Agreement.

 


SECTION 9.3.  COMPLIANCE CERTIFICATE.

            At the time the financial statements are furnished pursuant to
Sections 9.1. and 9.2., a certificate substantially in the form of Exhibit S (a
“Compliance Certificate”) executed on behalf of the Borrower by the chief
financial officer of the Borrower (a) setting forth in reasonable detail as of
the end of such fiscal quarter or fiscal year, as the case may be, the
calculations required to establish whether the Borrower was in compliance with
the covenants contained in Section 10.1.; and (b) stating that no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.

 


SECTION 9.4.  OTHER INFORMATION.

            (a)        Promptly upon receipt thereof, copies of all reports, if
any, submitted to the Borrower or its Board of Directors by its independent
public accountants including, without limitation, any management report;

 

            (b)        Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;

 

            (c)        Promptly upon the mailing thereof to the shareholders of
the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all
material press releases issued by the Borrower, any Subsidiary or any other Loan
Party;

 

            (d)        As soon as available and in any event within 45 days
after the end of each fiscal quarter of the Borrower, an Unencumbered Asset
Certificate setting forth the information to be contained therein as of the last
day of such fiscal quarter;

 

- 83 -

--------------------------------------------------------------------------------

 

            (e)        No later than 90 days after the end of each fiscal year
of the Borrower ending prior to the Revolving Termination Date, projected
balance sheets, operating statements and cash flow budgets of the Borrower and
its Subsidiaries on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail.  The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Borrower, and when appropriate its
consolidated Subsidiaries, will be in compliance with the covenants contained in
Section 10.1. and at the end of each fiscal quarter of the next succeeding
fiscal year;

 

            (f)        If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer or chief financial officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 

            (g)        To the extent any Loan Party or any other Subsidiary is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, any Loan Party or
any other Subsidiary or any of their respective properties, assets or businesses
which, if determined or resolved adversely to such Person, could reasonably be
expected to have a Material Adverse Effect;

 

            (h)        A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of any Loan Party within 5 Business Days after the
effectiveness thereof;

 

            (i)         Prompt notice of (i) any change in the senior management
of the Borrower, any other Loan Party or any other Subsidiary and (ii) any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

            (j)         Prompt notice of the occurrence of any Default or Event
of Default;

 

(k)        Promptly upon entering into any Material Contract after the Agreement
Date, a copy of such Material Contract and prompt notice of any event
constituting a breach of a Material Contract by the Borrower, any other Loan
Party or any other Subsidiary, which breach (with the passage of time, the
giving of notice, or otherwise), would permit a counterparty to such Material
Contract to terminate such  Material Contract;

 

            (l)         Prompt notice of any order, judgment or decree in excess
of $20,000,000 having been entered against any Loan Party or any other
Subsidiary or any of their respective properties or assets;

 

            (m)       Prompt notice of any written notification of a material
violation of any Applicable Law or any inquiry shall have been received by any
Loan Party or any other Subsidiary from any Governmental Authority;

 

            (n)        Prompt notice of the acquisition, incorporation or other
creation of any Subsidiary, the purpose for such Subsidiary, the nature of the
assets and liabilities thereof and whether such Subsidiary is a Wholly Owned
Subsidiary;

 

- 84 -

--------------------------------------------------------------------------------

 

            (o)        Promptly upon the reasonable request of the
Administrative Agent, evidence of the Borrower’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail satisfactory to the Administrative Agent;

 

            (p)        Promptly, upon the Borrower becoming aware of any change
in the Credit Rating, a certificate stating that the Borrower’s Credit Rating
has changed and the new Credit Rating that is in effect;

 

            (q)        Promptly, upon each request, information identifying the
Borrower as a Lender may request in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act; and

 

            (r)        From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any of
its Subsidiaries, or any other Loan Party as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request.

 


SECTION 9.5.  ELECTRONIC DELIVERY OF CERTAIN INFORMATION.

            (a)        Documents required to be delivered pursuant to the Loan
Documents may be delivered by electronic communication and delivery, including,
the Internet, e-mail or intranet websites to which the Administrative Agent and
each Lender have access (including a commercial, third-party website or a
website sponsored or hosted by the Administrative Agent or the Borrower)
provided that the foregoing shall not apply to (i) notices to any Lender (or the
Issuing Banks) pursuant to Article II. (which delivery is covered by subsection
(b) below) and (ii) any Lender (or Issuing Bank) that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided, (x) if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. Pacific time on the opening of business
on the next business day for the recipient and (y) if the deemed time of
delivery occurs on a day that is not a business day for the recipient, the
deemed time of delivery shall be 9:00 a.m. Pacific time on the next business day
of the recipient.  Notwithstanding anything contained herein, the Borrower shall
deliver paper copies (which for the avoidance of doubt may be delivered by
facsimile) of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

            (b)        Notwithstanding anything to the contrary in the foregoing
subsection (a) and for the avoidance of doubt, (i) any documents required to be
delivered by any Loan Party pursuant to the Loan Documents may be delivered by
electronic means described above, and for all purposes hereunder, including
delivery of information required under Article IX., electronic delivery of such
documents by any such Loan Party to the Administrative Agent, the Issuing Banks
and the Lenders shall be deemed effective when such documents are delivered to
the Administrative Agent and such Loan Party receives an acknowledgement from
the Administrative Agent (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement), or if posted to a
website as described in subsection (a) above, when notice of such posting is
given to the Administrative Agent (which notice may be given electronically and
deemed effective in accordance with this subsection); provided, that, in any
event, any documents or notices delivered electronically pursuant to this
subsection shall be deemed delivered 24 hours after the Borrower delivers such
documents or posts such notice electronically to the Administrative Agent;
provided, further, however, that (x)  if such documents are not delivered or
such notice of posting of documents to such a website is not sent during normal
business hours of the Administrative Agent, such documents or notice shall be
deemed to have been sent at the opening of the next Business Day of the
Administrative Agent and (y) if the deemed time of delivery occurs on a day that
is not a Business Day, the deemed time of delivery shall be 9:00 a.m. Pacific
time on the next Business Day; and (ii) documents required to be delivered
pursuant to Article II. may be delivered electronically to a website provided
for such purpose by the Administrative Agent pursuant to procedures provided to
the Borrower by the Administrative Agent. 

- 85 -

--------------------------------------------------------------------------------

 

 


SECTION 9.6.  PUBLIC/PRIVATE INFORMATION.

            The Borrower shall cooperate with the reasonable requests of the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower.  Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”. 

 


SECTION 9.7.  USA PATRIOT ACT NOTICE; COMPLIANCE.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide
promptly upon any such request to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

 


ARTICLE X. NEGATIVE COVENANTS

            For so long as this Agreement is in effect, the Borrower shall
comply with the following covenants:

 


SECTION 10.1.  FINANCIAL COVENANTS.

            (a)        Ratio of Total Liabilities to Gross Asset Value.  Except
as provided in this subsection (a) below, the Borrower shall not permit the
ratio of (i) Total Liabilities of the Borrower and its Subsidiaries determined
on a consolidated basis to (ii) Gross Asset Value to exceed 0.60 to 1.00 at the
end of any fiscal quarter of the Borrower.  For purposes of calculating this
ratio, (A) Total Liabilities shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries as of the date of determination in excess of
$30,000,000 and (y) the amount of Total Liabilities that matures on or before
the date that is 24 months from the date of the calculation and (B) Gross Asset
Value shall be adjusted by deducting therefrom the amount by which Total
Liabilities is adjusted under the immediately preceding clause (A).
 Notwithstanding the foregoing, the Borrower shall have the option, exercisable
two times during the term of this Agreement, to elect that the ratio of Total
Liabilities to Gross Asset Value may exceed 0.60 to 1.00 for any fiscal quarter
in which the Borrower completes a Material Acquisition and the immediately
subsequent fiscal quarter so long as (1) the Borrower has delivered a written
notice to the Administrative Agent that the Borrower is exercising its option
under this subsection (a) and (2) the ratio of Total Liabilities to Gross Asset
Value does not exceed 0.65 to 1.00 at the end of the fiscal quarter for which
such election has been made and the immediately subsequent fiscal quarter.

- 86 -

--------------------------------------------------------------------------------

 

 

            (b)        Ratio of EBITDA to Fixed Charges.  The Borrower shall not
permit, for any period of four consecutive fiscal quarters, the ratio of
(i) EBITDA of the Borrower and its Subsidiaries determined on a consolidated
basis for such period to (ii) Fixed Charges of the Borrower and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.50 to 1.00
at the end of such fiscal quarter; provided that such ratio shall be calculated
on a pro forma basis on the assumption that (A) any Indebtedness incurred by the
Borrower or any of its Subsidiaries since the first day of such four-quarter
period and the application of the proceeds therefrom (including to refinance
other Indebtedness since the first day of such four-quarter period) had occurred
on the first day of such period, (B) the repayment or retirement of any other
Indebtedness of the Borrower or any of its Subsidiaries since the first day of
such four-quarter period had occurred on the first day of such period (except
that, in making such computation, the amount of Indebtedness under any revolving
credit facility, line of credit or similar facility shall be computed based upon
the average daily balance of such Indebtedness during such period), and (C) in
the case of any acquisition or disposition by the Borrower or any Subsidiary of
any asset or group of assets since the first day of such four-quarter period,
including, without limitation, by merger, stock purchase or sale, or asset
purchase or sale, such acquisition or disposition had occurred on the first day
of such period with the appropriate adjustments with respect to such acquisition
or disposition being included in such pro forma calculation; provided that,
notwithstanding the foregoing, the amount of scheduled principal payments
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) made that are included in clause (b) of the
calculation of Fixed Charges for such period shall be determined on an actual
rather than pro forma basis.  If any Indebtedness incurred after the first day
of the relevant four-quarter period bears interest at a floating rate then, for
purposes of calculating the Fixed Charges, the interest rate on such
Indebtedness shall be computed on a pro forma basis as if the average interest
rate which would have been in effect during the entire such four-quarter period
had been the applicable rate for the entire such period.

 

(c)        Dividends and Other Restricted Payments.  Subject to the following
sentence, if an Event of Default exists, the Borrower shall not, and shall not
permit any of its Subsidiaries (other than Wholly Owned Subsidiaries) to,
declare or make, or incur any liability to make, Restricted Payments during any
period of four consecutive fiscal quarters in an aggregate amount in excess of
the greater of (i) the sum of (A) 95% of Adjusted Funds From Operations of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
plus (B) the amount of cash distributions made to the holders of the Borrower’s
Preferred Stock for such period and (ii) the minimum amount of cash
distributions required to be made by the Borrower to its shareholders to
maintain compliance with Section 8.12. and to avoid the payment of any income or
excise taxes imposed under Sections 857(b)(1), 857(b)(3) or 4981 of the Internal
Revenue Code; provided that the Borrower may repurchase or redeem Preferred
Stock with the net proceeds received by the Borrower from the issuance by the
Borrower of Preferred Stock or common stock.  If an Event of Default under
Section 11.1.(a), (e) or (f) shall exist, neither the Borrower nor any
Subsidiary (other than Wholly Owned Subsidiaries) shall directly or indirectly
declare or make, or incur any liability to make, any Restricted Payments other
than Restricted Payments described in the immediately preceding clause (ii).

- 87 -

--------------------------------------------------------------------------------

 

 

            (d)        Ratio of Secured Indebtedness to Gross Asset Value.  The
Borrower shall not permit the ratio of (i) the aggregate principal amount of
Secured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Gross Asset Value, to exceed 0.40 to 1.00 at any
time.

 

            (e)        Ratio of Unsecured Indebtedness to Unencumbered Asset
Value.  Except as provided in this subsection (e) below, the Borrower shall not
permit the ratio of (i) the aggregate principal amount of Unsecured Indebtedness
of the Borrower and its Subsidiaries determined on a consolidated basis to
(ii) Unencumbered Asset Value of the Borrower and its Subsidiaries determined on
a consolidated basis, to exceed 0.60 to 1.00 at the end of any fiscal quarter of
the Borrower.  For purposes of calculating this ratio, (A) Unsecured
Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries as of the date of determination in excess of $30,000,000 and
(y) the amount of Unsecured Indebtedness that matures on or before the date that
is 24 months from the date of the calculation and (B) Unencumbered Asset Value
shall be adjusted by deducting therefrom the amount by which Unsecured
Indebtedness is adjusted under the immediately preceding clause (A).
 Notwithstanding the foregoing, the Borrower shall have the option, exercisable
two times during the term of this Agreement, to elect that the ratio of
Unsecured Indebtedness to Unencumbered Asset Value may exceed 0.60 to 1.00 for
any fiscal quarter in which the Borrower completes a Material Acquisition and
the immediately subsequent fiscal quarter so long as (1) the Borrower has
delivered a written notice to the Administrative Agent that the Borrower is
exercising its option under this subsection (b) and (2) the ratio of Unsecured
Indebtedness to Unencumbered Asset Value does not exceed 0.65 to 1.00 at the end
of the fiscal quarter for which such election has been made and the immediately
subsequent fiscal quarter.

 


SECTION 10.2.  NEGATIVE PLEDGE.

            The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, (a) create, assume, incur, or permit or suffer to exist
any Lien upon any of the Unencumbered Assets or any direct or indirect ownership
interest of the Borrower in any Subsidiary owning any Unencumbered Asset, other
than Permitted Liens or (b) permit any Unencumbered Asset or any direct or
indirect ownership interest of the Borrower in any Subsidiary owning any
Unencumbered Asset, to become subject to a Negative Pledge if immediately prior
to the creation, assumption, incurrence or existence of such Lien, or
Unencumbered Asset or ownership interest becoming subject to a Negative Pledge,
or immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.1.

 


SECTION 10.3.  RESTRICTIONS ON INTERCOMPANY TRANSFERS.

            Other than as expressly set forth in this Agreement, the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary
(other than an Excluded Subsidiary) to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary (other than an Excluded Subsidiary) to: (a) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Borrower or any other Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any other Subsidiary; (c) make
loans or advances to the Borrower or any other Subsidiary; or (d) transfer any
of its property or assets to the Borrower or any other Subsidiary; other than
(i) with respect to clauses (a) through (d), (1) those encumbrances or
restrictions contained in any Loan Document or existing by reason of Applicable
Law, (2) customary restrictions contained in the organizational documents of any
Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or the assets of such
Subsidiary) and (3) encumbrances or restrictions contained in any agreement
evidencing Unsecured Indebtedness so long as such encumbrances or restrictions
are substantially similar to, or not more restrictive than, those contained in
the Loan Documents or, (ii) with respect to clause (d), (1) customary provisions
restricting assignment of any agreement entered into by the Borrower, any other
Loan Party or any other Subsidiary in the ordinary course of business, (2)
restrictions on the ability of any Loan Party or any Subsidiary to transfer,
directly or indirectly, Equity Interests (and beneficial interest therein) in
any Excluded Subsidiary pursuant to the terms of any Secured Indebtedness of
such Excluded Subsidiary, (3) customary restrictions on transfer contained in
leases applicable only to the property subject to such lease, (4) restrictions
on transfer contained in any agreement relating to the transfer, sale,
conveyance or other disposition of a Subsidiary or the assets of a Subsidiary
permitted under this Agreement pending such transfer, sale, conveyance or other
disposition; provided that in any such case, the restrictions apply only to the
Subsidiary or the assets that are the subject of such transfer, sale, conveyance
or other disposition, (5) customary non-assignment provisions or other customary
restrictions on transfer arising under licenses and other contracts entered into
in the ordinary course of business; provided, that such restrictions are limited
to assets subject to such licenses and contracts and (6) restrictions on
transfer contained in any agreement evidencing Secured Indebtedness secured by a
Lien on assets that the Borrower or a Subsidiary may create, incur, assume, or
permit or suffer to exist under this Agreement; provided that in any such case,
the restrictions apply only to the assets that are encumbered by such Lien.

- 88 -

--------------------------------------------------------------------------------

 

 


SECTION 10.4.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.

            (a)        The Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, (i) enter into any transaction of merger
or consolidation or (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); provided, however, that, so long as no Default or
Event of Default exists, or would result therefrom, (1) the Borrower may merge
with any of its Subsidiaries or any other Person; provided that the Borrower is
the continuing or surviving Person, (2) any Subsidiary of the Borrower may be
merged or consolidated with or into any other Subsidiary of the Borrower or
another Person; provided that the surviving or continuing Person is a
Subsidiary, and provided further, that (x) if either Subsidiary is a Wholly
Owned Subsidiary of the Borrower, the surviving or continuing Person is a Wholly
Owned Subsidiary of the Borrower and (y) if the Borrower is party to any such
merger or consolidation, the Borrower shall be the surviving or continuing
Person, (3) a Subsidiary of the Borrower may be merged or consolidated with or
into any other Person in connection with a sale or disposition permitted by
Section 10.4.(b) or an Investment permitted by Section 10.4.(c), and (4) any
Subsidiary of the Borrower may dissolve, liquidate or wind up its affairs at any
time; provided that such dissolution, liquidation or winding up, as applicable,
would not reasonably be expected to have a Material Adverse Effect.

 

            (b)        The Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, convey, sell, lease, sublease, transfer
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that, (i) the Borrower or any Subsidiary may sell,
transfer, contribute or otherwise dispose of any of its assets to the Borrower
or to any other Subsidiary, (ii) any Subsidiary may convey, sell, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate; provided that (x) immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(y) if the value of the assets to be conveyed, sold, transferred or otherwise
disposed of to a Person other than the Borrower or a Subsidiary exceeds the
Substantial Amount, the Borrower shall have delivered to the Administrative
Agent and the Lenders (A) at least 10 Business Days’ prior written notice of
such conveyance, sale, transfer, disposition and (B) a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 10.1., after giving effect to such conveyance, sale, transfer,
disposition, (iii) the Borrower and the Subsidiaries may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of business and may sell their respective assets in the ordinary
course of business or because such assets have become damaged, worn, obsolete or
unnecessary or are no longer used or useful in their business, (iv) the Borrower
and the Subsidiaries may convey, sell, transfer or otherwise dispose of cash and
cash equivalents and inventory, fixtures, furnishings and equipment in the
ordinary course of business and (v) the Borrower and the Subsidiaries may make
other conveyances, sales, transfers and other dispositions so long as
immediately prior thereto, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, including,
without limitation, a Default or Event of Default resulting from a breach of
Section 10.1. and if the value of the assets to be conveyed, sold, transferred
or otherwise disposed of to a Person other than the Borrower or a Subsidiary
exceeds the Substantial Amount, the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) at least 10 Business Days’ prior
written notice of such conveyance, sale, transfer, disposition and (B) a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
conveyance, sale, transfer, disposition.

- 89 -

--------------------------------------------------------------------------------

 

 

            (c)        The Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, engage in a transaction in which the
Borrower, any other Loan Party or any other Subsidiary acquires assets of any
other Person for an amount exceeding the Substantial Amount, or make an
Investment in an amount exceeding the Substantial Amount in any other Person;
provided, however, that: (i) the Borrower, any other Loan Party and any other
Subsidiary may, directly or indirectly, acquire (whether by purchase,
acquisition of Equity Interests of a Person, or as a result of a merger or
consolidation) assets for an amount exceeding the Substantial Amount, or make an
Investment in an amount exceeding the Substantial Amount in, any other Person,
so long as (x) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 10.1. and (y) the Borrower shall have
delivered to the Administrative Agent and the Lenders (A) at least 10 Business
Days’ prior written notice of such acquisition or Investments and (B) a
Compliance Certificate, calculated on a pro forma basis, evidencing the
continued compliance by the Loan Parties with the terms and conditions of this
Agreement and the other Loan Documents, including without limitation, the
financial covenants contained in Section 10.1., after giving effect to such
acquisition or Investment, (ii) the Borrower, any other Loan Party and any other
Subsidiary may make any acquisition or Investment permitted by Section 10.4.(a)
above and (iii) the Borrower, any other Loan Party and any other Subsidiary may
make Investments received in respect of transactions permitted by
Section 10.4.(b) above.

 


SECTION 10.5.  PLANS.

            The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

 


 

- 90 -

--------------------------------------------------------------------------------

 


SECTION 10.6.  FISCAL YEAR.

            The Borrower shall not, and shall not permit any other Loan Party or
other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

 


SECTION 10.7.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS AND MATERIAL
CONTRACTS. 

            The Borrower shall not enter into, and shall not permit any
Subsidiary or other Loan Party to enter into any amendment, supplement,
restatement or other modification or waiver of the application of any provision
of its certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement, limited liability
company agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification of its certificate or articles of
incorporation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) that
(a) is adverse to the interest of the Administrative Agent, the Issuing Banks or
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.  The Borrower shall not enter into, and shall not
permit any Subsidiary or other Loan Party to enter into, any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect.

 


SECTION 10.8.  TRANSACTIONS WITH AFFILIATES.

            The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, permit to exist or enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1.(r), (b) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of the Borrower, such other Loan Party
or such other Subsidiary and upon fair and reasonable terms which are no less
favorable to the Borrower, such other Loan Party or such other Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate, (c) payments of compensation, perquisites and fringe benefits
arising out of any employment or consulting relationship in the ordinary course
of business, (d) Restricted Payments not prohibited by Section 10.1.(c),
(e) transactions with Unconsolidated Affiliates relating to the provision of
management services and overhead and similar arrangements in the ordinary course
of business, (f) employment and severance arrangements between the Borrower or
any of its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements, (g) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, managers, officers, employees and consultants of the Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership, management or operation of the Borrower and its Subsidiaries and
(h) transactions between or among the Borrower and its Subsidiaries. 

 


SECTION 10.9.  DERIVATIVES CONTRACTS.

            The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, enter into or become obligated in respect of
Derivatives Contracts other than Derivatives Contracts entered into by the
Borrower, any such Loan Party or any such Subsidiary in the ordinary course of
business and which establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Borrower, such other
Loan Party or such other Subsidiary.

 


 

- 91 -

--------------------------------------------------------------------------------

 


ARTICLE XI. DEFAULT


SECTION 11.1.  EVENTS OF DEFAULT.

            Each of the following shall constitute an Event of Default, whatever
the reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:

 

            (a)        Default in Payment.  The Borrower or any other Loan Party
shall, under this Agreement or any other Loan Document, fail to pay (whether
upon demand, at maturity, by reason of acceleration or otherwise), (i) when due,
the principal on any of the Loans or any Reimbursement Obligation or (ii) within
5 days of the date the Borrower or any other Loan Party has received notice of
such failure from the Administrative Agent, any interest or fees on any of the
Loans or other payment Obligations owing by the Borrower or any other Loan Party
under this Agreement, any other Loan Document or the Fee Letter.

 

            (b)        Default in Performance. 

 

            (i)         Any Loan Party shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Section 8.1. (solely with respect to the existence of the
Borrower), Section 9.4.(j) or Article X. (excluding Section 10.8.); or

 

            (ii)        Any Loan Party shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this
Section, and in the case of this subsection (b)(ii) only, such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Administrative Agent.

 

            (c)        Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading in
any material respect when furnished or made or deemed made.

 

            (d)        Indebtedness Cross‑Default.

 

            (i)         The Borrower, any other Loan Party or any other
Subsidiary shall fail to pay when due and payable the principal of, or interest
on, any Indebtedness (other than the Loans and Reimbursement Obligations and any
Nonrecourse Indebtedness) having an aggregate outstanding principal amount (or,
in the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case
individually or in the aggregate with all other Indebtedness (other than any
Nonrecourse Indebtedness) as to which such a failure exists, of $100,000,000 or
more (“Material Indebtedness”) and such failure shall continue beyond any
applicable cure periods; or

 

            (ii)        (x) The maturity of any Material Indebtedness shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or

- 92 -

--------------------------------------------------------------------------------

 

 

            (iii)       Any other event shall have occurred and be continuing
which would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid, repurchased, redeemed or defeased prior to
its stated maturity; or

 

            (iv)       There occurs an “Event of Default” under and as defined
in any Derivatives Contract constituting Material Indebtedness as to which the
Borrower, any Loan Party or any other Subsidiary is a “Defaulting Party” (as
defined therein), or there occurs an “Early Termination Date” (as defined
therein) in respect of any Specified Derivatives Contract constituting Material
Indebtedness as a result of a “Termination Event” (as defined therein) as to
which the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein).

 

            (e)        Voluntary Bankruptcy Proceeding.  The Borrower or any one
or more Subsidiaries to which more than 5% of Gross Asset Value is attributable
in the aggregate shall:  (i) commence a voluntary case under the Bankruptcy Code
or other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

            (f)        Involuntary Bankruptcy Proceeding.  A case or other
proceeding shall be commenced against the Borrower or any one or more
Subsidiaries to which more than 5% of Gross Asset Value is attributable in the
aggregate in any court of competent jurisdiction seeking:  (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

 

            (g)        Revocation of Loan Documents.  Any Loan Party shall (or
shall attempt to) disavow, revoke or terminate any Loan Document to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof or the
express written agreement of the parties thereto).

 

            (h)        Judgment.   A judgment or order for the payment of money
or for an injunction or other non-monetary relief shall be entered against the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of 60 days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has been denied by the applicable insurance carrier exceeds,
individually or together with all other such judgments or orders entered against
the Borrower, any other Loan Party or any other Subsidiary, $50,000,000 or
(B) in the case of an injunction or other non-monetary relief, such injunction
or judgment or order could reasonably be expected to have a Material Adverse
Effect.

- 93 -

--------------------------------------------------------------------------------

 

 

            (i)         Attachment.  A warrant, writ of attachment, execution or
similar process shall be issued against any property of the Borrower, any other
Loan Party or any other Subsidiary, which exceeds, individually or together with
all other such warrants, writs, executions and processes, $50,000,000 in amount
and such warrant, writ, execution or process shall not be paid, discharged,
vacated, stayed or bonded for a period of 60 days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any other Subsidiary.

 

            (j)         ERISA. 

 

            (i)         Any ERISA Event shall have occurred that results or
could reasonably be expected to result in liability to any Loan Party
aggregating in excess of $50,000,000; or

 

            (ii)        The “benefit obligation” of all Plans exceeds the “fair
market value of plan assets” for such Plans by more than $50,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

            (k)        Loan Documents.  An Event of Default (as defined therein)
shall occur under any of the other Loan Documents.

 

            (l)         Change of Control. 

 

            (i)         Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50.0% of the total voting power
of the then outstanding voting stock of the Borrower; or

 

            (ii)        During any period of 12 consecutive months ending after
the Agreement Date, individuals who at the beginning of any such 12‑month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office.

 

            (m)       Damage; Strike; Casualty.  Any material damage to, or
loss, theft or destruction of, any Property, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than 30 consecutive days beyond
the coverage period of any applicable business interruption insurance, the
cessation or substantial curtailment of revenue producing activities of the
Borrower and its Subsidiaries, taken as a whole, and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

- 94 -

--------------------------------------------------------------------------------

 

 


SECTION 11.2.  REMEDIES UPON EVENT OF DEFAULT.

            During the existence of an Event of Default the following provisions
shall apply:

 

            (a)        Acceleration; Termination of Facilities.

 

            (i)         Automatic.  Upon the occurrence of an Event of Default
specified in Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all
accrued interest on, the Loans and the Notes at the time outstanding, (B) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Letter of
Credit Collateral Account and (C) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and (2) the
Commitments and the Swingline Commitment and the obligation of the Issuing Banks
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

 

            (ii)        Optional.  If any other Event of Default shall exist,
the Administrative Agent may, and at the direction of the Requisite Lenders
shall:  (1) declare (A) the principal of, and accrued interest on, the Loans and
the Notes at the time outstanding, (B) an amount equal to the Stated Amount of
all Letters of Credit outstanding as of the date of the occurrence of such Event
of Default for deposit into the Letter of Credit Collateral Account and (C) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) terminate the
Commitments and the Swingline Commitment and the obligation of the Issuing Banks
to issue Letters of Credit hereunder. 

 

            (b)        Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

            (c)        Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

            (d)        Appointment of Receiver.  To the extent permitted by
Applicable Law, the Administrative Agent and the Lenders shall be entitled to
the appointment of a receiver for the assets and properties of the Borrower and
its Subsidiaries, without notice of any kind whatsoever and without regard to
the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the
Unencumbered Assets and/or the business operations of the Borrower and its
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

 

- 95 -

--------------------------------------------------------------------------------

 

            (e)        Rescission of Acceleration by Requisite Lenders.  If at
any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 


SECTION 11.3.  [RESERVED].


SECTION 11.4.  MARSHALING; PAYMENTS SET ASIDE.

            No Lender Party shall be under any obligation to marshal any assets
in favor of any Loan Party or any other party or against or in payment of any or
all of the Guaranteed Obligations.  To the extent that any Loan Party makes a
payment or payments to a Lender Party, or a Lender Party enforces its security
interest or exercises its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 


SECTION 11.5.  ALLOCATION OF PROCEEDS.

            If an Event of Default exists, all payments received by the
Administrative Agent (or any Lender as a result of its exercise of remedies
permitted under Section 13.3.) under any of the Loan Documents in respect of any
Guaranteed Obligations shall be applied in the following order and priority:

 

(a)        to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Banks and Swingline Lender in proportion
to the respective amounts described in this clause (a) payable to them;

 

(b)        to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

 

(c)        to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

(d)        to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;

- 96 -

--------------------------------------------------------------------------------

 

 

(e)        to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

 

(f)        to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks, the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

(g)        the balance, if any, after all of the Guaranteed Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.  Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII. for itself and its Affiliates as if a “Lender”
party hereto.

 


SECTION 11.6.  LETTER OF CREDIT COLLATERAL ACCOUNT.

            (a)        As collateral security for the prompt payment in full
when due of all Letter of Credit Liabilities and the other Obligations, the
Borrower hereby pledges and grants to the Administrative Agent, for the ratable
benefit of the Administrative Agent, the Issuing Banks and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Letter of Credit Collateral Account and the balances from time to
time in the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below).  The balances from time to time in
the Letter of Credit Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the applicable Issuing Bank as
provided herein.  Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.  

 

            (b)        Amounts on deposit in the Letter of Credit Collateral
Account shall be invested and reinvested by the Administrative Agent in such
Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders; provided, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account.  The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

- 97 -

--------------------------------------------------------------------------------

 

 

            (c)        If a drawing pursuant to any Letter of Credit occurs on
or prior to the expiration date of such Letter of Credit, the Borrower and the
Lenders authorize the Administrative Agent to use the monies deposited in the
Letter of Credit Collateral Account to reimburse the applicable Issuing Bank for
the payment made by such Issuing Bank to the beneficiary with respect to such
drawing.

 

            (d)        If an Event of Default exists, the Administrative Agent
may (and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and apply the proceeds thereof to the Obligations
in accordance with Section 11.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account being less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

            (e)        So long as no Default or Event of Default exists, and to
the extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the written
request of the Borrower, deliver to the Borrower within 5 Business Days after
the Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

            (f)        The Borrower shall pay to the Administrative Agent from
time to time such fees as the Administrative Agent normally charges for similar
services in connection with the Administrative Agent’s administration of the
Letter of Credit Collateral Account and investments and reinvestments of funds
therein.

 


SECTION 11.7.  PERFORMANCE BY ADMINISTRATIVE AGENT.

            If the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower or such other
Loan Party after the expiration of any cure or grace periods set forth herein. 
In such event, the Borrower shall, at the request of the Administrative Agent,
promptly pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

- 98 -

--------------------------------------------------------------------------------

 

 


SECTION 11.8.  RIGHTS CUMULATIVE.

            (a)        Generally.  The rights and remedies of the Administrative
Agent, the Issuing Banks and the Lenders under this Agreement and each of the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks and the Lenders may be selective and no failure or delay by any
such Lender Party in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.

 

            (b)        Enforcement by Administrative Agent.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Article XI. for the benefit of all the Lenders and the Issuing
Banks; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank or Swingline Lender, as the case may be) hereunder
or under the other Loan Documents, (iii) any Lender from exercising setoff
rights in accordance with Section 13.3. (subject to the terms of Section 3.3.),
or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii) and (iv) of the preceding proviso and
subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

 


ARTICLE XII. THE ADMINISTRATIVE AGENT


SECTION 12.1.  APPOINTMENT AND AUTHORIZATION.

            Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as contractual representative on such
Lender’s behalf and to exercise such powers under this Agreement and the other
Loan Documents as are specifically delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
the Administrative Agent to enter into the Loan Documents (other than this
Agreement) for the benefit of the Lenders.  Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein.  Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Administrative Agent shall deliver or otherwise make available to
each Lender, promptly upon receipt thereof by the Administrative Agent, copies
of each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrower
is not otherwise required to deliver directly to the Lenders.  The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document.  As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

- 99 -

--------------------------------------------------------------------------------

 

 


SECTION 12.2.  ADMINISTRATIVE AGENT’S RELIANCE.

            Notwithstanding any other provisions of this Agreement or any other
Loan Documents, neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by it under or in connection
with this Agreement or any other Loan Document, except for its or their own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein or therein as determined by a court of competent jurisdiction
in a final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender or any Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lender Parties in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

- 100 -

--------------------------------------------------------------------------------

 

 


SECTION 12.3.  NOTICE OF EVENTS OF DEFAULT.

            The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or Event of Default unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default.”  If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan
Documents.  Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 


SECTION 12.4.  ADMINISTRATIVE AGENT AS LENDER.

            The Lender acting as Administrative Agent shall have the same rights
and powers as a Lender or a Specified Derivatives Provider, as the case may be,
under this Agreement, any other Loan Document, or any Specified Derivatives
Contract as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Lender acting as Administrative Agent in each case in its
individual capacity.  Such Lender and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the Issuing Banks, the other Lenders or any Specified Derivatives
Providers.  Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower, any other Loan Party or any other
Subsidiary for services in connection with this Agreement or any Specified
Derivatives Contract, or otherwise without having to account for the same to the
Issuing Banks, the other Lenders or any Specified Derivatives Providers.  The
Issuing Banks and the Lenders acknowledge that, pursuant to such activities, the
Lender acting as Administrative Agent or its Affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 


SECTION 12.5.  APPROVALS OF LENDERS.

            All communications from the Administrative Agent to any Lender
requesting such Lender’s determination, consent or approval (a) shall be given
in the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, consent or
approval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved and (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval. 
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 13.6.(b).

- 101 -

--------------------------------------------------------------------------------

 

 


SECTION 12.6.  INDEMNIFICATION OF ADMINISTRATIVE AGENT.

            Each Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) pro rata in accordance with such Lender’s respective Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits and
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, further,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limiting the generality of the foregoing, each Lender agrees
to reimburse the Administrative Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its Pro Rata Share (determined as of the time that the
applicable reimbursement is sought) of any out‑of‑pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out‑of‑pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other Obligations
and the termination of this Agreement.  If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 


SECTION 12.7.  LENDER CREDIT DECISION, ETC.

            Each of the Lenders and each Issuing Bank expressly acknowledges and
agrees that neither the Administrative Agent nor any of its Related Parties has
made any representations or warranties to such Issuing Bank or such Lender and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender.  Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders and each Issuing Bank acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

- 102 -

--------------------------------------------------------------------------------

 

 


SECTION 12.8.  SUCCESSOR ADMINISTRATIVE AGENT.

            The Administrative Agent may resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower.  The Administrative Agent may be removed as administrative
agent by the Required Lenders (excluding for such purpose Loans and Commitments
held by the Lender then acting as Administrative Agent) upon 30 days’ prior
written notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) the Lender then acting as Administrative Agent has become a
Defaulting Lender under clause (d) of the definition of that term.  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed.  If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation or having been
removed, then, in the case of resignation by the Administrative Agent, the
current Administrative Agent may, or in the case of removal of the
Administrative Agent, the Requisite Lenders may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee and in any case shall have an office in the United States;
provided that if no Lender has accepted such appointment, then such resignation
or removal shall nonetheless become effective in accordance with such notice and
(1) the Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Banks so acting directly shall be and be deemed to be protected
when so acting in such capacity by all indemnities and other provisions herein
for the benefit and protection of the Administrative Agent as if each such
Lender or Issuing Bank were itself the Administrative Agent.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents.  Any
resignation by or removal of an Administrative Agent shall also constitute the
resignation as an Issuing Bank and as the Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”).  Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) any  successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Banks
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XII. shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

- 103 -

--------------------------------------------------------------------------------

 

 


SECTION 12.9.  TITLED AGENTS.

            Each of the Lead Arrangers, the Syndication Agents, and the
Documentation Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders.  The titles given to the
Titled Agents are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Administrative Agent, any Lender, any Issuing
Bank, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 

Section 12.10.  Specified Derivatives Contracts.

            No Specified Derivatives Provider that obtains the benefits of
Section 11.5. by virtue of the provisions hereof or of any Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of any
Loan Document other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Specified Derivatives Contracts unless the
Administrative Agent has received written notice of such Specified Derivatives
Contracts, together with such supporting documentation as the Administrative
Agent may request, from the applicable Specified Derivatives Provider.

 


 

- 104 -

--------------------------------------------------------------------------------

 


ARTICLE XIII. MISCELLANEOUS


SECTION 13.1.  NOTICES.

            Unless otherwise provided herein (including without limitation as
provided in Section 9.5.), communications provided for hereunder shall be in
writing and shall be mailed, telecopied, or delivered as follows:

 

            If to the Borrower:

 

Realty Income Corporation

11995 El Camino Real

San Diego, California  92130

Attention:  Michael R. Pfeiffer, General Counsel

Telephone Number:     (858) 284-5161

 

            If to the Administrative Agent:

 

Wells Fargo Bank, National Association

608 Second Avenue South, 11th Floor

Minneapolis, MN  55402

Attn:  Kirby Wilson

Telecopier:       (866) 595-7863

Telephone:       (612) 667-6009

 

with a copy to

 

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California  92101

Attn:  Dale Northup

Telecopier:       (619) 699-3105

Telephone:       (619) 699-3025

 

            If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Kirby Wilson

Telecopier:       (866) 595-7863

Telephone:       (612) 667-6009

 

If to Wells Fargo, as an Issuing Bank:

 

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California  92101

Attn:  Dale Northup

- 105 -

--------------------------------------------------------------------------------

 

Telecopier:       (619) 699-3105

Telephone:       (619) 699-3025

 

If to Bank of America, N.A., as an Issuing Bank:

 

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA  18507

Telecopier:  1-800-755-8743

Telephone: 1-800-370-7519 and choose Trade product opt.  #1

Email Address:  scranton_standby_lc@bankofamerica.com

 

If to Royal Bank of Canada, as an Issuing Bank:

 

Royal Bank of Canada

200 Vesey St., 5th Floor

New York, NY 10281-8098

Attention: Credit Administration

Telecopier: (212) 428-3015

Telephone: (212) 428-6235

 

            If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Banks and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
 Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 


 

- 106 -

--------------------------------------------------------------------------------

 


SECTION 13.2.  EXPENSES.

            The Borrower agrees (a) to pay or reimburse the Administrative Agent
and the Lead Arrangers for all of their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one primary counsel to the Administrative Agent and the Lead Arrangers, taken
as a whole, and one local counsel for the Administrative Agent and the Lead
Arrangers, taken as a whole, in each relevant jurisdiction and with respect to
each relevant specialty, and all costs and expenses of the Administrative Agent
in connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in calculations of the Unencumbered Asset Value and the Administrative Agent’s
other activities under Article IV. and the reasonable and documented fees and
disbursements of one primary counsel, and one local counsel in each relevant
jurisdiction and with respect to each relevant specialty, to the Administrative
Agent relating to all such activities, (b) to pay or reimburse the
Administrative Agent, the Issuing Banks and the Lenders for all their reasonable
and documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, limited in the case of
counsel to the reasonable fees and disbursements of one primary counsel to the
Administrative Agent, the Issuing Banks and the Lenders, taken as a whole, and,
if necessary, one local counsel to the Administrative Agent, the Issuing Banks
and the Lenders, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty (and, in the case of an actual or perceived
conflict of interest among the Administrative Agent, the Issuing Banks and the
Lenders, one additional primary counsel, and one local counsel in each relevant
jurisdiction and with respect to each relevant specialty, to each group of
similarly situated affected parties) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Banks and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the reasonable and documented
fees and disbursements of counsel to the Administrative Agent, any Issuing Bank
and any Lender (limited to the reasonable fees and disbursements of one primary
counsel to the Administrative Agent, the Issuing Banks and the Lenders, taken as
a whole, and, if necessary, one local counsel to the Administrative Agent, the
Issuing Banks and the Lenders, taken as a whole, in each relevant jurisdiction
and with respect to each relevant specialty (and, in the case of an actual or
perceived conflict of interest among the Administrative Agent, the Issuing Banks
and the Lenders, one additional primary counsel, and one local counsel in each
relevant jurisdiction and with respect to each relevant specialty, to each group
of similarly situated affected parties)) incurred in connection with the
representation of the Administrative Agent, such Issuing Bank or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Sections 11.1.(e) or 11.1.(f), including, without
limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

- 107 -

--------------------------------------------------------------------------------

 

 


SECTION 13.3.  SETOFF.

            Subject to Section 3.3. and in addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, the Borrower hereby authorizes the Administrative Agent, each Issuing
Bank, each Lender, each Affiliate of the Administrative Agent, any Issuing Bank
or any Lender, and each Participant, at any time while an Event of Default
exists, without notice to the Borrower or to any other Person, any such notice
being hereby expressly waived, but in the case of an Issuing Bank, a Lender, an
Affiliate of an Issuing Bank or a Lender, or a Participant, subject to receipt
of the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank, such Lender, any Affiliate of the Administrative Agent, such Issuing Bank
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such Obligations shall be contingent or unmatured.
 Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 


SECTION 13.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS. 

            (a)        EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR
CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

            (b)        THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN SAN FRANCISCO, AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

- 108 -

--------------------------------------------------------------------------------

 

 

            (c)        THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY
EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
EXPIRATION OR CANCELLATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
AGREEMENT.

 

            (d)        If, in any action or proceeding filed in a court of the
State of California by or against any party hereto in connection with any of the
transactions contemplated by this Agreement or any other Loan Document, the
waiver of jury trial set forth in Section 13.4.(a) is unenforceable, (i) the
court must, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 to a referee (who must be a
single active or retired judge) to hear and determine all of the issues in such
action or proceeding (whether of fact or of law) and to report a statement of
decision, provided that, at the option of any party to such proceeding, any such
issues pertaining to a “provisional remedy” as defined in California Code of
Civil Procedure Section 1281.8 may be heard and determined by the court, and
(ii) without limiting the generality of Section 13.2., the Borrower will be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

 


SECTION 13.5.  SUCCESSORS AND ASSIGNS.

            (a)        Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

- 109 -

--------------------------------------------------------------------------------

 

 

            (b)        Assignments by Lenders.  Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

            (i)         Minimum Amounts. 

 

            (A)       in the case of an assignment of the entire remaining
amount of an  assigning Revolving Lender’s Revolving Commitment and/or the
Revolving Loans at the time owing to it, or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in the
immediately following clause (B) in the aggregate, or, if applicable, in the
case of an assignment of the entire remaining amount of an assigning Term Loan
Lender’s Term Loan Commitment and/or the Term Loans at the time owing to it, or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

            (B)       in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) of a Class or, if the applicable
Commitments of the same Class as such Commitment are not then in effect, the
principal outstanding balance of the Loans of such Class of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that if, after giving effect to such assignment,
the amount of the Commitment of the applicable Class held by such assigning
Lender or if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loans of the applicable Class of such assigning Lender,
as applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment of such Class and the Loans of such
Class at the time owing to it.

 

            (ii)        Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of a Bid Rate Loan and shall not prohibit any Lender from assigning all
or a portion of its rights and obligations among separate Classes of Commitments
or Loans on a non-pro rata basis.

 

- 110 -

--------------------------------------------------------------------------------

 

            (iii)       Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:

 

            (A)       the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall exist at the time of such assignment or (y) such assignment is to
a Lender of the same Class of Commitments or Loans, an Affiliate of such a
Lender or an Approved Fund of such a Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

 

            (B)       the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required unless such assignment
is to a Lender of the same Class of Commitments or Loans, an Affiliate of such a
Lender or an Approved Fund of such a Lender; and

 

            (C)       the consent of each Issuing Bank and the Swingline Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of a Revolving Commitment if such assignment is to a
Person that is not already a Revolving Lender.

 

            (iv)       Assignment and Assumption; Notes.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $4,500 for
each assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

            (v)        No Assignment to Certain Persons.  No such assignment
shall be made to (A) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or to
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

            (vi)       No Assignment to Natural Persons.  No such assignment
shall be made to a natural person.

 

            (vii)      Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

- 111 -

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

            (c)        Register.  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

            (d)        Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Swingline
Lender or any Issuing Bank, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to (w) increase such Lender’s Commitments, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon (other than with
respect to a waiver of implementation of interest at the Post-Default Rate) or
(z) release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 8.14.(b), in each case, as applicable to that portion of
such Lender’s rights and/or obligations that are subject to the participation. 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1., 5.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.6. with respect to any Participant.  To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 13.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

- 112 -

--------------------------------------------------------------------------------

 

 

            (e)        Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. 

 

            (f)        No Registration.  Each Lender agrees that, without the
prior written consent of the Borrower and the Administrative Agent, it will not
make any assignment hereunder in any manner or under any circumstances that
would require registration or qualification of, or filings in respect of, any
Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.

 

            (g)        Designated Lenders.  Any Revolving Lender (each, a
“Designating Lender”) may at any time while the Borrower has been assigned an
Investment Grade Rating from any two Rating Agencies designate one Designated
Lender to fund Bid Rate Loans on behalf of such Designating Lender subject to
the terms of this subsection, and the provisions in the immediately preceding
subsections (b) and (d) shall not apply to such designation.  No Lender may
designate more than one Designated Lender.  The parties to each such designation
shall execute and deliver to the Administrative Agent for its acceptance a
Designation Agreement.  Upon such receipt of an appropriately completed
Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and give prompt notice thereof to the
Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the Designated Lender, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.3.
after the Borrower has accepted a Bid Rate Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Lenders for each and every of
the obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 12.6. and any sums otherwise payable to the Borrower
by the Designated Lender.  Each Designating Lender shall serve as the agent of
the Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents.  Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding on the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf.  The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same.  No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender.  The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Revolving Termination Date.  In connection with any such designation, the
Designating Lender shall pay to the Administrative Agent an administrative fee
for processing such designation in the amount of $2,000. 

- 113 -

--------------------------------------------------------------------------------

 

 

            (h)        USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law. 

 


SECTION 13.6.  AMENDMENTS AND WAIVERS.

            (a)        Generally.  Except as otherwise expressly provided in
this Agreement, (i) any consent or approval required or permitted by this
Agreement or any other Loan Document to be given by the Lenders may be given,
(ii) any term of this Agreement or of any other Loan Document may be amended,
(iii) the performance or observance by the Borrower, any other Loan Party or any
other Subsidiary of any terms of this Agreement or such other Loan Document may
be waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.  Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan Document
relating solely to the rights or obligations of the Lenders of a particular
Class, and not Lenders of any other Class, may be amended, and the performance
or observance by the Borrower or any other Loan Party or any Subsidiary of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, and only with, the written consent
of the Requisite Class Lenders for such Class of Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
a party thereto).  Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.

- 114 -

--------------------------------------------------------------------------------

 

 

            (b)        Additional Lender Consents.  In addition to the foregoing
requirements, no amendment, waiver or consent shall:

 

            (i)         increase (or reinstate or, other than in accordance with
Section 2.14., extend) a Commitment of a Lender or subject a Lender to any
additional obligations without the written consent of such Lender;

 

            (ii)        reduce the principal of, or interest that has accrued or
the rates of interest that will be charged on the outstanding principal amount
of, any Loans or other Obligations without the written consent of each Lender
directly affected thereby; provided, however, only the written consent of the
Requisite Lenders shall be required for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate”;

 

            (iii)       reduce the amount of any Fees payable to a Lender
without the written consent of such Lender;

 

            (iv)       modify the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender;

 

            (v)        modify the definitions of “Revolving Termination Date” or
clause (a) of the definition of “Termination Date” (in each case, except in
accordance with Section 2.14.) or otherwise postpone any date fixed for, or
forgive, any payment of principal of, or interest on, any Revolving Loans or for
the payment of Fees or any other Obligations owing to the Revolving Lenders, or
extend the expiration date of any Letter of Credit beyond the Revolving
Termination Date (except in accordance with Section 2.2(b)), in each case,
without the written consent of each Revolving Lender directly affected thereby;

 

            (vi)       modify the definitions of “Term Loan Maturity Date” or
clause (b) of the definition of “Termination Date” or otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Term Loans or for the payment of Fees or any other Obligations owing to the Term
Loan Lenders, in each case, without the written consent of each Term Loan Lender
directly affected thereby;

 

            (vii)      modify the definition of “Term Loan Availability
Termination Date” without the written consent of each Term Loan Lender;

 

            (viii)     modify the definition of “Pro Rata Share” or amend or
otherwise modify the provisions of Section 3.2. without the written consent of
each Lender directly affected thereby;

 

- 115 -

--------------------------------------------------------------------------------

 

            (ix)       amend this Section, or amend the definitions of the terms
used in this Agreement or the other Loan Documents insofar as such definitions
affect the substance of this Section, without the written consent of each
Lender;

 

            (x)        modify the definition of the term “Requisite Lenders” or
(except as otherwise provided in the immediately following clause (xii)), modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

 

            (xi)       modify the definition of the term “Requisite Class
Lenders” as it relates to a particular Class of Lenders, or modify in any other
manner the number or percentage of a Class of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
in each case, solely with respect to such Class of Lenders, without the written
consent of each Lender in such Class;

 

            (xii)      release any Guarantor from its obligations under the
Guaranty (except as contemplated by Section 8.14.(b)) without the written
consent of each Lender; or

 

            (xiii)     amend, or waive the Borrower’s compliance with,
Section 2.16. without the written consent of each Revolving Lender.  

 

            (c)        Amendment of Administrative Agent’s Duties, Etc.  No
amendment, waiver or consent unless in writing and signed by the Administrative
Agent, in addition to the Lenders required hereinabove to take such action,
shall affect the rights or duties of the Administrative Agent under this
Agreement or any of the other Loan Documents.  Any amendment, waiver or consent
relating to Section 2.5. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender.  Any amendment, waiver or consent relating to Section 2.4. or the
obligations of an Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of such Issuing Bank.  Any amendment, waiver or
consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a Commitment
of any Defaulting Lender may not be increased, reinstated or extended without
the written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender.  No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. 
No course of dealing or delay or omission on the part of the Administrative
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

- 116 -

--------------------------------------------------------------------------------

 

 

            (d)        Technical Amendments.  Notwithstanding anything to the
contrary in this Section 13.6., if the Administrative Agent and the Borrower
have jointly identified an ambiguity, omission, mistake or defect in any
provision of this Agreement or any other Loan Document or an inconsistency
between provisions of this Agreement or any other Loan Document, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks in any material respect.  Any such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

 


SECTION 13.7.  NONLIABILITY OF ADMINISTRATIVE AGENT AND LENDERS.

            The relationship between the Borrower, on the one hand, and the
Lenders, the Issuing Banks and the Administrative Agent, on the other hand,
shall be solely that of borrower and lender.  None of the Administrative Agent,
any Issuing Bank or any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Administrative Agent,
any Issuing Bank or any Lender to any Lender, the Borrower, any Subsidiary or
any other Loan Party.  None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 


SECTION 13.8.  CONFIDENTIALITY.

            The Administrative Agent, each Issuing Bank and each Lender shall
maintain the confidentiality of all Information (as defined below) but in any
event may make disclosure: (a) to its Affiliates and to its and its Affiliates’
other respective Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or Loan or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law, in which case
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority) such disclosing Person shall promptly notify the Borrower
thereof to the extent permitted by Applicable Law; (d) to the Administrative
Agent’s, such Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower.  Notwithstanding the foregoing, the Administrative Agent, each Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, such
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, such Issuing Bank or such Lender.  As used
in this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

- 117 -

--------------------------------------------------------------------------------

 

 


SECTION 13.9.  INDEMNIFICATION.

            (a)        The Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), each Issuing Bank, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, and
shall pay or reimburse any such Indemnified Party for, any and all actual
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (subject to
the limitations below)), incurred by any Indemnified Party or asserted against
any Indemnified Party by any Person (including the Borrower, any other Loan
Party or any other Subsidiary) other than such Indemnified Party and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary,
or any Environmental Claim related in any way to the Borrower, any other Loan
Party or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Bank or any Lender is a party thereto) and the prosecution
and defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby;
provided, however, that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or bad faith breach of direct funding obligations hereunder
of such Indemnified Party or (B) result from a dispute among Indemnified Parties
(other than disputes involving the Administrative Agent, a Lead Arranger or
other agent in its capacity or in fulfilling its role as such and any claims
arising out of any act or omission on the part of the Borrower or any
Subsidiary); provided, further, however, that legal fees and expenses shall be
limited to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one primary counsel to the Administrative Agent and all of the
Lenders, taken as a whole, and one local counsel for the Administrative Agent
and all of the Lenders, taken as a whole, in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional primary counsel and one local counsel in
each relevant jurisdiction and with respect to each relevant specialty to the
similarly situated affected indemnified persons taken as a whole.  This section
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.  Each Indemnified
Party shall be obligated to refund or return any amounts paid by the Borower
under this paragraph to such Indemnified Party to the extent such Indemnified
Party was not actually entitled to payment of such amounts in accordance with
the terms hereof as determined by such Indemnified Party in its sole discretion
exercised in good faith.

- 118 -

--------------------------------------------------------------------------------

 

 

            (b)        If and to the extent that the obligations of the Borrower
under this Section are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

            (c)        The Borrower’s obligations under this Section shall
survive any termination of this Agreement and the other Loan Documents and the
payment in full in cash of the Obligations, and are in addition to, and not in
substitution of, any of the other obligations set forth in this Agreement or any
other Loan Document to which it is a party.

 

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 


SECTION 13.10.  TERMINATION; SURVIVAL.

            This Agreement shall terminate at such time as (a) all of the
Commitments have been terminated, (b) all Letters of Credit have terminated or
expired or been canceled (other than Extended Letters of Credit in respect of
which the Borrower has satisfied the requirements to provide Cash Collateral as
required in Section 2.4.(b) and other Letters of Credit that have been Cash
Collateralized in a manner satisfactory to the Administrative Agent and the
applicable Issuing Bank), (c) none of the Lenders is obligated any longer under
this Agreement to make any Loans and no Issuing Bank is obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks, the Lenders and their respective Related Parties are entitled
under the provisions of Sections 3.10., 5.1., 5.4., 12.6., 13.2. and 13.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks, the Lenders and their
respective Related Parties (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

 


SECTION 13.11.  SEVERABILITY OF PROVISIONS.

            If any provision of this Agreement or the other Loan Documents shall
be determined by a court of competent jurisdiction to be invalid or
unenforceable, that provision shall be deemed severed from the Loan Documents,
and the validity, legality and enforceability of the remaining provisions shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been part of the Loan Documents.

 


 

- 119 -

--------------------------------------------------------------------------------

 


SECTION 13.12.  GOVERNING LAW.

            THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND
TO BE FULLY PERFORMED, IN SUCH STATE.

 


SECTION 13.13.  COUNTERPARTS.

            To facilitate execution, this Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts as may be
convenient or required (which may be effectively delivered by facsimile, in
portable document format (“PDF”) or other similar electronic means).  It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto. 

 


SECTION 13.14.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES AND SUBSIDIARIES.

            The obligations of the Borrower to direct or prohibit the taking of
certain actions by the other Loan Parties and Subsidiaries as specified herein
shall be absolute and not subject to any defense the Borrower may have that the
Borrower does not control such Loan Parties or Subsidiaries.

 


SECTION 13.15.  INDEPENDENCE OF COVENANTS.

            All covenants hereunder shall be given in any jurisdiction
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 


SECTION 13.16.  LIMITATION OF LIABILITY.

            None of the Administrative Agent, any Issuing Bank, any Lender, or
any of their respective Related Parties, the Borrower or any of its Subsidiaries
shall have any liability with respect to, and each of the Administrative Agent,
the Issuing Banks, the Lenders and the Borrower hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, consequential or punitive damages suffered or incurred by any of the
foregoing Persons in connection with, arising out of, or in any way related to,
this Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or any of the other Loan Documents; provided,
that the foregoing does not limit or relieve the Borrower of its obligations
under Sections 13.2. and 13.9. hereof with respect to any such damages.  None of
the Administrative Agent, any Issuing Bank, any Lender or any of their
respective Related Parties shall be liable to the Borrower, its Affiliates or
any other Person for any damages arising from the use by others of information
or other materials obtained or transmitted by any electronic means.

 


SECTION 13.17.  ENTIRE AGREEMENT.

            This Agreement and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

- 120 -

--------------------------------------------------------------------------------

 

 


SECTION 13.18.  CONSTRUCTION.

            The Administrative Agent, each Issuing Bank, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 


SECTION 13.19.  HEADINGS.

            The paragraph and section headings in this Agreement are provided
for convenience of reference only and shall not affect its construction or
interpretation.

 

 

[Signatures on Following Pages]

- 121 -

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be executed by their authorized officers all as of the day and year
first above written.

 

 

REALTY INCOME CORPORATION

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

Wells Fargo Bank, National Association, as Administrative Agent, as Swingline
Lender, as an Issuing Bank and as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

 

 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

BANK OF AMERICA, N.A., as an Issuing

Bank and as a Lender

 

 

By:______________________________

     Name:  Helen W. Chan

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

ROYAL BANK OF CANADA, as an Issuing

Bank and as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

REGIONS BANK, as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:______________________________

     Name:  Elizabeth R. Johnson

     Title:    Authorized Officer

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

By:______________________________

     Name:  James Nigro

     Title:    Senior Vice President/Market

                 Manager

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

By:______________________________

     Name:  Helga Blum

     Title:    Managing Director

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

By:______________________________

     Name:  Ahaz Armstrong

     Title:    Vice President

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:______________________________

     Name:  Nicolas Zitelli

     Title:    Senior Vice President

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

BARCLAYS BANK PLC, as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

CITIBANK, NA, as a Lender

 

 

By:______________________________

     Name:  John C. Rowland

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

MIZUHO BANK, LTD., as a Lender

 

 

By:______________________________

     Name:  John Davies

     Title:    Authorized Signatory

 

 

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:______________________________

     Name:  Samuel A. Bluso

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page] [Signature Page to Credit Agreement with
Realty Income Corporation]

--------------------------------------------------------------------------------

 

 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By:______________________________

     Name:  Greg Conner

     Title:    Vice President

 

 

 

 

[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement with Realty Income Corporation]

 

 

COMERICA BANK, as a Lender

 

 

By:______________________________

     Name:_________________________

     Title:__________________________

 

 

 

 

[End Signatures]

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Commitments

 

Lender

Revolving Commitment Amount

Term Loan Commitment Amount

Total Commitment Amount

Wells Fargo Bank, National Association

$220,000,000

$30,000,000

$250,000,000

Bank of America, N.A.

$176,000,000

$24,000,000

$200,000,000

Royal Bank of Canada

$176,000,000

$24,000,000

$200,000,000

Regions Bank

$145,500,000

$19,500,000

$165,000,000

JPMorgan Chase Bank, N.A.

$145,500,000

$19,500,000

$165,000,000

U.S. Bank National Association

$145,500,000

$19,500,000

$165,000,000

The Bank of New York Mellon

$83,750,000

$11,250,000

$95,000,000

Branch Banking and Trust Company

$83,750,000

$11,250,000

$95,000,000

MUFG Union Bank, N.A.

$83,750,000

$11,250,000

$95,000,000

PNC Bank, National Association

$83,750,000

$11,250,000

$95,000,000

Barclays Bank PLC

$75,000,000

$10,000,000

$85,000,000

Citibank, N.A.

$75,000,000

$10,000,000

$85,000,000

Credit Suisse AG, Cayman Islands Branch

$85,000,000

$0

$85,000,000

Goldman Sachs Bank USA

$75,000,000

$10,000,000

$85,000,000

Mizuho Bank, Ltd.

$75,000,000

$10,000,000

$85,000,000

Morgan Stanley Bank, N.A.

$75,000,000

$10,000,000

$85,000,000

Citizens Bank, National Association

$49,000,000

$6,000,000

$55,000,000

UBS AG, Stamford Branch

$50,000,000

$0

$50,000,000

Raymond James Bank, N.A.

$35,500,000

$4,500,000

$40,000,000

Associated Bank, National Association

$31,000,000

$4,000,000

$35,000,000

Comerica Bank

$31,000,000

$4,000,000

$35,000,000

Total:

$2,000,000,000

$250,000,000

$2,250,000,000

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1.(A)

 

Existing Letters of Credit

 

 

None.